
	
		I
		112th CONGRESS
		2nd Session
		H. R. 6727
		IN THE HOUSE OF REPRESENTATIVES
		
			January 1, 2013
			Mr. Camp (for
			 himself, Mr. Brady of Texas,
			 Mr. Levin, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to modify temporarily certain rates of duty, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the United States Job Creation and
			 Manufacturing Competitiveness Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference.
					Title I—New duty suspensions and reductions
					Sec. 1001. Homo-polymers of hydrogenated norbornene
				derivatives.
					Sec. 1002. 2,3-Dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic
				acid, sodium salt (1:3).
					Sec. 1003. Acid Yellow 151.
					Sec. 1004. Acid Yellow 137.
					Sec. 1005. Mixtures of Disperse Red 367.
					Sec. 1006. Acid Red 278.
					Sec. 1007. Acid Yellow 79.
					Sec. 1008. Disperse Yellow 184:1.
					Sec. 1009. Mixtures of
				5-[(2-Cyano-4-nitrophenyl)azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine
				carbonitrile and
				5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-
				methyl-2-(phenylamino)-3-pyridine carbonitrile.
					Sec. 1010. Disperse Red 159.
					Sec. 1011. Reactive Red 122.
					Sec. 1012. Disperse Red 311.
					Sec. 1013. Reactive Blue 187.
					Sec. 1014. Disperse Yellow 71.
					Sec. 1015. Acid Blue 284.
					Sec. 1016. Basic Blue 94:1.
					Sec. 1017. Disperse Orange 288.
					Sec. 1018. Disperse Blue 56.
					Sec. 1019. Acid Blue 264.
					Sec. 1020. Mixtures of
				1,5-Diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione, and 1,5-
				Diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione.
					Sec. 1021. Acid Red 426.
					Sec. 1022. Mixtures of Reactive Black 5, Benzenesulfonic acid,
				and 1-Naphthalenesulfonic acid.
					Sec. 1023. Mixtures of Disperse Blue 77.
					Sec. 1024. Mixtures of Reactive Red 198 and Reactive Red
				239.
					Sec. 1025. Mixtures of Reactive Blue 19.
					Sec. 1026. Quinaldine.
					Sec. 1027. Leucoquinizarin.
					Sec. 1028. 1-Nitroanthraquinone.
					Sec. 1029. Benzenesulfonyl chloride.
					Sec. 1030. Capacitor grade homopolymer polypropylene resin in
				primary form.
					Sec. 1031. Certain acrylic staple fibers with a fiber tenacity
				of 0.4 N/tex.
					Sec. 1032. Certain acrylic staple fibers with fiber tenacity of
				0.48 N/tex.
					Sec. 1033. Aldicarb.
					Sec. 1034. Penthiopyrad technical.
					Sec. 1035. 2-Amino-4,6-dimethylpyrimidine.
					Sec. 1036. Carbofuran technical.
					Sec. 1037. Carbosulfan technical.
					Sec. 1038. Oxalic acid, dimethyl ester (DMO).
					Sec. 1039. Oxalic acid, diethyl ester (DEO).
					Sec. 1040. Carbamic acid,
				N-[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino]
				sulfonyl]amino]carbonyl]phenyl]-, ethyl ester (PCM).
					Sec. 1041. Ethyl 3-amino-4,4,4-trifluorocrotonate.
					Sec. 1042. Mixtures containing Thiencarbazone-methyl,
				Isoxadifen-ethyl, and Tembotrione.
					Sec. 1043. Mixtures containing Trifloxystrobin, Clothianidin,
				Carboxin, and Metalaxyl.
					Sec. 1044. 5-Methylpyridine-2,3-dicarboxylic acid dimethyl
				ester.
					Sec. 1045. Reactive Orange 131.
					Sec. 1046. Octanoyl chloride.
					Sec. 1047. Mixtures of tetraacetylethylenediamine with
				extenders or additives.
					Sec. 1048. 1-Propanonesulfonic acid,
				2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, polymer with
				1-ethenyl-2- pyrrolidinone.
					Sec. 1049. Ammonium polyacryloyldimethyl taurate.
					Sec. 1050. Fluthiacet-methyl.
					Sec. 1051. Pyroxasulfone.
					Sec. 1052. Certain portable electric grills.
					Sec. 1053. Portable combination fryer-roaster
				appliances.
					Sec. 1054. Certain decorative outdoor bamboo garden
				torches.
					Sec. 1055. Certain portable gas grills.
					Sec. 1056. Thiencarbazone-methyl.
					Sec. 1057. 1,3-Cyclohexanedione.
					Sec. 1058. Mixtures containing Trifloxystrobin and
				Prothioconazole.
					Sec. 1059. Certain mixtures containing
				Trifloxystrobin.
					Sec. 1060. Mixtures containing Spirotetramat.
					Sec. 1061. Mixtures containing Trifloxystrobin and
				Propiconazole.
					Sec. 1062. Diuron Technical.
					Sec. 1063. Topramezone and application adjuvants.
					Sec. 1064. Formulations containing a racemic mixture of
				Alpha-cypermethrin and application adjuvants.
					Sec. 1065. Product mixtures containing
				Spiromesifen.
					Sec. 1066. Product mixtures containing
				Clothianidin.
					Sec. 1067. Product mixtures containing Pyrasulfotole,
				Bromoxynil Octanoate, and Bromoxynil Heptanoate.
					Sec. 1068. Prosulfuron.
					Sec. 1069. Tetrahydrothiophene.
					Sec. 1070. Di-tert-butyl polysulfides.
					Sec. 1071. Dimethyl 3,3′-thiodipropionate.
					Sec. 1072. 2-Hydroxyethyl-n-octyl sulfide.
					Sec. 1073. Reactive Red 228.
					Sec. 1074. Acid Yellow 151.
					Sec. 1075. Reactive Blue 269.
					Sec. 1076. Reactive Blue 268.
					Sec. 1077. Normal Paraffin M.
					Sec. 1078. Polyvinyl formal resin.
					Sec. 1079. Tris-2-hydroxyethyl isocyanurate
				(THEIC).
					Sec. 1080. Polyvinyl butyral sheet for use in certain aircraft
				applications.
					Sec. 1081. Potassium decafluoro(pentafluorethyl)
				cyclohexanesulfonate.
					Sec. 1082. Allyl bromide.
					Sec. 1083. Certain single serve coffee makers.
					Sec. 1084. Certain electric skillets.
					Sec. 1085. Battery-powered hand-held jar openers.
					Sec. 1086. Battery-powered single-serving ice cream
				makers.
					Sec. 1087. Certain popsicle-type molds.
					Sec. 1088. Certain programmable slow cookers.
					Sec. 1089. Certain sound-isolating earphones with multiple
				balanced armature speakers.
					Sec. 1090. Certain self-contained, single-element
				unidirectional (cardioid) dynamic microphones.
					Sec. 1091. Certain aluminum alloy foil.
					Sec. 1092. Certain aluminum alloy profiles.
					Sec. 1093. Used camshafts and crankshafts for diesel
				engines.
					Sec. 1094. Certain glass fiber rovings.
					Sec. 1095. Ammonium polyphosphate.
					Sec. 1096. Zinc diethylphosphinate.
					Sec. 1097. Photomask blanks.
					Sec. 1098. 5-tert-Butyl-2-[5-(5-tert-butyl-1,3-benzoxazol-2-yl)thiophen-2-yl]-1,3-benzoxazole.
					Sec. 1099. Uvinul 3039.
					Sec. 1100. Diphenyl (2,4,6-trimethylbenzoyl) phosphine
				oxide.
					Sec. 1101. Certain catalytic converter mounting and thermal
				insulation mats.
					Sec. 1102. Certain bulk container bags.
					Sec. 1103. 2-Methoxy-4-trifluoromethylpyridine.
					Sec. 1104. 2–Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine.
					Sec. 1105. Propyzamide and application adjuvants.
					Sec. 1106. Tebuthiuron.
					Sec. 1107. 4-Ethoxy-1,1,1-trifluoro-3-buten-2-one.
					Sec. 1108. Dichlormid.
					Sec. 1109. (R)–(+)–2–(4-Hydroxyphenoxy)propionic
				acid.
					Sec. 1110. 2-Chlorobenzenesulfonyl isocyanate.
					Sec. 1111. Mixtures of Cymoxanil and application
				adjuvants.
					Sec. 1112. Certain magnetic snap-fasteners.
					Sec. 1113. Certain electrothermic appliances designed to brew
				coffee beverages.
					Sec. 1114. Certain sector molds.
					Sec. 1115. 1,3-Isobenzofurandione, 5,5′-sulfonyl bis-, polymer
				with 4,4′-methylenebis [2,6-dimethylbenzenamine].
					Sec. 1116. Certain AC electric motors of an output exceeding
				74.6 W equipped with a capacitor rated not over 4 microfarads.
					Sec. 1117. Certain AC electric motors having an output rated at
				37.5 W or more but not over 72 W.
					Sec. 1118. AC electric motors having an output rated at 37.5 W
				or more but not over 72 W, single phase, each equipped with a capacitor, a
				motor mount of plastics, a self-contained gear mechanism for oscillation and a
				speed control mechanism designed to be operated by means of an infrared remote
				control.
					Sec. 1119. Certain AC electric motors of an output exceeding
				74.6 W equipped with a capacitor rated over 4 microfarads.
					Sec. 1120. Ski poles and parts and accessories
				thereof.
					Sec. 1121. Certain acrylic fiber tow imported in the form of
				raw white (undyed) filament.
					Sec. 1122. Phosphor blend of Yttrium Oxide doped with Europium
				and Lanthanum Phosphate luminophores.
					Sec. 1123. Lanthanum phosphate phosphor, activated by cerium
				and terbium.
					Sec. 1124. Phosphor blends of yttrium oxide doped with
				europium, cerium aluminate doped with terbium, and barium aluminate doped with
				europium of a kind used as luminophores.
					Sec. 1125. Chromate(4-),
				[7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy-2-naphthalenesulfonato(3-)][6-amino-4-hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-,
				tetrasodium.
					Sec. 1126. Pigment Orange 62.
					Sec. 1127. 2-butyne-1,4-diol, polymer with
				(chloromethyl)oxirane, brominated, dehydrochlorinated, methoxylated and
				triethyl phosphate.
					Sec. 1128. Dianil.
					Sec. 1129. Amino ethyl carbazole.
					Sec. 1130. Himic anhydride.
					Sec. 1131. Poly(oxy-1,2-ethandiyl),
				α-[(2Z)-3-carboxy-1-oxo-2-propenyl]-ω-hydroxy-, C9-11-alkyl ethers; fatty
				acids, tall oil, reaction products with polyethylene polyamines; maleic acid;
				and 3,6,9,12- tetraazatetradecane-1,14-diamine.
					Sec. 1132. Mixtures of fatty acids, C12-21 and C18-unsatd.,
				2,2,6,6-tetramethyl-4-piperidol esters and polyethylene or polypropylene or
				3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl ester.
					Sec. 1133. 4-Chloro-1,8-naphthalic anhydride.
					Sec. 1134. Synthetic silica gel.
					Sec. 1135. Neopentylglycol mono(hydroxypivalate).
					Sec. 1136. Certain molded parts suitable for use solely or
				principally with the apparatus of heading 8535, 8536 or 8537.
					Sec. 1137. Ethylhexylglycerin.
					Sec. 1138. Linsitinib.
					Sec. 1139. Poly(4-(1-isobutoxyethoxy)styrene-co-4-hydroxystyrene)
				dissolved in 2-methoxypropyl-1-acetate.
					Sec. 1140. Placebos to be used in clinical trials for the drug
				ASP2408.
					Sec. 1141. Placebos to be used in clinical trials for the drug
				ASP0777.
					Sec. 1142. 3-(1-Bromo-8-chloroimidazo[1,5-a]pyrazin-3-yl)cyclobutanone.
					Sec. 1143. Certain macroporous absorbent polymers.
					Sec. 1144. 4-(1-Ethoxyethoxy) styrene-4-(t-butylcarbonyloxy)
				styrene-4-hydroxystyrene copolymer.
					Sec. 1145. Placebos, composed of sodium L-glumate, D-sorbitol,
				and polysorbate 80, to be used in clinical trials for the drug
				ASKP1240.
					Sec. 1146. Fluxapyroxad.
					Sec. 1147. Topramazone.
					Sec. 1148. Metconazole and application adjuvants.
					Sec. 1149. Solder spheres containing 2 percent or more, by
				weight, of silver.
					Sec. 1150. Certain centrifugal fans and blowers.
					Sec. 1151. Power supplies with a power output exceeding 150 W
				but not exceeding 500 W.
					Sec. 1152. Certain DC axial fans.
					Sec. 1153. Lead-acid storage 12-volt batteries.
					Sec. 1154. Microscopes (other than optical microscopes) and
				diffraction apparatus.
					Sec. 1155. Parts and accessories of microscopes (other than
				optical) and diffraction apparatus.
					Sec. 1156. Certain insulated wire and cable.
					Sec. 1157. Rack-based power distribution units
				(PDUs).
					Sec. 1158. Dry nickel-metal hydride batteries of either 3.6 V
				or 4.8 V.
					Sec. 1159. Lead-acid storage batteries of 60 V.
					Sec. 1160. Metconazole.
					Sec. 1161. Dimethomorph.
					Sec. 1162. Boscalid.
					Sec. 1163. Certain fungicide for use in controlling diseases in
				fruit and vegetable crops.
					Sec. 1164. Certain extrusion presses.
					Sec. 1165. Sethoxydim.
					Sec. 1166. Orthosulfamuron.
					Sec. 1167. Sedaxane.
					Sec. 1168. 2-Ethyl-N-[(1S)-2-methoxy-1-methylethyl]-6-methylaniline.
					Sec. 1169. Modified vinylchloride-hydroxypropylacrylate
				copolymer.
					Sec. 1170. Vinyl chloride-hydroxypropyl acrylate
				copolymer.
					Sec. 1171. Vinyl acetate-alkeneoic acid copolymer.
					Sec. 1172. Diacid modified vinyl acetate-vinyl chloride
				copolymer.
					Sec. 1173. Polyvinylacetate for use in food.
					Sec. 1174. Acrylate modified vinyl acetate-vinyl chloride
				copolymer.
					Sec. 1175. Vinylacetate-vinylchloride copolymer.
					Sec. 1176. Synthetic and natural beta carotenes.
					Sec. 1177. Chlorophyllin-copper complex.
					Sec. 1178. Basic Red 51.
					Sec. 1179. 2-Aminotoluene-5-sulfonic acid.
					Sec. 1180. 1-Amino-2,6-dimethyl-benzene
				(2,6-xylidine).
					Sec. 1181. p-Aminobenzoic acid.
					Sec. 1182. Solvent Violet 13.
					Sec. 1183. Solvent Violet 11.
					Sec. 1184. 2-Amino-3-cyanothiophene.
					Sec. 1185. Disperse Yellow 241.
					Sec. 1186. S-ethyl dipropyl(thiocarbamate).
					Sec. 1187. Mixtures containing Fenazaquin and application
				adjuvants.
					Sec. 1188. Phosmet.
					Sec. 1189. Zoxamide.
					Sec. 1190. Mixtures containing Azadirachtin A.
					Sec. 1191. 2-Hydroxy-2-methyl-1-phenyl-1-propanone.
					Sec. 1192. Reactive Red 264.
					Sec. 1193. Ethanone, 2,2-dimethoxy-1,2-diphenyl-.
					Sec. 1194. Reactive Red 267.
					Sec. 1195. 1-Hydroxycyclohexyl phenyl ketone.
					Sec. 1196. 2,4-Bis(2-hydroxy-4-butyloxyphenyl)-6-(2,4-bis-butyloxyphenyl)-1,3,5-triazine.
					Sec. 1197. Mixtures of
				2-[4-[(2-hydroxy-3-dodecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-triazine
				and
				2-[4-[(2-hydroxy-3-tridecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-
				triazine.
					Sec. 1198. Phosphine oxide,
				phenylbis(2,4,6-trimethylbenzoyl)-.
					Sec. 1199. 1-Propanone,
				2-methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)-.
					Sec. 1200. Bromacil.
					Sec. 1201. Propanoic acid, 2-bromo-, octyl ester, branched,
				reaction products with
				4,4,4-(1,3,5-triazine-2,4,6-triyl)tris(1,3-benzenediol).
					Sec. 1202. Dimethyl
				2,3,5,6-tetrachlorobenzene-1,4-dicarboxylate.
					Sec. 1203. Pigment Orange 74.
					Sec. 1204. S-(2-Benzothiazolyl)-2-(2-amino-thiazol-4-yl)-2-acetoxyiminothioace.
					Sec. 1205. Sleeping bag carry cases with a body of nonwoven
				polyester or nylon.
					Sec. 1206. Sleeping bag carry cases with a body of nonwoven
				polypropylene.
					Sec. 1207. 2-(2-Hydroxy-3′,5′-di-tert-amylphenyl)benzotriazole
				.
					Sec. 1208. Butanedioic acid, dimethyl ester, polymer with
				4-hydroxy- 2,2,6,6,-tetramethyl-1-piperidineethanol.
					Sec. 1209. p-Nitrobenzoyl chloride.
					Sec. 1210. 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol.
					Sec. 1211. Pentaerythritol
				Tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate].
					Sec. 1212. N-[1,3-bis(hydroxymethyl)-2,5-dioxo-4-imidazolidinyl]-N,N′-bis(hydroxymethyl)urea.
					Sec. 1213. 1,3-Bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzene.
					Sec. 1214. 2,2′-Dithiobisbenzothiazole.
					Sec. 1215. Benzoyl chloride.
					Sec. 1216. Poly(1-hydroxynaphthylmethane) resin in alkaline
				solution.
					Sec. 1217. A polymeric ultraviolet light absorber consisting of
				certain mixtures.
					Sec. 1218. Phenol, 2,4–bis(1,1-dimethylethyl)-, phosphite
				(3:1).
					Sec. 1219. 2,4-Dihydroxybenzophenone.
					Sec. 1220. Cyclopentylpropionyl chloride.
					Sec. 1221. Cyanamide.
					Sec. 1222. Diethylaminoethyl-dextran.
					Sec. 1223. 3-Phthalimidopropionaldehyde.
					Sec. 1224. trans-Cinnamic acid.
					Sec. 1225. 1-(1-benzyl-1H-imidazol-2-YL)-1-(2,3-dimethylphenyl)
				ethanol.
					Sec. 1226. Certain pasta-making parts designed for use on
				electromechanical domestic stand food mixers.
					Sec. 1227. Certain electromechanical domestic food
				processors.
					Sec. 1228. Certain electromechanical food choppers.
					Sec. 1229. Certain coffee makers.
					Sec. 1230. Certain toasters.
					Sec. 1231. Certain handheld electromechanical food and beverage
				blending devices.
					Sec. 1232. Mixtures containing Thiencarbazone-methyl,
				isoxaflutole, and cyprosulfamide.
					Sec. 1233. Parts of frames and mountings for spectacles,
				goggles or the like.
					Sec. 1234. Lenses designed for digital cameras with focal
				length 55 mm or more but not over 300 mm and over 255.2 g but not exceeding 615
				g in weight.
					Sec. 1235. Certain instant print film for analog
				photography.
					Sec. 1236. Cyflufenamid.
					Sec. 1237. Thiourea dioxide.
					Sec. 1238. Sodium ferrocyanide.
					Sec. 1239. Frames and mountings for spectacles, goggles, or the
				like, the foregoing of plastics.
					Sec. 1240. Melamine-formaldehyde resin.
					Sec. 1241. Formaldehyde, polymer with methylphenol,
				2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether and formaldehyde, polymer with
				(chloromethyl)oxirane and methylphenol, 4-cyclohexene-1,2-dicarboxylate
				2-propenoate.
					Sec. 1242. 2-Propenoic acid, reaction products with
				o-cresol-epichlorohydrin-formaldehyde polymer and
				3a,4,7,7a-tetrahydro-1,3-isobenzofurandione.
					Sec. 1243. Certain protective cases of molded silicone designed
				for use with electronic drawing toys.
					Sec. 1244. Certain plastic stylus pens for use with
				toys.
					Sec. 1245. Certain headphones, AC adapters, and protective
				cases of molded silicone.
					Sec. 1246. Certain made-up floor mats of cellular
				polyethylene.
					Sec. 1247. Tolfenpyrad.
					Sec. 1248. Mixtures of Pyraflufen-ethyl and application
				adjuvants.
					Sec. 1249. Dimethyl carbonate polymer with 1,6-hexanediol and
				1,5-pentanediol.
					Sec. 1250. Certain textile fabrics of man-made fibers
				consisting of one or two layers of expanded polytetrafluoroethylene
				sheeting.
					Sec. 1251. Certain glass snow globes.
					Sec. 1252. Certain acrylic snow globes.
					Sec. 1253. Trisodium salt of methylglycinediacetic
				acid.
					Sec. 1254. Helvetolide.
					Sec. 1255. Hirvenal.
					Sec. 1256. Damascenone.
					Sec. 1257. 5-Cyclopentadecen-1-one, 3-methyl-.
					Sec. 1258. (E)-2-Dodecen-1-al.
					Sec. 1259. Neon, compressed.
					Sec. 1260. 6-Methyl-2-(4-methyl-3-cyclohexen-1-yl)-5-hepten-2-ol.
					Sec. 1261. Prop-2-enyl 2-cyclohexyloxyacetate.
					Sec. 1262. 3-Methyl-5-phenylpent-2-enenitrile.
					Sec. 1263. Ethoxymethyl-cyclododecyl ether.
					Sec. 1264. Prop-2-enyl heptanoate.
					Sec. 1265. 1,2-Hexanediol.
					Sec. 1266. d-Menthol.
					Sec. 1267. Prop-2-enyl hexanoate.
					Sec. 1268. 3-Methylbenzyl chloride.
					Sec. 1269. Ethyl salicylate.
					Sec. 1270. 3,5,5-Trimethylhexyl acetate.
					Sec. 1271. Phenethyl isobutyrate.
					Sec. 1272. Mixtures of phosphonium, tetrakis(hydroxymethyl)-,
				chloride, polymer with urea; phosphonium, tetrakis(hydroxymethyl)-, chloride;
				and formaldehyde.
					Sec. 1273. Certain suspension system stabilizer
				bars.
					Sec. 1274. Confectionery containing synthetic sweetening agents
				instead of sugar.
					Sec. 1275. Certain fitness equipment.
					Sec. 1276. Gallium metal.
					Sec. 1277. Certain nightlights of plastic.
					Sec. 1278. Stannic oxide.
					Sec. 1279. Reduced Vat Blue 1.
					Sec. 1280. Direct Red 84.
					Sec. 1281. Acetic acid.
					Sec. 1282. Acid Blue 171.
					Sec. 1283. Reactive Blue 19.
					Sec. 1284. Acid Red 182.
					Sec. 1285. Direct Green 91.
					Sec. 1286. Mixtures of Cobaltate (2-) and Cobaltate
				(3-).
					Sec. 1287. Mixtures of Acid Black 244, (Chromate(2-),
				(Cobaltate(1-), and (Chromate(1-).
					Sec. 1288. Disperse Blue 284.
					Sec. 1289. Mixtures of Reactive Blue 250 and Reactive Black
				5.
					Sec. 1290. Mixtures of Disperse Red 367,
				3-Phenyl-7-(4-propoxyphenyl)-benzo[1,2-b:4,5-b′]difuran-2,6-dione and
				[4-[2,6-Dihydro-2,6-dioxo-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic
				acid, 2- ethoxyethyl ester.
					Sec. 1291. Certain acrylic filament tow imported in the form of
				bundles of crimped product each containing 250,000 filaments.
					Sec. 1292. Certain acrylic filament tow imported in the form of
				bundles of crimped product each containing 250,000 to 350,000
				filaments.
					Sec. 1293. Certain acrylic staple fibers.
					Sec. 1294. Certain acrylic filament tow imported in the form of
				bundles of crimped product each containing 198,000 filaments.
					Sec. 1295. Ultraviolet lamps filled with deuterium
				gas.
					Sec. 1296. Buprofezin.
					Sec. 1297. Pyraflufen-ethyl.
					Sec. 1298. Fenpyroximate.
					Sec. 1299. Triflic anhydride.
					Sec. 1300. Triflic acid.
					Sec. 1301. Certain image projectors.
					Sec. 1302. Metolachlor.
					Sec. 1303. Thermoplastic biodegradable polymer blend containing
				1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and
				hexanedioic acid, and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol
				and decanedioic acid.
					Sec. 1304. Thermoplastic biodegradable polymer blend containing
				1,4-benzenedicarboxylic acid, dimethyl ester, polymer with 1,4- butanediol and
				hexanedioic acid, and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol
				and decanedioic acid, and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R), polymer
				with rel-(3R,6S)-3,6- dimethyl-1,4 dioxane-2,5-dione and
				(3S,6S)-3,6-dimetyl-1,4-dioxane-2,5-dione.
					Sec. 1305. Thermoplastic biodegradable polymer
				blend.
					Sec. 1306. Mixtures of Propoxycarbazone-sodium.
					Sec. 1307. Certain acrylic filament tow colored, crimped, with
				an average decitex of 3.3.
					Sec. 1308. Artificial staple fibers of viscose rayon, not
				carded, combed or otherwise processed for spinning measuring 1 decitex or more
				but not over 1.3 decitex.
					Sec. 1309. Artificial staple fibers of viscose rayon, not
				carded, combed or otherwise processed for spinning measuring over 1.3 decitex
				but less than 1.67 decitex.
					Sec. 1310. p-Toluidine.
					Sec. 1311. p-Nitrotoluene.
					Sec. 1312. Manicure and pedicure sets.
					Sec. 1313. Nail clippers and nail files.
					Sec. 1314. Certain eyelash curlers.
					Sec. 1315. Mixtures containing ß-cyfluthrin.
					Sec. 1316. Flubendiamide.
					Sec. 1317. Spirotetramat.
					Sec. 1318. 1H-1,2,4-Triazole.
					Sec. 1319. Mixtures of Indaziflam and application
				adjuvants.
					Sec. 1320. Indaziflam.
					Sec. 1321. Mixtures of Flubendiamide.
					Sec. 1322. Mixtures containing Fluopyram.
					Sec. 1323. Mixtures containing Fluopyram and
				Prothioconazole.
					Sec. 1324. Mixtures containing Fluopyram and
				Trifloxystrobin.
					Sec. 1325. Mixtures containing Fluopyram and
				Pyrimethanil.
					Sec. 1326. Fenhexamid.
					Sec. 1327. Fluopicolide.
					Sec. 1328. Fluopyram.
					Sec. 1329. Dicumyl peroxide.
					Sec. 1330. Mixtures of Clothianidin and Bacillus Firmus strain
				I-1582.
					Sec. 1331. Cyprosulfamide.
					Sec. 1332. Mixtures of Paraquat Dichloride with application
				adjuvants.
					Sec. 1333. Caprolactone/diethylene glycol.
					Sec. 1334. Copoly(dimethyl
				carbonate/1,6-hexanediol).
					Sec. 1335. 2,2′-Bis(4-cyanatophenyl)propane, aromatic
				thermosetting prepolymer.
					Sec. 1336. Terbacil.
					Sec. 1337. Aqueous mixtures of polyvinyl alcohol and polyvinyl
				pyrrolidone.
					Sec. 1338. Tetrakis(hydroxymethyl) phosphonium sulfate
				(THPS).
					Sec. 1339. Canagliflozin.
					Sec. 1340. Mixtures of
				N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide, methacrylic acid,
				aminoethyl ethylene urea, and hydroquinone.
					Sec. 1341. Glufosinate-ammonium.
					Sec. 1342. Chime melody rod assembly suitable for the
				production of grandfather clocks, wall clocks, and mantel clocks.
					Sec. 1343. Pigment Yellow 194.
					Sec. 1344. Pigment Yellow 181.
					Sec. 1345. Pigment Yellow 191.
					Sec. 1346. Pigment Yellow 180.
					Sec. 1347. 4,4′-Thiobis[2-(1,1-di-methylethyl)-5-methyl-phenol].
					Sec. 1348. 2,5-Bis(1,1-dimethylpropyl)-1,4-benzenediol.
					Sec. 1349. 2,2′-(2-Methylpropylidene)
				bis(4,6-dimethylphenol).
					Sec. 1350. 4,4′-Butylidenebis(3-methyl-6-tert-butylphenol).
					Sec. 1351. 2,2′-Methylenebis[4-methyl-6-tert-butylphenol].
					Sec. 1352. Daminozide.
					Sec. 1353. Bis(2,3-dibromopropyl ether) of Tetrabromobisphenol
				A.
					Sec. 1354. 4,4′-methylenebis(2-chloroaniline).
					Sec. 1355. TFM.
					Sec. 1356. 1,1,2-2-Tetrafluoroethylene, oxidized, polymerized,
				reduced.
					Sec. 1357. Copoly(trifluoroethylene/vinylidene
				fluoride).
					Sec. 1358. Diphosphoric acid, polymers with ethoxylated reduced
				methyl esters of reduced polymerized oxidized tetrafluoroethylene.
					Sec. 1359. 4,4′-Dichlorodiphenyl sulfone.
					Sec. 1360. 1,2-Propanediol, 3-(diethylamino)-, polymers with
				5-isocyanato-1- (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol
				and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene,
				2-ethyl-1-hexanol-blocked, acetates (salts).
					Sec. 1361. Extract of licorice.
					Sec. 1362. Certain polarized lenses or lens blanks with an
				outer profile diameter of more than 80 mm.
					Sec. 1363. Certain clock movements.
					Sec. 1364. p-Dichlorobenzene.
					Sec. 1365. Certain polarized lens or lens blanks with an outer
				profile diameter of 80 mm or less.
					Sec. 1366. Certain toric-shaped polarized lenses or lens
				blanks.
					Sec. 1367. Mixtures containing Imidacloprid and
				Thiodicarb.
					Sec. 1368. Mixtures containing Imidacloprid and Cyfluthrin or
				its ß-Cyfluthrin isomer.
					Sec. 1369. Penflufen.
					Sec. 1370. 2-Amino-5-cyano-N,3-dimethylbenzamide.
					Sec. 1371. Picoxystrobin.
					Sec. 1372. Methyl
				3-(aminosulfonyl)-2-thiophenecarboxylate.
					Sec. 1373. Certain composite units each comprising a power
				electronics box and a static converter.
					Sec. 1374. Certain stator or rotor parts designed for use in a
				combined generator/electric motor.
					Sec. 1375. Certain fuel pumps designed for gasoline/ethanol
				direct injection fuel systems.
					Sec. 1376. Certain hybrid electric vehicle
				inverters.
					Sec. 1377. Certain fuel injectors.
					Sec. 1378. Certain motor/generator units.
					Sec. 1379. Mixtures containing Fluopyram and
				Tebuconazole.
					Sec. 1380. Surface-modified silicon dioxide.
					Sec. 1381. Sodium thiocyanate.
					Sec. 1382. Hydroquinone monomethyl ether.
					Sec. 1383. Germanium unwrought.
					Sec. 1384. Germanium oxides.
					Sec. 1385. Mixtures of polyethylene glycol, C16-C18 fatty
				acids, and C2-C6 aliphatic hydrocarbons.
					Sec. 1386. Co-poly (propylene/ethylene).
					Sec. 1387. Mixtures of alkali metal phenate, mineral oil, and
				p-Dodecylphenol.
					Sec. 1388. Sensomer CT–400.
					Sec. 1389. D-Galacto-D-mannan.
					Sec. 1390. Benzene, polypropene derivatives.
					Sec. 1391. Certain compression-ignition internal combustion
				piston engines.
					Sec. 1392. Certain programmable controllers.
					Sec. 1393. Turmeric extracted oleoresin.
					Sec. 1394. Ginger extracted oleoresin.
					Sec. 1395. 1.3G grade fireworks.
					Sec. 1396. 1.4G grade fireworks.
					Sec. 1397. Baby or child carriers designed for use on
				bicycles.
					Sec. 1398. Wide-angle reflectors.
					Sec. 1399. Parts of bicycle speedometers.
					Sec. 1400. Aminocyclopyrachlor.
					Sec. 1401. Triethylenediamine.
					Sec. 1402. Modified aliphatic amine mixture containing benzyl
				alcohol; formaldehyde, polymer with 1,3- benezenedimethanamine and phenol;
				1,3-benzenedimethanamine; phenol, 4,4′-(1-methylethylidene)bis-, polymer with
				2-(chloromethyl)oxirane, reaction products with ethylenediamine; and
				ethylenediamine.
					Sec. 1403. Modified aliphatic polyamine mixture of reaction
				products of 1,3-bis(aminomethyl)benzene with phenol and formaldehyde and
				1,3-bis(aminomethyl)benzene.
					Sec. 1404. Hexadecyl
				3,5-di-tert-butyl-4-hydroxybenzoate.
					Sec. 1405. 3-Amino-1,2-propanediol.
					Sec. 1406. 2-Ethylhexyl salicylate.
					Sec. 1407. Ion-exchange resin of benzene, diethenyl, polymer
				with ethenylbenzene and ethenylethylbenzene, chloromethylated,
				trimethylaminoquaternized.
					Sec. 1408. Acephate.
					Sec. 1409. Benzene, diethenyl-, polymer with ethenylbenzene and
				ethenylethylbenzene chlormethylated, 2-(dimethylamino)
				ethanol-quaternized.
					Sec. 1410. Ion exchange resins (Methanamine, N-methyl reaction
				products with chloromethylated divinylbenzene-styrene polymer).
					Sec. 1411. Ion-exchange resin and adsorbent (Benzene,
				diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene,
				sulfonated).
					Sec. 1412. 5-(1,1-Dimethylheptyl)resorcinol.
					Sec. 1413. 4-Bromobenzyl bromide.
					Sec. 1414. 1-(2-Chloroethyl)-4-ethyl-1,4-dihydro-5H-tetrazol-5-one.
					Sec. 1415. 1,1-Cyclobutanedicarboxylic acid.
					Sec. 1416. α-Phenylpyridine-2-acetamide.
					Sec. 1417. α-threo Phenyl-2-piperidyl acetamide.
					Sec. 1418. 1-Benzyl-4-phenyl-4-piperidine carboxylic acid ethyl
				ester HCl.
					Sec. 1419. N-[1-Benzyl-4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide
				oxalate.
					Sec. 1420. α-Phenylpiperidine-2-acetic acid.
					Sec. 1421. Carbonic dihydrazide.
					Sec. 1422. Copper peptide (AHK-Cu).
					Sec. 1423. Glycyl-L-Histidyl-L-Lysine.
					Sec. 1424. Certain indoor/outdoor programmable and countdown
				time switches.
					Sec. 1425. Certain surge protector receptacles.
					Sec. 1426. Certain tamper resistant ground fault circuit
				interrupters.
					Sec. 1427. Banana jack connectors.
					Sec. 1428. Reactive Black 31.
					Sec. 1429. Orthotoluidine.
					Sec. 1430. Women’s belts of leather or composition leather,
				each valued $7.00 or higher.
					Sec. 1431. Gadolinium oxide.
					Sec. 1432. Lanthanum oxide.
					Sec. 1433. p-Chlorobenzotrifluoride containing less than 1.0%
				by weight of Acetone or other acid acceptor stabilizers.
					Sec. 1434. p-Chlorobenzotrifluoride containing less than 0.1%
				by weight of Tertiary amyl phenol or other antioxidants.
					Sec. 1435. p-Chlorobenzotrifluoride containing less than 0.1%
				of a mixture of Toluene, Solvent Naphtha, Propan-2-OL and
				Naphthalene.
					Sec. 1436. p-Chlorobenzotrifluoride containing less than 0.1%
				by weight of Ethyl morpholine or other storage vessel corrosion
				inhibitors.
					Sec. 1437. 2-Aminopyridine.
					Sec. 1438. 4-Chloro-3-nitrobenzoic acid.
					Sec. 1439. 1,6-Diisocyanato-hexane homopolymer,
				polyethylene-polypropylene glycol mono-Bu ether blocked.
					Sec. 1440. N,N′,N′′-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]]
				tris [hexahydro-2-oxo-1H-azepine-1-carboxamide].
					Sec. 1441. Water-dispersible polyisocyanate product based on
				hexamethylene diisocyanate (HDI) trimer and cyclohexanamine, N,N-dimethyl-,
				compounds with 3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6-
				diisocyanatohexane homopolymer.
					Sec. 1442. Hexanedioic acid, dihydrazide, polymer with
				5-amino-1,3,3-trimethylcyclohexanemethanamine, 1,3-butanediol and 1,1′-
				methylenebis[4-isocyanatocyclohexane], methyl ethyl ketone oxime- and
				polyethylene glycol mono-methyl ether-blocked.
					Sec. 1443. Oxirane, 2-methyl-, polymer with oxirane, ether with
				1,2,3-propanetriol (3:1), polymer with 2,4-diisocyanato-1-methylbenzene and
				a-hydro-.-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with
				2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1),
				caprolactam-blocked.
					Sec. 1444. Chlorobenzene.
					Sec. 1445. Dimethyl dicarbonate.
					Sec. 1446. Phosphorus sulfochloride.
					Sec. 1447. Dimethyl carbonate polymer with 1,6-hexanediol
				copolymer and 2-oxepanone.
					Sec. 1448. Reaction product of 3,5-dimethyl-1,2-diazole with
				polymer of hexane-1,6-diyl diisocyanate in organic solvent.
					Sec. 1449. Fasteners of plastics, in clips suitable for use in
				a mechanical attaching device.
					Sec. 1450. Hand tools designed for securing plastic fasteners
				that affix tags to merchandise.
					Sec. 1451. Product mixtures containing Fenoxaprop,
				Pyrasulfotole, Bromoxynil Octanoate, Bromoxynil Heptanoate, and
				Mefenpyr.
					Sec. 1452. 4,4′-Sulfonyldiphenol.
					Sec. 1453. 2-(4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)phenol.
					Sec. 1454. Hydroxylamine sulfate.
					Sec. 1455. Alginic acid, ammonium alignate, potassium alginate,
				calcium alginate, and magnesium alginate.
					Sec. 1456. Propylene glycol alginates.
					Sec. 1457. Sodium alginate.
					Sec. 1458. Mixture of hexanedioic acid, polymer with
				1,2-ethanediol, 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3-
				isobenzofurandione, 2-propenoate and 1,3-propanediol, 2,2-bis(hydroxymethyl)-,
				polymer with 2- (chloromethyl)oxirane, 2-propenoate.
					Sec. 1459. Urea, polymer with formaldehyde and
				2-methylpropanal.
					Sec. 1460. Certain drive axles designed for use in log
				skidders, forwarders, articulated dump trucks or similar vehicles.
					Sec. 1461. Certain forged ring gear components and certain
				other parts of crankshafts and connecting rods.
					Sec. 1462. Mixtures comprising methyl methacrylate methacrylic
				acid polymer and up to 1 percent zinc acetate.
					Sec. 1463. Mixtures comprising titanium dioxide, silica, and
				decyl(trimethoxy)silane.
					Sec. 1464. Mixtures comprising titanium dioxide and
				decyl(trimethoxy)silane.
					Sec. 1465. Manganese ferrite carrier covered with acrylic
				resin.
					Sec. 1466. Phosphonic acid, reaction products with maleic
				anhydride, sodium salts.
					Sec. 1467. Dimethyl hydrogen phosphite.
					Sec. 1468. Vat Violet 10.
					Sec. 1469. 2-Ethylhexylamine.
					Sec. 1470. p-Nitroaniline.
					Sec. 1471. 4-Sulfo-1,8-naphthalic anhydride potassium
				salt.
					Sec. 1472. Isononylamine.
					Sec. 1473. Dodecylaniline branched.
					Sec. 1474. N-Ethyl-N-benzylaniline.
					Sec. 1475. Dimethylhexanediol.
					Sec. 1476. N,N-Dimethylisopropylamine (DMIPA).
					Sec. 1477. Huron Yellow Dye.
					Sec. 1478. Invisible Blue Dye.
					Sec. 1479. Solvent Orange 115.
					Sec. 1480. Solvent Yellow 131.
					Sec. 1481. Zinc sulfide, copper chloride doped.
					Sec. 1482. Solvent Yellow 160:1.
					Sec. 1483. Reactive Red.
					Sec. 1484. Solvent Yellow 195.
					Sec. 1485. p-Toluenesulfonamide.
					Sec. 1486. Lenses designed for digital cameras with a focal
				length measuring approximately 10 mm or more but not over 24 mm and weighing
				445 g or more but not over 475 g.
					Sec. 1487. Lenses designed for digital cameras with a focal
				length measuring approximately 70 mm or more but not over 200 mm and weighing
				1,410 g or more but not over 1,545 g.
					Sec. 1488. Lenses designed for digital cameras with a focal
				length measuring approximately 50 mm or more but not over 200 mm and weighing
				329 g or more but not over 425 g.
					Sec. 1489. Captan.
					Sec. 1490. Methanesulfonyl chloride.
					Sec. 1491. Methanesulfonic acid.
					Sec. 1492. Poly (melamine-co-formaldelhyde) methylated
				butylated.
					Sec. 1493. Certain nonwoven fiberglass sheets.
					Sec. 1494. Oxyfluorfen.
					Sec. 1495. Acifluorfen sodium.
					Sec. 1496. Standard-grade ferroniobium or
				ferrocolombium.
					Sec. 1497. Manganese flake.
					Sec. 1498. Preformed iodide pellets or powder composed of
				iodides of dysprosium, thallium, sodium, holmium, thulium, and
				calcium.
					Sec. 1499. Cermets and articles thereof for use in ceramic
				discharge lamps.
					Sec. 1500. Polycrystalline alumina discharge tubes designed for
				use in high-intensity discharge (HID) lamps.
					Sec. 1501. Certain ceramic bases designed for high intensity
				discharge (HID) lamps.
					Sec. 1502. Certain cases or containers designed to be used for
				certain electronic drawing toys or electronic games.
					Sec. 1503. Certain switchgear assemblies and panel boards
				specifically designed for wind turbine generators.
					Sec. 1504. Certain open-work warp knit fabrics.
					Sec. 1505. 2-Cyclohexylidene-2-phenylacetonitrile.
					Sec. 1506. Mixtures of isomers:
				1-(1,2,3,4,5,6,7,8-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one;
				1-(1,2,3,5,6,7,8,8a- Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; and
				1-(1,2,3,4,6,7,8,8a-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)
				ethan-1-one.
					Sec. 1507. Polyquaternium-76.
					Sec. 1508. 2,2-Dichloroacetyl chloride.
					Sec. 1509. Profenofos.
					Sec. 1510. 4-Vinylbenzenesulfonic acid, sodium salt
				hydrate.
					Sec. 1511. 4-Vinylbenzenesulfonic acid, lithium
				salt.
					Sec. 1512. Certain fuel injectors.
					Sec. 1513. Cast-iron engine crankcases for marine propulsion
				engines, each measuring more than 1.1 meters in length.
					Sec. 1514. Certain forged steel crankshafts.
					Sec. 1515. Plain shaft sputter bearings without housing (other
				than spherical bearings), each weighing 260 grams or more.
					Sec. 1516. Certain fuel injection pumps for
				compression-ignition engines.
					Sec. 1517. Certain pistons for marine propulsion
				engines.
					Sec. 1518. Golf club driver heads.
					Sec. 1519. Fairway wood heads.
					Sec. 1520. Golf club iron heads.
					Sec. 1521. Golf club putter heads.
					Sec. 1522. Golf wedge club heads.
					Sec. 1523. Hybrid golf club heads.
					Sec. 1524. Woven mesh fabrics of filaments of perfluoroalkoxy
				copolymer resin for use in certain manufacturing filters.
					Sec. 1525. Encapsulated ascorbic acid.
					Sec. 1526. Bisphenol A bis(3-methacryloyloxypropyl)
				ether.
					Sec. 1527. Copoly(acrylic acid/itaconic acid).
					Sec. 1528. Certain polycrystalline fibers designed for use in
				pollution control devices for motor vehicles.
					Sec. 1529. Certain plastic children's wallets.
					Sec. 1530. Certain bamboo baskets.
					Sec. 1531. Bamboo kitchen forks, spoons, spatulas, turners and
				scrapers.
					Sec. 1532. Certain electromechanical wine bottle
				openers.
					Sec. 1533. Certain accordion-style file folders for organizing
				coupons or other contents.
					Sec. 1534. Certain inflatable swimming pools.
					Sec. 1535. Certain cellular plastic sheets of
				poly(tetrafluoroethylene) with retention rating of 10–30 nanometers for use in
				certain manufacturing filters.
					Sec. 1536. Certain cellular plastic sheets of
				poly-tetrafluoroethylene measuring 10 microns to 140 microns thick for use in
				certain manufacturing filters.
					Sec. 1537. Fosamine-ammonium.
					Sec. 1538. 1-Chlorobutane.
					Sec. 1539. 1,6-Dichlorohexane.
					Sec. 1540. Triallyl cyanurate.
					Sec. 1541. 2-[1,3-Dioxo-1-[(2-oxo-1,3-dihydrobenzimidazol-5-yl)amino]butan-2-yl]diazenylbenzoic
				acid.
					Sec. 1542. Fluorescent Brightener CBS-X.
					Sec. 1543. Certain plastic device book-style
				covers.
					Sec. 1544. Certain textile device book style
				covers.
					Sec. 1545. Certain plastic device covers and
				stands.
					Sec. 1546. Certain women’s sports bras.
					Sec. 1547. Certain knit tank tops.
					Sec. 1548. Certain knit garments.
					Sec. 1549. Effective date.
					Title II—Existing duty suspensions and reductions
					Sec. 2001. Extension of certain existing duty suspensions and
				reductions and other modifications.
					Sec. 2002. Effective date.
					Title III—Miscellaneous
					Sec. 3001. Reliquidation of certain orange juice
				entries.
					Sec. 3002. Reliquidation of certain entries of industrial
				nitrocellulose from the United Kingdom.
					Sec. 3003. Reliquidation of certain entries of polyester fleece
				sheet sets.
					Sec. 3004. Technical correction relating to stainless steel
				single-piece exhaust gas manifolds.
					Sec. 3005. Liquidation or reliquidation of certain entries of
				top-of-the-stove stainless steel cooking ware from the Republic of Korea
				entered between January 1, 1999, and January 22, 2003.
					Sec. 3006. Liquidation or reliquidation of certain entries of
				digital still image video cameras.
				
			2.ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a chapter, subchapter, note, additional U.S. note,
			 heading, subheading, or other provision, the reference shall be considered to
			 be made to a chapter, subchapter, note, additional U.S. note, heading,
			 subheading, or other provision of the Harmonized Tariff Schedule of the United
			 States (19 U.S.C. 3007 note).
		INew
			 duty suspensions and reductions
			1001.Homo-polymers
			 of hydrogenated norbornene derivativesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.011,4:5,8-Dimethan‑onaphthalene,
						2‑ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with
						3a,4,7,7a-tetrahydro‑4,7- methano-1H-indene, hydrogenated (CAS No.
						881025–72–5); 1,4-methano-1H-fluorene, 4,4a,9,9a‑tetrahydro-, polymer with
						1,2,3,4,4a, 5,8,8a‑octahydro-1,4:5,8-dimethan‑onaphthalene and
						3a,4,7,7a‑tetrahydro-4,7-methano-1H-indene, hydrogenated (CAS No. 503442–46–4);
						and 1,4-methano-1H-fluorene, 4,4a,9,9a‑tetrahydro-, polymer with 1,2,3,4,4a,
						5,8,8aoctahydro-1,4:5,8-dimethan‑onaphthalene, hydrogenated (CAS No.
						503298–02–0) (provided for in subheading 3911.90.25)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1002.2,3-Dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic
			 acid, sodium salt (1:3)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.022,3-Dihydro-1,3-dioxo-2-[3-[[2-(sulfooxy)ethyl]sulfonyl]phenyl]-1H-xantheno[2,1,9-def]isoquinoline-5,9-disulfonic
						acid, sodium salt (1:3) (CAS No. 444087–59–6) (provided for in subheading
						3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1003.Acid Yellow
			 151Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.03Acid Yellow 151
						(Bis[2-[2-[5-(aminosulfonyl)-2-(hydroxy-κO)phenyl]diazenyl-κN1]-3-(oxo-κO)-N-phenylbutanamidato(2-)]
						cobaltate(2-) hydrogen (1:2)) (CAS No. 12715–61–6) (provided for in subheading
						3204.12.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1004.Acid Yellow
			 137Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.04Acid Yellow 137 (Bis[3-[2-[4,5-
						dihydro-3-methyl-5-(oxo-O)-1-phenyl-1H-pyrazol-4-
						yl]diazenyl-κN1]-4-(hydroxy-κO) benzenesulfonamidato(2-)]Cobaltate(1-), sodium
						(1:1)) (CAS No. 34664–47–6) (provided for in subheading
						3204.12.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1005.Mixtures of
			 Disperse Red 367Subchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.05Mixtures of Disperse Red 367
						([4-(2,6-Dihydro-2,6-dioxo-7-phenylbenzo[1,2-b:4,5-b]difuran-3-yl)phenoxy]acetic
						acid, 2- ethoxyethyl ester) (CAS No. 126877–05–2) and
						4-[(1-amino-9,10-dihydro-4-hydroxy-9,10-dioxo-2- anthracenyl)oxy]
						benzenesulfonyl fluoride (CAS No. 170865–52–8) (provided for in subheading
						3204.11.35)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1006.Acid Red
			 278Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.06Chromate(1-),
						bis[3-[4-[[5-chloro-2-(hydroxy-κO)phenyl]-azo-κN1]-4,5-dihydro-3-methyl-5-(oxo-κO)-1Hpyrazol-1-yl]
						benzenesulfonamidato(2-)]-, sodium (acid red 278) (CAS No. 71819–56–2)
						(provided for in subheading 3204.12.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1007.Acid Yellow
			 79Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.07Acid Yellow 79 (Benzenesulfonic acid,
						2-[2-[5-amino-3-methyl-1-(3-sulfophenyl)-1H-pyrazol-4-yl]diazenyl]-, 1,1′-[(1-
						methylethylidene)di-4,1-phenylene] ester, sodium salt (1:2)) (CAS No.
						72828–69–4) (provided for in subheading 3204.12.45)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1008.Disperse
			 Yellow 184:1Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.08Disperse Yellow 184:1
						(3-(5-Chloro-2-benzoxazolyl)-7-(diethylamino)-2H-1-benzopyran-2-one) (CAS No.
						35773–43–4) (provided for in subheading 3204.11.35)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1009.Mixtures of
			 5-[(2-Cyano-4-nitrophenyl)azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine
			 carbonitrile and
			 5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-
			 methyl-2-(phenylamino)-3-pyridine carbonitrileSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.09Mixtures of
						5-[(2-Cyano-4-nitrophenyl)azo]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridine
						carbonitrile (CAS No. 149988–44–3) and
						5-[(2-cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-
						methyl-2-(phenylamino)-3-pyridine carbonitrile (CAS No. 137428–29–6) (provided
						for in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1010.Disperse Red
			 159Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.10Disperse Red 159
						(1-Amino-2-[4-[(hexahydro-2-oxo-1H-azepin-1-yl)methyl]phenoxy]-4-hydroxy-9,10-anthracenedione)
						(CAS No. 19014–53–0) (provided for in subheading 3204.11.35)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1011.Reactive Red
			 122Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.11Reactive Red 122 (7-[[4-Chloro-6-[ethyl[3-[[2-(sulfooxy)ethyl]
						sulfonyl]phenyl]amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-
						[2-(4-methoxy-2-sulfophenyl)diazenyl]-2-naphthalenesulfonic acid, sodium salt
						(1:3)) (CAS No. 83567–04–8) (provided for in subheading
						3204.16.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1012.Disperse Red
			 311Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.12Disperse Red 311 (N-[3-(Acetylamino)-4-[(2,
						4-dinitrophenyl)azo]phenyl]-N-(3-methoxy-3-oxopropyl)-ß-alanine, methyl ester)
						(CAS No. 70729–65–6) (provided for in subheading 3204.11.35) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1013.Reactive Blue
			 187Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.13Reactive Blue 187
						(1,1′-[(6,13-dichloro-4,11-disulfo-3,10-triphenodioxazinediyl)bis[imino-2,1-ethanediylimino[6-[(2,5-
						disulfophenyl)amino]-1,3,5-triazine-4,2-diyl]]]bis[3-carboxylatopyridinium],
						dihydroxide, bis(inner salt), hexasodium salt) (CAS No. 79771–28–1) (provided
						for in subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1014.Disperse
			 Yellow 71Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.14Disperse Yellow 71 (9 (or
						10)-Methoxy-7H-benzimidazo[2,1-a]benz[de]isoquinolin-7-one) (CAS No.
						68296–59–3) (provided for in subheading 3204.11.35)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1015.Acid Blue
			 284Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.15Acid Blue 284
						([5-(Diethylamino)-2-[(2-hydroxy-4-nitrophenyl)azo]phenolato(2-)][5-hydroxy-6-[(2-hydroxy-4-nitrophenyl)
						azo]-1-naphthalenesulfonato(3-)]-chromate(2-), sodium) (CAS No. 90294–39–6)
						(provided for in subheading 3204.12.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1016.Basic Blue
			 94:1Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.16Basic Blue 94:1 (1-Propanaminium,
						3,3′-[(9,10-dihydro-9,10-dioxo-1,4-anthracenediyl)diimino]bis(N,N,N-triethyl-,
						ethyl sulfate (1:2))) (CAS No. 67905–14–0) (provided for in subheading
						3204.13.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1017.Disperse
			 Orange 288Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.17Disperse Orange 288 (3-[[4-[2-(4-Nitrophenyl)diazenyl]
						phenyl](phenylmethyl)amino]-propanenitrile) (CAS No. 96662–24–7) (provided for
						in subheading 3204.11.35)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1018.Disperse Blue
			 56Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.18Disperse Blue 56 (1,5 (or 1,8)-Diamino-2-bromo-4,8 (or
						4,5)-dihydroxy-9,10-anthracenedione) (CAS No. 68134–65–6) (provided for in
						subheading 3204.11.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1019.Acid Blue
			 264Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.19Acid Blue 264 (1-Amino‑9,10-dihydro‑4-[[4-[[methyl[(4-methyl
						phenyl)sulfonyl]amino] methyl]phenyl]amino]‑9,10-dioxo-2- anthracenesulfonic
						acid, sodium salt (1:1)) (CAS No. 72828–82–1) (provided for in subheading
						3204.12.20)Free No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1020.Mixtures of
			 1,5-Diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione, and 1,5-
			 Diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedioneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.20Mixtures of
						1,5-Diamino-4,8-dihydroxy(4-hydroxyphenyl)-9,10-anthracenedione (CAS No.
						31529–83–6) and 1,5-
						Diamino-4,8-dihydroxy(4-methoxyphenyl)-9,10-anthracenedione (CAS No.
						31288–44–5) (provided for in subheading 3204.11.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1021.Acid Red
			 426Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.21Acid Red 426
						(5-[2-[4-(Acetylamino)-2-(trifluoromethyl)phenyl]diazenyl]-6-amino-4-hydroxy-2-naphthalenesulfonic
						acid, sodium salt (1:1)) (CAS No. 75198–93–5) (provided for in subheading
						3204.12.45)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1022.Mixtures of
			 Reactive Black 5, Benzenesulfonic acid, and 1-Naphthalenesulfonic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.22Mixtures of Reactive Black 5 (4-Amino-5-hydroxy-3,6-bis
						[2-[4-[[2-(sulfooxy) ethyl]sulfonyl] phenyl]diazenyl]-2,7-
						naphthalenedisulfonic acid, sodium salt (1:4)) (CAS No. 17095–24–8), 2,
						4-Diamino-5-[2-[4-[[2-(sulfooxy) ethyl]sulfonyl]
						phenyl]diazenyl]-benzenesulfonic acid, sodium salt (1) (CAS No. 795275–80–8)
						and 4-Amino-3-[2-[4-[[2-(sulfooxy) ethyl]
						sulfonyl]phenyl]diazenyl]-1-naphthalenesulfonic acid, sodium salt (1:2) (CAS
						No. 250688–43–8) (provided for in subheading 3204.11.50) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1023.Mixtures of
			 Disperse Blue 77Subchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.23Mixtures of Disperse Blue 77
						(1,8-Dihydroxy-4-nitro-5-(phenylamino)-9,10-anthracenedione) (CAS No.
						20241–76–3), 5-[2-(2-
						Cyano-4-nitrophenyl)diazenyl]-2-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-6-(phenylamino)-3-pyridinecarbonitrile
						(CAS No. 149988–44–3),
						5-[2-(2-Cyano-4-nitrophenyl)diazenyl]-6-[[2-(2-hydroxyethoxy)ethyl]amino]-4-methyl-2-
						(phenylamino)-3-pyridinecarbonitrile (CAS No. 137428–29–6) and
						2-Cyano-2-[3-[(6-methoxy-2-benzothiazoyl)amino]-1Hisoindol- 1-ylidene]-acetic
						acid, pentyl ester (CAS No. 173285–74–0) (provided for in subheading
						3204.11.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1024.Mixtures of
			 Reactive Red 198 and Reactive Red 239Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.24Mixtures of Reactive Red 198
						(5-[[4-Chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]‑4-hydroxy-3-[2-[4-[[2-
						(sulfooxy)ethyl]sulfonyl] phenyl]diazenyl]-2,7‑naphthalenedisulfonic acid,
						sodium salt (1:?)) (CAS No. 78952–61–1) and Reactive Red 239
						(2-[2-[8-[[4-Chloro-6-[[4-[[2-(sulfooxy)ethyl]
						sulfonyl]phenyl]amino]‑1,3,5-triazin-2-yl]amino]-1-hydroxy-3,6-
						disulfo-2-naphthalenyl] diazenyl]-1,5-naphthalenedisulfonic acid, sodium salt
						(1:5)) (CAS No. 89157–03–9) (provided for in subheading
						3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1025.Mixtures of
			 Reactive Blue 19Subchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.25Mixtures of Reactive Blue 19
						(1-Amino-9,10-dihydro‑9,10-dioxo-4-[[3-[[2-(sulfooxy)ethyl]
						sulfonyl]phenyl]amino]-2- anthracenesulfonic acid, sodium salt (1:2)) (CAS No.
						2580–78–1) and 1,1′-[(6,13-Dichloro‑4,11-disulfo-3,10- triphenodioxazinediyl)
						bis[imino-2,1-ethanediylimino [6-[(2,5-disulfophenyl)
						amino]-1,3,5-triazine-4,2-diyl]]]bis [3-carboxylatopyridinium], dihydroxide,
						bis(inner salt), hexasodium salt (CAS No. 79771–28–1) (provided for in
						subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1026.QuinaldineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.262-Methylquinoline (CAS No. 91–63–4) (provided for in subheading
						2933.49.70)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1027.LeucoquinizarinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.271,4,9,10- Tetrahydroxyanthracene (Leucoquinizarin) (CAS No.
						476–60–8 or 40498–13–3) (provided for in subheading 2914.69.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1028.1-NitroanthraquinoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.281-Nitro-9,10-anthracenedione (CAS No. 82–34–8) (provided for in
						subheading 2914.70.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1029.Benzenesulfonyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.29 Benzenesulfonyl chloride (CAS No. 98–09–9) (provided for in
						subheading 2904.10.08)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1030.Capacitor
			 grade homopolymer polypropylene resin in primary formSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.30 Capacitor grade homopolymer polypropylene resin in primary
						form (CAS No. 9003–07–0), certified by the importer as intended for use in
						manufacturing capacitor film and having an ash content less than 0.01% pursuant
						to ASTM D5630 (Inorganic residues from plastics ashing may describe antiblock,
						fillers, reinforcements, catalyst residues, colorants, etc.) (provided for in
						subheading 3902.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1031.Certain
			 acrylic staple fibers with a fiber tenacity of 0.4 N/texSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.31Acrylic staple fibers (polyacrylonitrile staple) containing 85
						percent or more by weight of acrylonitrile units and 2 percent or more but not
						over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus
						or minus 10 percent) and fiber length of 45 mm (plus or minus 10 percent) and
						fiber tenacity of 0.4 N/tex (plus or minus 10 percent) (provided for in
						subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1032.Certain
			 acrylic staple fibers with fiber tenacity of 0.48 N/texSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.32Acrylic staple fibers (polyacrylonitrile staple) containing 85
						percent or more by weight of acrylonitrile units and 2 percent or more but not
						over 3 percent of water, colored, crimped, with an average decitex of 2.2 (plus
						or minus 10 percent) and fiber length of 45 mm (plus or minus 10 percent) and
						fiber tenacity of 0.48 N/tex (plus or minus 10 percent) (provided for in
						subheading 5503.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1033.AldicarbSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.332-Methyl-2-(methylthio)propionaldehyde O-(methylcarbamoyl)oxime
						(Aldicarb) (CAS No. 116–06–3) and application adjuvants (provided for in
						subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1034.Penthiopyrad
			 technicalSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.34(1-Methyl-N-[2-(4-methylpentan-2-yl)thiophen-3-yl]-3-(trifluoromethyl)pyrazole-4-carboxamide
						(Penthiopyrad technical) (CAS No. 183675–82–3) (provided for in subheading
						2933.19.90)3.9%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1035.2-Amino-4,6-dimethylpyrimidineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.352-Amino-4,6-dimethylpyrimidine (CAS No. 767–15–7) (provided for
						in subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1036.Carbofuran
			 technicalSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.362,3-dihydro-2,2-dimethyl-7-benzofuranyl methylcarbamate
						(Carbofuran technical) (CAS No. 1563–66–2) (provided for in subheading
						2932.99.20)5.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1037.Carbosulfan
			 technicalSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.372,3-Dihydro-2,2-dimethylbenzofuran-7-yl (dibutylaminothio)
						methylcarbamate (Carbosulfan technical) (CAS No. 55285–14–8) (provided for in
						subheading 2932.99.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1038.Oxalic acid,
			 dimethyl ester (DMO)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.38Oxalic acid, dimethyl ester (DMO) (CAS No. 553–90–2) (provided
						for in subheading 2917.11.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1039.Oxalic acid,
			 diethyl ester (DEO)Subchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.39Oxalic acid, diethyl ester (DEO) (CAS No. 95–92–1) (provided
						for in subheading 2917.11.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1040.Carbamic acid,
			 N-[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino]
			 sulfonyl]amino]carbonyl]phenyl]-, ethyl ester (PCM)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.40Carbamic acid,
						N-[4-chloro-2-fluoro-5-[[[[methyl(1-methylethyl)amino]
						sulfonyl]amino]carbonyl]phenyl]-, ethyl ester (PCM) (CAS No. 874909–61–2)
						(provided for in subheading 2929.90.15)5.67%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1041.Ethyl
			 3-amino-4,4,4-trifluorocrotonateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.41Ethyl 3-amino-4,4,4-trifluorocrotonate (CAS No. 372–29–2)
						(provided for in subheading 2922.49.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1042.Mixtures
			 containing Thiencarbazone-methyl, Isoxadifen-ethyl, and
			 TembotrioneSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.42Mixtures containing methyl
						4-({[(3-methoxy-4-methyl‑5-oxo-4,5-dihydro‑1H-1,2,4-triazol-1-yl)
						carbonyl]amino}sulfonyl)-5- methylthiophene-3-carboxylate-
						(Thiencarbazone-methyl) (CAS No. 317815–83–1), ethyl
						4,5-dihydro-5,5-diphenyl-1,2- oxazole-3-carboxylate (Isoxadifen-ethyl) (CAS No.
						163520–33–0), and 2-{2-chloro-4-mesyl-3-[(trifluoroethoxy) methyl]- benzoyl}
						cyclohexane-1,3-dione (Tembotrione) (CAS No. 335104–84–2) and application
						adjuvants (provided for in subheading 3808.93.15)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1043.Mixtures
			 containing Trifloxystrobin, Clothianidin, Carboxin, and MetalaxylSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.43Mixtures containing Methyl
						(E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate
						(Trifloxystrobin) (CAS No. 141517–21–7);
						(E)-1-(2-chloro-1,3-thiazol-5ylmethyl)-3-methyl-2-nitroguanidine (Clothianidin)
						(CAS No. 210880–92–5); 5,6-dihydro-2-methyl-N-phenyl-1,4-oxathiin-3-carboxamide
						(Carboxin) (CAS No. 5234–68–4); and methyl
						N-(2,6-dimethylphenyl)-N-(methoxyacetyl)-DL-alaninate (Metalaxyl) (CAS No.
						57837–19–1) and application adjuvants provided for in subheading
						3808.92.15FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1044.5-Methylpyridine-2,3-dicarboxylic
			 acid dimethyl esterSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.445-Methylpyridine-2,3-dicarboxylic acid dimethyl ester (CAS No.
						112110–16–4) (provided for in subheading 2933.39.61)4.48%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1045.Reactive
			 Orange 131Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.45Reactive Orange 131 (CAS No. 187026–95–5) (provided for in
						subheading 3204.16.30) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1046.Octanoyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.46Octanoyl chloride (CAS No. 111–64–8) (provided for in
						subheading 2915.90.50) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1047.Mixtures of
			 tetraacetylethylenediamine with extenders or additivesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.47Mixtures of tetraacetylethylenediamine (CAS No. 10543–57–4)
						with any of the following extenders or additives:  carboxymethylcellulose (CAS
						No. 9004–32–4), pigment blue 15:3 (CAS No. 147–14–8), water (CAS No.
						7732–18–5), ethoxylated alcohols, tallow (CAS No. 61791–28–4), phthalocyanine
						green G (CAS No. 1328–53–6), bentonite powder (CAS No. 1302–78–9), and silicon
						dioxide (CAS No. 14808–60–7) (provided for in subheading 3824.90.92)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1048.1-Propanonesulfonic
			 acid, 2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, polymer with
			 1-ethenyl-2- pyrrolidinoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.481-Propanonesulfonic acid,
						2-methyl-2-[(1-oxo-2-propenyl)amino]-, monoammonium salt, polymer with
						1-ethenyl-2- pyrrolidinone (CAS No. 335383–60–3) (provided for in subheading
						3906.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1049.Ammonium
			 polyacryloyldimethyl taurateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.49Ammonium polyacryloyldimethyl taurate (CAS No. 62152–14–1)
						(provided for in subheading 3906.90.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1050.Fluthiacet-methylSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.50Methyl[[2-chloro-4-fluoro-5[(tetrahydro-3-oxo-1H,3H-[1,3,4]thiadiazolo[3,4-a]pyridazin-1-ylidene)amino]phenyl]-thio]acetate
						(Fluthiacet-methyl) (CAS No. 117337–19–6) (provided for in subheading
						2934.99.15).1.8%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1051.PyroxasulfoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.513-[5-(difluoromethoxy)-1-methyl-3-(trifluoromethyl)pyrazol-4-ylmethylsulfonyl]-4,5-dihydro-5,5-dimethyl-1,2-oxazole
						(Pyroxasulfone) (CAS No. 447399–55–5) (provided for in subheading
						2934.99.90)3.8%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1052.Certain
			 portable electric grillsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.52Portable electric grills with an infrared cooking system and
						320 sq. in. of grilling surface (provided for in subheading
						8516.60.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1053.Portable
			 combination fryer-roaster appliancesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.53Portable combination fryer-roaster appliances utilizing
						infrared cooking technology, consisting of a cylindrical infrared reemitter
						surrounding the cooking compartment and fueled by liquid petroleum gas
						(provided for in subheading 7321.11.10)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1054.Certain
			 decorative outdoor bamboo garden torchesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.57Torches designed for outdoor use, with poles of bamboo,
						measuring 160 cm or less in height and designed for use with refillable metal
						fuel canisters, each fitted with a wick (provided for in subheading
						9405.50.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1055.Certain
			 portable gas grillsSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.59Portable gas grills, each having a base mounted on wheels or
						casters, such grills utilizing infrared cooking technology consisting of an
						infrared re-emitter plate positioned between the heat source and food support
						grate, the plate and grate having a surface area of approximately 2,064 cm²
						(provided for in subheading 7321.11.10)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1056.Thiencarbazone-methylSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.60Methyl
						4-({[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]-amino}sulfonyl)-5-methylthiophene-3-
						carboxylate- (Thiencarbazone-methyl) (CAS No. 317815–83–1) (provided for in
						subheading 2935.00.75)2.3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1057.1,3-CyclohexanedioneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.611,3-Cyclohexanedione (CAS No. 504–02–9) (provided for in
						subheading 2914.29.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1058.Mixtures
			 containing Trifloxystrobin and ProthioconazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.62Mixtures containing Methyl
						(E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate
						(Trifloxystrobin) (CAS No. 141517–21–7) and
						2-[2-(1-chlorocyclopropyl)-3-(2-chlorophenyl)-2-hydroxypropyl]-1,2-
						dihydro-3H-1,2,4-triazole-3-thione (Prothioconazole) (CAS No. 178928–70–6) and
						application adjuvants (provided for in subheading 3808.92.15)5.3%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1059.Certain
			 mixtures containing TrifloxystrobinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.63Mixtures containing methyl
						(E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate
						(Trifloxystrobin) (CAS No. 141517–21–7) and application adjuvants (provided for
						in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1060.Mixtures
			 containing SpirotetramatSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.64Mixtures containing
						cis-4-(ethoxycarbonyloxy)-8-methoxy-3-(2,5-xylyl)-1-azaspiro[4.5]dec-3-en-2-one
						(Spirotetramat) (CAS No. 203313–25–1) and application adjuvants (provided for
						in 3808.91.25)2.7%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1061.Mixtures
			 containing Trifloxystrobin and PropiconazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.65Mixtures containing methyl
						(E)-methoxyimino-{(E)-α-[1-(α,α,α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate
						(Trifloxystrobin) (CAS No. 141517–21–7) and
						1-[[2-(2,4-dichlorophenyl)-4-propyl-1,3-dioxolan-2-yl]methyl]-1,2,4-triazole
						(Propiconazole) (CAS No. 60207–90–1) and application adjuvants provided for in
						subheading 3808.92.15FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1062.Diuron
			 TechnicalSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.66
						3-(3,4-Dichlorophenyl)-1,1-dimethylurea (Diuron) (CAS No. 330–54–1) (provided
						for in subheading 2924.21.16)FreeNo changeNo
						changeOn or before 12/31/2015
								
							
						
					.
			1063.Topramezone
			 and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.67
						[3-(4,5-dihydro-1,2-oxazol-3-yl)-4-mesyl-o-tolyl](5-hydroxy-1-methylpyrazol-4-yl)methanone
						(Topramezone) (CAS No. 210631–68–8) and application adjuvants (provided for in
						subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1064.Formulations
			 containing a racemic mixture of Alpha-cypermethrin and application
			 adjuvantsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.68 Formulations containing a racemic mixture of:
						(R)-α-cyano-3-phenoxybenzyl
						(1S,3S)-3-(2,2-dichlorovinyl)-2,2-dimethylcyclopropanecarboxylate
						(Alpha-cypermethrin) (CAS No. 67375–30–8) and application adjuvants (provided
						for in subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1065.Product
			 mixtures containing SpiromesifenSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.69 Mixtures of 3-mesityl-2-oxo-1-oxaspiro[4.4]non-3-en-4-yl
						3,3-dimethylbutyrate (Spiromesifen) (CAS No. 283594–90–1) and application
						adjuvants (provided for in subheading 3808.91.25)2.5%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1066.Product
			 mixtures containing ClothianidinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.70Mixtures of
						(E)-1-(2-chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine
						(Clothianidin) (CAS No. 210880–92–5) and application adjuvants (provided for in
						subheading 3808.91.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1067.Product
			 mixtures containing Pyrasulfotole, Bromoxynil Octanoate, and Bromoxynil
			 HeptanoateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.71Mixtures of
						(5-Hydroxy-1,3-dimethylpyrazol-4-yl)(α,α,α-trifluoro-2-mesyl-p-tolyl)methanone
						(Pyrasulfotole) (CAS No. 365400–11–9); 2,6-dibromo-4-cyanophenyl octanoate
						(Bromoxynil Octanoate) (CAS No. 1689–99–2); and 2,6-dibromo-4- cyanophenyl
						heptanoate (Bromoxynil Heptanoate) (CAS No. 56634–95–8) and application
						adjuvants (provided for in subheading 3808.93.15)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1068.ProsulfuronSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.721-(4-Methoxy-6-methyl-1,3,5-triazin-2-yl)-3-[2-(3,3,3-trifluoropropyl)phenylsulfonyl]urea
						(Prosulfuron) (CAS No. 94125–34–5) (provided for in subheading 2935.00.75)
						1.5%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1069.TetrahydrothiopheneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.73Tetrahydrothiophene (CAS No. 110–01–0) (provided for in
						subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1070.Di-tert-butyl
			 polysulfidesSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.74Di-tert-butyl polysulfides (CAS No. 68937–96–2) (provided for
						in subheading 3811.90.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1071.Dimethyl
			 3,3′-thiodipropionateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.75Dimethyl 3,3′-thiodipropionate (CAS No. 4131–74–2) (provided
						for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1072.2-Hydroxyethyl-n-octyl
			 sulfideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.762-Hydroxyethyl-n-octyl sulfide (CAS No. 3547–33–9) (provided
						for in subheading 2930.90.91)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1073.Reactive Red
			 228Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.77Reactive Red 228 (2,7- Naphthalenedisulfonic acid,
						5-((4-chloro-6-((2-(2- (ethenylsulfonyl) ethoxy)ethyl) amino)-1,3,5-
						triazin-2-yl)amino)-3-((4- (ethenylsulfonyl)phenyl) azo)-4-hydroxy-, potassium
						sodium salt) (CAS No. 101200–49–1) (provided for in subheading
						3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1074.Acid Yellow
			 151Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.78Acid Yellow 151 (Bis[2-[[5-(aminosulfonyl)-2-
						hydroxyphenyl]azo]-3-oxo-N-phenylbutyramidato(2-)] cobaltate(1-) sodium;
						3-Hydroxy-2-(2-hydroxy-5- sulfamoylphenylazo) isocrotonanilide cobalt(III)
						chelates sodium salt) (CAS No. 72496–88–9) (provided for in subheading
						3204.12.45)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1075.Reactive Blue
			 269Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.79Reactive Blue 269
						(3,10-bis[(2-aminopropyl)amino]-6,13-dichloro-4,11-triphenodioxazinedisulfonic
						acid, reaction products with 2-amino-1,4-benzenedisulfonic acid,
						2-[(4-aminophenyl)sulfonyl]ethyl hydrogen sulfate and 2,4,6-trifluoro-1,3,5-
						triazine, sodium salts) (CAS No. 191877–09–5) (provided for in subheading
						3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1076.Reactive Blue
			 268Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.804,11-Triphenodioxazinedisulfonic acid,
						6,13-dichloro-3,10-bis[[2-[[4-fluoro-6-[(2-sulfophenyl)amino]-1,3,5-triazin-2-
						yl]amino]propyl]amino]-, lithium sodium salt (Reactive Blue 268) (CAS No.
						163062–28–0) (provided for in subheading 3204.16.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1077.Normal
			 Paraffin MSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.81Normal Paraffin M (Alkanes C10–C14) (CAS No. 93924–07–3) (ASTM
						D–156) (provided for in subheading 2710.19.90) 5.7%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1078.Polyvinyl
			 formal resinSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.82Polyvinyl formal resin (vinyl acetate vinyl alcohol divinyl
						formal polymer) (CAS No. 63148–64–1) (provided for in subheading
						3905.99.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1079.Tris-2-hydroxyethyl
			 isocyanurate (THEIC)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.83Tris-2-hydroxyethyl isocyanurate (THEIC) (CAS No. 839–90–7)
						(provided for in subheading 2933.69.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1080.Polyvinyl
			 butyral sheet for use in certain aircraft applicationsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.84 Polyvinyl butyral (CAS No. 27360–07–2) sheet for use in high
						penetration resistance aircraft applications (provided for in subheading
						3920.91.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1081.Potassium
			 decafluoro(pentafluorethyl) cyclohexanesulfonateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.85Potassium decafluoro(pentafluorethyl) cyclohexanesulfonate (CAS
						No. 67584–42–3) (provided for in subheading 2904.90.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1082.Allyl
			 bromideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.863-Bromopropene (Allyl bromide) (CAS No. 106–95–6) (provided for
						in subheading 2903.39.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1083.Certain single
			 serve coffee makersSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.89Single serve “automatic drip” coffee makers with permanent
						reusable ground coffee filter (provided for in subheading
						8516.71.00)2.6%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1084.Certain
			 electric skilletsSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.91Combination electric skillet-waffle baker appliances (provided
						for in subheading 8516.79.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1085.Battery-powered
			 hand-held jar openersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.92Battery-powered hand-held jar openers (provided for in
						subheading 8509.80.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1086.Battery-powered
			 single-serving ice cream makersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.93Battery-powered single-serving ice cream makers (provided for
						in subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1087.Certain
			 popsicle-type moldsSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.94Popsicle-type molds, with outer shell of plastics containing a
						liquid core designed to rapidly freeze added juice (provided for in subheading
						3924.10.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1088.Certain
			 programmable slow cookersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.41.95Programmable slow cookers each with thermometer, having a
						capacity of 4.25 liters or more but not over 5.7 liters (provided for in
						subheading 8516.79.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1089.Certain
			 sound-isolating earphones with multiple balanced armature
			 speakersSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.96Sound-isolating earphones with multiple balanced armature
						speakers, each with non-porous slow-recovery black foam attachment sleeves,
						detachable cable, and with a repeatable frequency response of 18 Hz or more but
						not over 19 kHz with a deviation of +/− 3dB (provided for in subheading
						8518.30.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1090.Certain
			 self-contained, single-element unidirectional (cardioid) dynamic
			 microphonesSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.41.98Self-contained, single-element unidirectional (cardioid)
						dynamic microphones, each incorporating a copper coil, neodymium magnet, steel
						mesh grille and zinc die-cast handle (of zamak 3 or equivalent material), and
						having a frequency response between 60 Hz to 15 kHz and less than 10 dB
						deviation across frequency range (provided for in subheading
						8518.10.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1091.Certain
			 aluminum alloy foilSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.41.99Aluminum alloy foil, in coils, of alloy 6011, measuring either
						0.006 mm or 0.008 mm in thickness and 16 mm or 25 mm in width, suitable for use
						in the manufacture of window shades (provided for in subheading
						7607.19.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1092.Certain
			 aluminum alloy profilesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.01Aluminum alloy profiles, in coils, of alloy 6011, measuring 50
						mm in width, suitable for use in the manufacture of window shades (provided for
						in subheading 7604.29.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1093.Used camshafts
			 and crankshafts for diesel enginesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.02Used camshafts and crankshafts for diesel engines (provided for
						in subheading 8483.10.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1094.Certain glass
			 fiber rovingsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.03 Glass fiber rovings (other than of a kind used in industry as
						packing or lubricating materials) with filaments having a specific modulus
						(calculated using specific weight) of 3.57x10-6 m
						and a specific tensile strength of 122,000 m (provided for in subheading
						7019.12.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1095.Ammonium
			 polyphosphateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.04Ammonium polyphosphate (CAS No. 68333–79–9) (provided for in
						subheading 2835.39.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1096.Zinc
			 diethylphosphinateSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.42.05Zinc diethylphosphinate (CAS No. 284685–45–6) (provided for in
						subheading 2931.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1097.Photomask blanksSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.06Photomask blanks, either binary or phase shift, with synthetic
						quartz substrates, with zero defects greater than 0.5 microns in the
						photoresist and chromium or phase shift layer (provided for in subheading
						3701.99.60)0.3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1098.5-tert-Butyl-2-[5-(5-tert-butyl-1,3-benzoxazol-2-yl)thiophen-2-yl]-1,3-benzoxazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.075-tert-Butyl-2-[5-(5-tert-butyl-1,3-benzoxazol-2-yl)thiophen-2-yl]-1,3-benzoxazole
						(CAS No. 7128–64–5) (provided for in subheading 3204.20.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1099.Uvinul
			 3039Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.082-Ethylhexyl-2-cyano-3,3-diphenylacrylate (Uvinul 3039) (CAS
						No. 6197–30–4) (provided for in subheading 2926.90.48)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1100.Diphenyl
			 (2,4,6-trimethylbenzoyl) phosphine oxideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.09Diphenyl (2,4,6-trimethylbenzoyl) phosphine oxide (CAS No.
						75980–60–8) (provided for in subheading 2931.90.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1101.Certain
			 catalytic converter mounting and thermal insulation matsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.10Catalytic converter mounting and thermal insulation mats of at
						least 40% per weight R-glass fiber containing 60% silica, 19% alumina, 10%
						calcium oxide, and 10% magnesium oxide (within 5% per weight tolerance), said
						mat being 3 mm or more in thickness, in rolls, designed for diesel commercial
						vehicles (provided for in subheading 7019.31.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1102.Certain bulk
			 container bagsSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.11Bulk container bags made from clear polyethylene strips
						measuring less than 5 mm in width, the strips being woven and then coated on
						both sides with white polyethylene forming exterior layers approximately 2 mm
						in thickness that are visible to the naked eye other than merely by change in
						color, the foregoing to be used for the shipping of dry, non-hazardous flowable
						commodities (provided for in subheading 3923.21.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1103.2-Methoxy-4-trifluoromethylpyridineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.122-Methoxy-4-trifluoromethylpyridine (CAS No. 219715–34–1)
						(provided for in subheading 2933.39.61)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1104.2–Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine
				
					
						
							
								9902.42.132-Amino-5,7-dimethoxy-1,2,4-triazolo[1,5-a]pyrimidine (CAS No.
						13223–43–3) (provided for in subheading 2933.59.95)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1105.Propyzamide
			 and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.143,5-dichloro-N-(1,1-dimethylpropynyl) benzamide (Propyzamide)
						(CAS No. 23950–58–5) and application adjuvants (provided for in subheading
						3808.93.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1106.TebuthiuronSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.15Urea,
						N-[5-(1,1-dimethylethyl)-1,3,4-thiadiazol-2-yl]-N,N'-dimethyl (Tebuthiuron)
						(CAS No. 34014–18–1) (provided for in subheading 2934.99.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1107.4-Ethoxy-1,1,1-trifluoro-3-buten-2-oneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.164-Ethoxy-1,1,1-trifluoro-3-buten-2-one (CAS No. 59938–06–6)
						(provided for in subheading 2914.70.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1108.DichlormidSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.17N,N-Diallyl-2,2-dichloroacetamide (Dichlormid) (CAS No.
						37764–25–3) (provided for in subheading 2924.19.80)1.0%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1109.(R)–(+)–2–(4-Hydroxyphenoxy)propionic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.18(R)–(+)–2–(4-Hydroxyphenoxy)propionic acid (CAS No. 94050–90–5)
						(provided for in subheading 2918.99.43)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1110.2-Chlorobenzenesulfonyl
			 isocyanateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.192-Chlorobenzenesulfonyl isocyanate (CAS No. 64900–65–8)
						(provided for in subheading 2930.90.29)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1111.Mixtures of
			 Cymoxanil and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.20Mixtures of
						2-cyano-N-[(ethylamino)carbonyl]-2-(methoxyimino)acetamide (Cymoxanil) (CAS No.
						57966–95–7) and application adjuvants (provided for in subheading
						3808.92.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1112.Certain
			 magnetic snap-fastenersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.21Magnetic snap-fasteners valued over 20 cents per dozen pieces
						or parts (provided for in subheading 9606.10.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1113.Certain
			 electrothermic appliances designed to brew coffee beveragesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.24Electrothermic appliances designed to brew cappuccino and/or
						latte coffee beverages, each with milk frothing capacity with a maximum brewing
						capacity of 0.71 liters and a maximum unit weight of 3 kg (provided for in
						subheading 8516.71.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1114.Certain sector
			 moldsSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.25Sector molds certified by the importer for use in the
						production of radial tires designed for off-the-highway use with earthmover or
						mining vehicles (provided for in subheading 8480.79.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1115.1,3-Isobenzofurandione,
			 5,5′-sulfonyl bis-, polymer with 4,4′-methylenebis
			 [2,6-dimethylbenzenamine]Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.261,3-Isobenzofurandione, 5,5′-sulfonyl bis-, polymer with
						4,4′-methylenebis [2,6-dimethylbenzenamine] (CAS No. 182681–50–1) (provided for
						in subheading 3911.90.45)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1116.Certain AC
			 electric motors of an output exceeding 74.6 W equipped with a capacitor rated
			 not over 4 microfaradsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.27AC electric motors of an output exceeding 74.6 W but not
						exceeding 105 W, single phase; each equipped with a capacitor rated not over 4
						microfarads, a rotary speed control mechanism and a motor mount cooling ring
						(provided for in subheading 8501.40.40)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1117.Certain AC
			 electric motors having an output rated at 37.5 W or more but not over 72
			 WSubchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.28AC electric motors having an output rated at 37.5 W or more but
						not over 72 W, single phase, each equipped with a capacitor, a manual speed
						control mechanism, a motor mount of plastics and a self-contained gear
						mechanism for oscillation (provided for in subheading 8501.40.20)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1118.AC electric
			 motors having an output rated at 37.5 W or more but not over 72 W, single
			 phase, each equipped with a capacitor, a motor mount of plastics, a
			 self-contained gear mechanism for oscillation and a speed control mechanism
			 designed to be operated by means of an infrared remote controlSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.29AC electric motors having an output rated at 37.5 W or more but
						not over 72 W, single phase, each equipped with a capacitor, a motor mount of
						plastics, a self-contained gear mechanism for oscillation and a speed control
						mechanism designed to be operated by means of an infrared remote control
						(provided for in subheading 8501.40.20)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1119.Certain AC
			 electric motors of an output exceeding 74.6 W equipped with a capacitor rated
			 over 4 microfaradsSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.42.30AC electric motors having an output rated at 74.6 W or more but
						not over 115 W, single phase, each equipped with a capacitor rated over 4
						microfarads, a rotary speed control mechanism and a motor mount cooling ring
						(provided for in subheading 8501.40.40)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1120.Ski poles and
			 parts and accessories thereofSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.31Ski poles and parts and accessories thereof (provided for in
						subheading 9506.19.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1121.Certain
			 acrylic fiber tow imported in the form of raw white (undyed)
			 filamentSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.32Acrylic fiber tow containing by weight 85 percent or more of
						acrylonitrile units and 35 percent or more of water, imported in the form of
						raw white (undyed) filament with an average filament measure of 2 or more but
						not over 5 decitex per filament and length greater than 2 meters (provided for
						in subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1122.Phosphor blend
			 of Yttrium Oxide doped with Europium and Lanthanum Phosphate
			 luminophoresSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.33A Phosphor blend of Yttrium Oxide doped with Europium and
						Lanthanum Phosphate luminophores (CAS Nos. 13778–59–1, 13454–71–2, 68585–82–0
						and 13863–48–4 or 95823–34–0) (provided for in subheading 3206.50.00)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1123.Lanthanum
			 phosphate phosphor, activated by cerium and terbiumSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.34Lanthanum phosphate phosphor, activated by cerium and terbium,
						of a kind used as luminophores (CAS Nos. 13778–59–1, 13454–71–2 and 13863–48–4
						or 95823–34–0) (provided for in subheading 3206.50.00)0.8%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1124.Phosphor
			 blends of yttrium oxide doped with europium, cerium aluminate doped with
			 terbium, and barium aluminate doped with europium of a kind used as
			 luminophoresSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.35Phosphor blends of yttrium oxide doped with europium, cerium
						aluminate doped with terbium, and barium aluminate doped with europium of a
						kind used as luminophores (CAS Nos. 102110–17–8, 102110–19–0, and 68585–82–0)
						(provided for in subheading 3206.50.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1125.Chromate(4-),
			 [7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy-2-naphthalenesulfonato(3-)][6-amino-4-hydroxy-3-[(2-hydroxy-5-nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-,
			 tetrasodiumSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.36Chromate(4-),
						[7-amino-3-[(3-chloro-2-hydroxy-5-nitrophenyl)azo]-4-hydroxy
						-2-naphthalenesulfonato(3-)][6-amino-4- hydroxy-3-[(2-hydroxy 5
						-nitro-3-sulfophenyl)azo]-2-naphthalenesulfonato(4-)]-, tetrasodium (CAS No.
						184719–87–7) (provided for in subheading 3204.12.45)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1126.Pigment Orange
			 62Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.37N-(2,3-Dihydro-2-oxo-1H-benzimidazol-5-yl)-2-[2-(4-nitrophenyl)diazenyl]-3-oxobutanamide
						(Pigment Orange 62) (CAS No. 52846–56–7) (provided for in subheading
						3204.17.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1127.2-butyne-1,4-diol,
			 polymer with (chloromethyl)oxirane, brominated, dehydrochlorinated,
			 methoxylated and triethyl phosphateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.38 2-butyne-1,4-diol, polymer with (chloromethyl)oxirane,
						brominated, dehydrochlorinated, methoxylated (CAS No. 68441–62–3) and triethyl
						phosphate (CAS No. 78–40–0) (provided for in subheading
						3907.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1128.DianilSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.392,5-Cyclohexadiene-1,4-dione-2,5-dichloro-3,6-bis[(9-ethyl-9H-carbazol-3-yl)amino]
						(Dianil) (CAS No. 80546–37–8) (provided for in subheading
						2933.99.79)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1129.Amino ethyl
			 carbazoleSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.403-Amino-N-ethylcarbazole (amino ethyl carbazole) (CAS No.
						132–32–1) (provided for in subheading 2933.99.82)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1130.Himic
			 anhydrideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.41Himic anhydride (CAS No. 826–62–0) (provided for in subheading
						2917.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1131.Poly(oxy-1,2-ethandiyl),
			 α-[(2Z)-3-carboxy-1-oxo-2-propenyl]-ω-hydroxy-, C9-11-alkyl ethers; fatty
			 acids, tall oil, reaction products with polyethylene polyamines; maleic acid;
			 and 3,6,9,12- tetraazatetradecane-1,14-diamineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.42Poly(oxy-1,2-ethandiyl),
						α-[(2Z)-3-carboxy-1-oxo-2-propenyl]-ω-hydroxy-, C9-11-alkyl ethers (CAS No.
						709014–50–6); fatty acids, tall oil, reaction products with polyethylene
						polyamines (CAS No. 68910–93–0); maleic acid (CAS No.110–16–7); and 3,6,9,12-
						tetraazatetradecane-1,14-diamine (CAS No. 4067–16–7) (provided for in
						subheading 3402.90.50) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1132.Mixtures of
			 fatty acids, C12-21 and C18-unsatd., 2,2,6,6-tetramethyl-4-piperidol esters and
			 polyethylene or polypropylene or 3,5-di-tert-butyl-4-hydroxybenzoic acid,
			 hexadecyl esterSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.43Mixtures of Fatty Acids, C12-21 and C18-unsatd.,
						2,2,6,6-tetramethyl-4-piperidol esters (CAS No. 167078–06–0) and polyethylene
						(CAS No. 9002–88–4); polypropylene (CAS No. 9003–07–0); or
						3,5-di-tert-butyl-4-hydroxybenzoic acid, hexadecyl ester (CAS No. 67845–93–6)
						(provided for in subheading 3812.30.60 or 3812.30.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1133.4-Chloro-1,8-naphthalic
			 anhydrideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.444-Chloro-1,8-naphthalic anhydride (CAS No. 4053–08–1) (provided
						for in subheading 2917.39.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1134.Synthetic
			 silica gelSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.45Synthetic silica gel (CAS No. 7631–86–9) (provided for in
						subheading 2811.22.10) 2.6%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1135.Neopentylglycol
			 mono(hydroxypivalate)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.46Neopentylglycol mono(hydroxypivalate) (CAS No. 1115–20–4)
						(provided for in subheading 2918.19.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1136.Certain molded
			 parts suitable for use solely or principally with the apparatus of heading
			 8535, 8536 or 8537Subchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.42.47Molded parts suitable for use solely or principally with the
						apparatus of headings 8535, 8536, or 8537, with metal contacts (provided for in
						subheading 8538.90.60)3.2%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1137.EthylhexylglycerinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.48 3-(2-Ethylhexyloxy)propane-1,2-diol (Ethylhexylglycerin) (CAS
						No. 70445–33–9) (provided for in subheading 2909.49.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1138.LinsitinibSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.49cis-3-[8-Amino-1-(2-phenylquinolin-7-yl)imidazo[1,5-a]pyrazin-3-yl]-1-methylcyclobutanol
						(Linsitinib) (CAS No. 867160–71–2) (provided for in subheading
						2933.49.26)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1139.Poly(4-(1-isobutoxyethoxy)styrene-co-4-hydroxystyrene)
			 dissolved in 2-methoxypropyl-1-acetateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.50Poly(4-(1-isobutoxyethoxy)styrene-co-4-hydroxystyrene) (CAS No.
						199432–82–1) dissolved in 2-methoxypropyl-1-acetate (CAS No. 70657–70–4)
						(provided for in subheading 3903.90.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1140.Placebos to be
			 used in clinical trials for the drug ASP2408Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.51Placebos, composed of potassium phosphate, potassium hydroxide,
						sucrose, and polysorbate 80, to be used in clinical trials for the drug ASP2408
						(provided for in subheading 3824.90.92)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1141.Placebos to be
			 used in clinical trials for the drug ASP0777Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.52Placebos, in oral tablet form, composed of D-mannitol, sodium
						starch glycolate, magnesium stearate, and OPADRY 03K42254 (Yellow) (consisting
						of hypromellose 6cP, titanium dioxide, talc, triacetin, and ferric oxide
						(Yellow)), to be used in clinical drug trials for the drug ASP0777 (provided
						for in subheading 2106.90.99)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1142.3-(1-Bromo-8-chloroimidazo[1,5-a]pyrazin-3-yl)cyclobutanoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.533-(1-Bromo-8-chloroimidazo[1,5-a]pyrazin-3-yl)cyclobutanone
						(CAS No. 936901–73–4) (provided for in subheading 2933.99.97)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1143.Certain
			 macroporous absorbent polymersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.54Macroporous absorbent polymer composed of crosslinked
						phenol-formaldehyde polycondensate resin in granular form having a mean
						particle size of 0.56 to 0.76 millimeters (CAS No. 9003–35–4) (provided for in
						subheading 3909.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1144.4-(1-Ethoxyethoxy)
			 styrene-4-(t-butylcarbonyloxy) styrene-4-hydroxystyrene copolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.554-(1-Ethoxyethoxy) styrene-4-(t-butylcarbonyloxy)
						styrene-4-hydroxystyrene copolymer (CAS No. 177034–75–2) (provided for in
						subheading 3903.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1145.Placebos,
			 composed of sodium L-glumate, D-sorbitol, and polysorbate 80, to be used in
			 clinical trials for the drug ASKP1240Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.56Placebos, composed of sodium L-glumate, D-sorbitol, and
						polysorbate 80, to be used in clinical trials for the drug ASKP1240 (provided
						for in subheading 2106.90.99)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1146.FluxapyroxadSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.573-(Difluoromethyl)-1-methyl-N-(3′,4′,5′-trifluorobiphenyl-2-yl)pyrazole-4-carboxamide
						(Fluxapyroxad) (CAS No. 907204–31– 3) (provided for subheading
						2933.19.37)6.1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1147.TopramazoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.58[3-(4,5-Dihydro-1,2-oxazol-3-yl)-4-mesyl-o-tolyl](5-hydroxy-1-methylpyrazol-4-yl)methanone
						(Topramazone) (CAS No. 210631–68–8) (provided for in subheading
						2934.99.15)3.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1148.Metconazole
			 and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.59(1RS,5RS;1RS,5SR)-5-(4-chlorobenzyl)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol
						(Metconazole) (CAS No. 125116–23–6) and application adjuvants (provided for in
						subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1149.Solder spheres
			 containing 2 percent or more, by weight, of silverSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.42.60Solder spheres containing 2 percent or more, by weight, of
						silver (provided for in subheading 7115.90.40)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1150.Certain
			 centrifugal fans and blowersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.62DC centrifugal fans and blowers, with a voltage of 12 V or more
						but not exceeding 350 V, delivering at least approximately 5663.4 liters (200
						cubic feet) per minute of air flow, having an impeller diameter not exceeding
						310 mm, other than for use in motor vehicles (provided for in subheading
						8414.59.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1151.Power supplies
			 with a power output exceeding 150 W but not exceeding 500 WSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.63Power supplies with a power output exceeding 150 W but not
						exceeding 500 W (provided for in subheading 8504.40.95)0.9%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1152.Certain DC
			 axial fansSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.64DC axial fans, rated at 12 V, square or approximately square in
						shape with the height and width in sizes of 40 mm, 60 mm, 80 mm or 120 mm,
						other than for use on motor vehicles (provided for in subheading
						8414.59.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1153.Lead-acid
			 storage 12-volt batteriesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.65Lead-acid storage 12-volt batteries (provided for in subheading
						8507.20.80)3.3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1154.Microscopes
			 (other than optical microscopes) and diffraction apparatusSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.66Microscopes (other than optical microscopes) and diffraction
						apparatus (provided for in subheading 9012.10.00)3.2%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1155.Parts and
			 accessories of microscopes (other than optical) and diffraction
			 apparatusSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.67Parts and accessories of microscopes (other than optical) and
						diffraction apparatus (provided for in subheading 9012.90.00)3.7%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1156.Certain
			 insulated wire and cableSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.68Insulated wire and cable, fitted with connectors, for a voltage
						not exceeding 80V (provided for in subheading 8544.42.90)2%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1157.Rack-based
			 power distribution units (PDUs)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.69Rack-based power distribution units (PDUs) (provided for in
						subheading 8537.10.90)2.3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1158.Dry
			 nickel-metal hydride batteries of either 3.6 V or 4.8 VSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.70Dry nickel-metal hydride batteries of either 3.6 V or 4.8 V
						(provided for in subheading 8507.50.00)2.9%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1159.Lead-acid
			 storage batteries of 60 VSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.71Lead-acid storage batteries of 60 V (provided for in subheading
						8507.20.80)2%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1160.MetconazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.72(1RS,5RS,1RS,5SR)-5-(4-chlorobenzyl)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol
						(Metconazole) (CAS No. 125116–23–6) (provided for in subheading
						2933.99.22)5.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1161.DimethomorphSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.734-[3-(4-chlorophenyl)-3-(3,4-dimethoxyphenyl)-1-oxo-2-propenyl]morpholine
						(Dimethomorph) (CAS No. 110488–70–5) (provided for in subheading
						2934.99.12)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1162.BoscalidSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.742-Chloro-N-(4′-chlorobiphenyl-2-yl)nicotinamide (Boscalid) (CAS
						No. 188425–85–6) (provided for in subheading 2933.39.21)4.9%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1163.Certain
			 fungicide for use in controlling diseases in fruit and vegetable
			 cropsSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.75Fungicide for use in controlling diseases in fruit and
						vegetable crops containing mixtures of at least 20 percent by weight
						polypeptide β-conglutin derived from Lupinus albus, at least 30 percent by
						weight water (CAS No. 7732–18–5), and other inactive ingredients (provided for
						in subheading 3808.92.50)3.7%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1164.Certain
			 extrusion pressesSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.42.76Extrusion presses for use in the manufacture of wire of lead
						intended for use in the production of ammunition, such presses with pressure
						ratings of 400 t or more but not over 700 t (provided for in subheading
						8462.91.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1165.SethoxydimSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.77(5RS)-2-[(EZ)-1-(ethoxyimino)butyl]-5-[(2RS)-2-(ethylthio)propyl]-3-hydroxycyclohex-2-en-1-one
						(Sethoxydim) (CAS No. 74051–80–2) (provided for in subheading
						3808.93.05)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1166.OrthosulfamuronSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.78
						1-(4,6-Dimethoxypyrimidin–2-yl)-3-[2-(dimethylcarbamoyl)phenylsufamoyl]urea
						(Orthosulfamuron) (CAS No. 213464–77–8) and application adjuvants (provided for
						in subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1167.SedaxaneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.79N-[2-[1,1′-Bicyclopropyl]-2-ylphenyl]-3-(difluoromethyl)-1-methyl-1H-pyrazole-4-carboxamide
						(Sedaxane) (CAS No. 874967–67–6) (provided for in subheading
						2933.19.23)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1168.2-Ethyl-N-[(1S)-2-methoxy-1-methylethyl]-6-methylanilineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.802-Ethyl-N-[(1S)-2-methoxy-1-methylethyl]-6-methylaniline (CAS
						No. 118604–70–9) (provided for in subheading 2922.19.60)2.8%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1169.Modified
			 vinylchloride-hydroxypropylacrylate copolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.81Modified vinylchloride-hydroxypropylacrylate copolymer (CAS No.
						114653–42–8) (provided for in subheading 3904.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1170.Vinyl
			 chloride-hydroxypropyl acrylate copolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.82Vinyl chloride-hydroxypropyl acrylate copolymer (CAS No.
						53710–52–4) (provided for in subheading 3904.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1171.Vinyl
			 acetate-alkeneoic acid copolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.83Vinyl acetate-alkeneoic acid copolymer (CAS No. 25609–89–6)
						(provided for in subheading 3905.29.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1172.Diacid
			 modified vinyl acetate-vinyl chloride copolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.84Diacid modified vinyl acetate-vinyl chloride copolymer (CAS No.
						28086–69–3) (provided for in subheading 3904.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1173.Polyvinylacetate
			 for use in foodSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.85Polyvinylacetate for use in food (CAS No. 9003–20–7) (provided
						for in subheading 3905.19.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1174.Acrylate
			 modified vinyl acetate-vinyl chloride copolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.86Acrylate modified vinyl acetate-vinyl chloride copolymer (CAS
						No. 32650–26–3) (provided for in subheading 3904.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1175.Vinylacetate-vinylchloride
			 copolymerSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.87Vinylacetate-vinylchloride copolymer (CAS No. 9003–22–9)
						(provided for in subheading 3904.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1176.Synthetic and
			 natural beta carotenesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.88Synthetic and natural beta carotenes (CAS No. 7235–40–7)
						(provided for in subheading 3204.19.35)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1177.Chlorophyllin-copper
			 complexSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.89Chlorophyllin-copper complex (CAS No. 11006–34–1) (provided for
						in subheading 2942.00.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1178.Basic Red
			 51Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.902-[((4-Dimethylamino)phenyl)azo]-1,3-dimethyl-1H-imidazolium
						(Basic Red 51) (CAS No. 12270–25–6) (provided for in subheading
						3204.13.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1179.2-Aminotoluene-5-sulfonic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.912-Aminotoluene-5-sulfonic acid (CAS No. 98–33–9) (provided for
						in subheading 2921.43.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1180.1-Amino-2,6-dimethyl-benzene
			 (2,6-xylidine)Subchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.921-Amino-2,6-dimethyl-benzene (2,6-xylidine) (CAS No. 87–62–7)
						(provided for in subheading 2921.49.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1181.p-Aminobenzoic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.93p-Aminobenzoic acid (CAS No. 150–13–0) (provided for in
						subheading 2922.49.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1182.Solvent Violet
			 13Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.94 9,10-Anthracenedione,1-hydroxy-4-[(4-methylphenyl)amino]
						(Solvent Violet 13) (CAS No. 81–48–1) (provided for in subheading
						3204.19.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1183.Solvent Violet
			 11Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.959,10-Anthracenedione, 1,4-diamino (Solvent Violet 11) (CAS No.
						128–95–0) (provided for in subheading 3204.11.25)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1184.2-Amino-3-cyanothiopheneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.962-Amino-3-cyanothiophene (CAS No. 4651–82–5) (provided for in
						subheading 2934.99.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1185.Disperse
			 Yellow 241Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.42.973-Pyridinecarbonitrile,
						5-[2-(3,4-dichlorophenyl)diazenyl]-1,2-dihydro-6-hydroxy-1,4-dimethyl-2-oxo-
						(Disperse Yellow 241) (CAS No. 83249–52–9) (provided for in subheading
						3204.11.35)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1186.S-ethyl
			 dipropyl(thiocarbamate)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.98S-ethyl dipropyl(thiocarbamate) (EPTC) (CAS No. 759–94–4)
						(provided for in subheading 2930.20.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1187.Mixtures
			 containing Fenazaquin and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.42.99Mixtures containing 4-tert-butylphenethyl quinazolin-4-yl ether
						(Fenazaquin) (CAS No. 120928–09–8) and application adjuvants (provided for in
						subheading 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1188.PhosmetSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.01O,O-dimethyl S-phthalimidomethyl phosphorodithioate (Phosmet)
						(CAS No. 732–11–6) (provided for in subheading 2930.90.10)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1189.ZoxamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.02(RS)-3,5-dichloro-N-(3-chloro-1-ethyl-1-methyl-2-oxopropyl)-p-toluamide
						(Zoxamide) (CAS No. 156052–68–5) (provided for in subheading
						2924.29.47)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1190.Mixtures
			 containing Azadirachtin ASubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.03Mixtures containing Dimethyl (2aR,3S,4S, 4aR,5S,7aS,8S,10R,
						10aS,10bR)‑10-acetoxy-3,5-dihydroxy-4-
						[(1aR,2S,3aS,6aS,7S,7aS)‑6a-hydroxy-7a-methyl-3a,
						6a,7,7a-tetrahydro-2,7‑methanofuro[2,3-b]oxireno [e]oxepin-1a(2H)-yl]‑4-
						methyl-8-{[(2E)-2‑methylbut-2-enoyl]oxy} octahydro-1H-naphtho
						[1,8a-c:4,5-b′c′]difuran‑5,10a(8H)-dicarboxylate (Azadirachtin A) (CAS No.
						11141–17–6) (provided for in subheading 3808.91.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1191.2-Hydroxy-2-methyl-1-phenyl-1-propanoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.042-Hydroxy-2-methyl-1-phenyl-1-propanone (CAS No. 7473–98–5)
						(provided for in subheading 2914.40.40)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1192.Reactive Red
			 264Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.43.052,7-Naphthalenedisulfonic acid,
						5-[[4-chloro-6-[[2-[[4-chloro-6-[[7-[[4-(ethenylsulfonyl)phenyl]azo]-8-hydroxy-3,6-disulfo-1-naphthalenyl]amino]-1,3,5-triazin-2-yl]amino]ethyl](2-hydroxyethyl)amino]-1,3,5-triazin-2-yl]amino]-3-[[4-(ethenylsulfonyl)phenyl]azo]-4-hydroxy-,
						sodium salt (Reactive Red 264) (CAS No. 171599–85–2) (provided for in
						subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1193.Ethanone,
			 2,2-dimethoxy-1,2-diphenyl-Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.06Ethanone, 2,2-dimethoxy-1,2-diphenyl- (CAS No. 24650–42–8)
						(provided for in subheading 2914.50.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1194.Reactive Red
			 267Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.43.071,4-Benzenedisulfonic acid,
						2,2′-[(1-methyl-1,2-ethanediyl)bis[imino(6-fluoro-1,3,5-triazine-4,2-diyl)imino(1-hydroxy-3-sulfo-6,2-naphthalenediyl)azo]]bis[5-methoxy-,
						sodium salt (Reactive Red 267) (CAS No. 155522–07–9) (provided for in
						subheading 3204.16.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1195.1-Hydroxycyclohexyl
			 phenyl ketoneSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.43.081-Hydroxycyclohexyl phenyl ketone (CAS No. 947–19–3) (provided
						for in subheading 2914.40.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1196.2,4-Bis(2-hydroxy-4-butyloxyphenyl)-6-(2,4-bis-butyloxyphenyl)-1,3,5-triazineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.092,4-Bis(2-hydroxy-4-butyloxyphenyl)-6-(2,4-bis-butyloxyphenyl)-1,3,5-triazine
						(CAS No. 208343–47–9) (provided for in subheading 2933.69.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1197.Mixtures of
			 2-[4-[(2-hydroxy-3-dodecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-triazine
			 and
			 2-[4-[(2-hydroxy-3-tridecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-
			 triazineSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.43.10Mixtures of
						2-[4-[(2-hydroxy-3-dodecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-triazine
						(CAS No. 178905–31–2) and
						2-[4-[(2-hydroxy-3-tridecyloxypropyl)-oxy]-2-hydroxyphenyl]-4,6-bis(2,4-dimethylphenyl)-1,3,5-
						triazine (CAS No. 178905–32–3) (provided for in subheading
						3812.30.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1198.Phosphine
			 oxide, phenylbis(2,4,6-trimethylbenzoyl)-Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.11Phosphine oxide, phenylbis(2,4,6-trimethylbenzoyl)- (CAS No.
						162881–26–7) (provided for in subheading 2931.90.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1199.1-Propanone,
			 2-methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)-Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.121-Propanone,
						2-methyl-1-[4-(methylthio)phenyl]-2-(4-morpholinyl)- (CAS No. 71868–10–5)
						(provided for in subheading 2934.99.39)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1200.BromacilSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.135-Bromo-3-sec-butyl-6-methyluracil (Bromacil) (CAS No.
						314–40–9) (provided for in subheading 2933.59.18)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1201.Propanoic
			 acid, 2-bromo-, octyl ester, branched, reaction products with
			 4,4,4-(1,3,5-triazine-2,4,6-triyl)tris(1,3-benzenediol)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.14Propanoic acid, 2-bromo-, octyl ester, branched, reaction
						products with 4,4,4-(1,3,5-triazine-2,4,6-triyl)tris(1,3-benzenediol) (CAS No.
						446824–06–2) (provided for in subheading 3812.30.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1202.Dimethyl
			 2,3,5,6-tetrachlorobenzene-1,4-dicarboxylateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.15 Dimethyl 2,3,5,6-tetrachlorobenzene-1,4-dicarboxylate (CAS No.
						1861–32–1) (provided for in subheading 2917.39.70)4.6%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1203.Pigment Orange
			 74Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.162-Naphthalenecarboxamide,
						N-(4-chlorophenyl)-4-(2-(2,5-dichloro-4-((dimethylamino)sulfonyl)
						phenyl)diazenyl)-3-hydroxy- (Pigment Orange 74) (CAS No. 85776–14–3) (provided
						for in subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1204.S-(2-Benzothiazolyl)-2-(2-amino-thiazol-4-yl)-2-acetoxyiminothioaceSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.17S-(2-Benzothiazolyl)-2-(2-amino-thiazol-4-yl)-2-acetoxyiminothioacetate
						(CAS No. 104797–47–9) (provided for in subheading 2934.20.40)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1205.Sleeping bag
			 carry cases with a body of nonwoven polyester or nylonSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.18Sleeping bag carry cases imported separately from sleeping
						bags, with a body of nonwoven polyester or nylon, and with a drawstring
						closure, not under 77.5 cm in circumference and not exceeding 127.7 cm in
						circumference, valued not over $2 (provided for in subheading
						6307.90.98)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1206.Sleeping bag
			 carry cases with a body of nonwoven polypropyleneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.19Sleeping bag carry cases imported separately from sleeping
						bags, with a body of nonwoven polypropylene and a top of nonwoven polyester,
						and with a zipper running completely around the perimeter sealing the top to
						the body, not under 77.5 cm in circumference and not exceeding 127.7 cm in
						circumference, valued not over $2 (provided for in subheading
						3926.90.99)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1207.2-(2-Hydroxy-3′,5′-di-tert-amylphenyl)benzotriazole
			 Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.20 2-(2-Hydroxy-3′,5′-di-tert-amylphenyl)benzotriazole (CAS No.
						25973–55–1) (provided for in subheading 2933.99.79)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1208.Butanedioic
			 acid, dimethyl ester, polymer with 4-hydroxy-
			 2,2,6,6,-tetramethyl-1-piperidineethanolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.21Butanedioic acid, dimethyl ester, polymer with 4-hydroxy-
						2,2,6,6,-tetramethyl-1-piperidineethanol (CAS No. 65447–77–0) (provided for in
						subheading 3907.99.01) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1209.p-Nitrobenzoyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.43.22p-Nitrobenzoyl chloride (CAS No. 122–04–3) (provided for in
						subheading 2916.39.03)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1210.2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.232-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol
						(CAS No. 70321–86–7) (provided for in subheading 2933.99.79)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1211.Pentaerythritol
			 Tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate]Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.24Pentaerythritol
						Tetrakis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] (CAS No. 6683–19–8)
						(provided for in subheading 2918.29.75)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1212.N-[1,3-bis(hydroxymethyl)-2,5-dioxo-4-imidazolidinyl]-N,N′-bis(hydroxymethyl)ureaSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.25N-[1,3-bis(hydroxymethyl)-2,5-dioxo-4-imidazolidinyl]-N,N′-bis(hydroxymethyl)urea
						(CAS No. 78491–02–8) (provided for in subheading 2933.29.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1213.1,3-Bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzeneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.261,3-Bis(3-methyl-2,5-dioxo-1H-pyrrolinylmethyl)benzene (CAS No.
						119462–56–5) (provided for in subheading 2925.19.42)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1214.2,2′-DithiobisbenzothiazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.272,2′-Dithiobisbenzothiazole (CAS No. 120–78–5) (provided for in
						subheading 2934.20.10)1.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1215.Benzoyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.43.28Benzoyl chloride (CAS No. 98–88–4) (provided for in subheading
						2916.32.20)2.1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1216.Poly(1-hydroxynaphthylmethane)
			 resin in alkaline solutionSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.29Poly(1-hydroxynaphthylmethane) resin in alkaline solution (CAS
						No. 25359–91–5) (provided for in subheading 3909.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1217.A polymeric
			 ultraviolet light absorber consisting of certain mixturesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.30A polymeric ultraviolet light absorber consisting of mixtures
						of
						α-(3-(3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-oxopropyl)-ω-hydroxy-poly(oxy-1,2-ethanediyl)
						(CAS No. 104810–48–2);
						α-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-oxopropyl)-ω-(3-(3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl)-1-oxopropoxy)-poly(oxy-1,2-ethanediyl)
						(CAS No. 104810–47–1); and polyethylene glycol (CAS No. 25322–68–3) (provided
						for in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1218.Phenol,
			 2,4–bis(1,1-dimethylethyl)-, phosphite (3:1)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.31Phenol, 2,4–bis(1,1-dimethylethyl)-, phosphite (3:1) (CAS No.
						31570–04–4) (provided for in subheading 2920.90.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1219.2,4-DihydroxybenzophenoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.43.322,4-Dihydroxybenzophenone (CAS No. 131–56–6) (provided for in
						subheading 2914.50.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1220.Cyclopentylpropionyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.01Cyclopentylpropionyl chloride (CAS No. 104–97–2) (provided for
						in subheading 2916.20.50) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1221.CyanamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.02Cyanamide (CAS No. 420–04–2) (provided for in subheading
						2853.00.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1222.Diethylaminoethyl-dextranSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.03Diethylaminoethyl-dextran (CAS No. 9015–73–0) (provided for in
						subheading 3913.90.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1223.3-PhthalimidopropionaldehydeSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.04 3-Phthalimidopropionaldehyde (CAS No. 2436–29–5) (provided for
						in subheading 2925.19.42)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1224.trans-Cinnamic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.05 trans-Cinnamic acid (CAS No. 140–10–3) (provided for in
						subheading 2916.39.06)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1225.1-(1-benzyl-1H-imidazol-2-YL)-1-(2,3-dimethylphenyl)
			 ethanolSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.06 1-(1-benzyl-1H-imidazol-2-YL)-1-(2,3-dimethylphenyl) ethanol
						(CAS No. 944268–66–0) (provided for in subheading 2933.29.35)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1226.Certain
			 pasta-making parts designed for use on electromechanical domestic stand food
			 mixersSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.07Pasta-making parts designed for use on electromechanical
						domestic stand food mixers, such parts of steel (whether or not coated or
						plated with nickel or chrome), the foregoing including pasta rollers or cutters
						(provided for in subheading 8509.90.55)2.4%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1227.Certain
			 electromechanical domestic food processorsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.08Electromechanical domestic food processors, each with
						self-contained DC electric motor with a minimum of two speeds, the foregoing
						having removable utility disks or blades and sealable clear plastic work bowl,
						whether or not such appliance is presented with additional bowls (provided for
						in subheading 8509.40.00)1.0%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1228.Certain
			 electromechanical food choppersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.09Electromechanical food choppers with self-contained electric
						motor, each having a clear plastic work bowl of a capacity greater than 0.7
						liter but not exceeding 0.9 liter and with removable clear plastic lid, such
						lid containing one control button for chopping and one control button for
						pureeing and designed to interlock with the work bowl (provided for in
						subheading 8509.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1229.Certain coffee
			 makersSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.10Electrothermic automatic drip coffee makers with separate
						carafe, the foregoing capable of brewing multiple servings and incorporating a
						removable water tank with a handle (provided for in subheading
						8516.71.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
				
			1230.Certain
			 toastersSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.11Toasters, each having a removable crumb tray, the foregoing
						having painted metal side walls and a stainless steel overlay covering the top
						and end walls (provided for in subheading 8516.72.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1231.Certain
			 handheld electromechanical food and beverage blending devicesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.12Handheld electromechanical food and beverage blending devices,
						each powered by a self-contained DC electric motor and with synthetic rubber
						handle and removable stainless steel blending arm (provided for in subheading
						8509.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1232.Mixtures
			 containing Thiencarbazone-methyl, isoxaflutole, and
			 cyprosulfamideSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.13Mixtures containing methyl
						4-({[(3-methoxy-4-methyl-5-oxo-4,5-dihydro-1H-1,2,4-triazol-1-yl)carbonyl]-amino}sulfonyl)-5-methylthiophene-3-carboxylate
						(Thiencarbazone-methyl) (CAS No. 317815–83–1) and
						5-cyclospropyl-4-(2-methylsulfonyl-4-trifluoromethylbenxoyl)-isoxazole
						(isoxaflutole) (CAS No. 141112–29–0) and
						N-({4-[(cyclopropylamino)-carbonyl]phenyl}-sulfonyl)-2-methoxybenzamide)
						(cyprosulfamide) (CAS No. 221667–31–8), including application adjuvants
						(provided for in subheading 3808.93.15) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
				
			1233.Parts of
			 frames and mountings for spectacles, goggles or the likeSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.14Parts of frames and mountings for spectacles, goggles or the
						like (provided for in subheading 9003.90.00)1.0%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1234.Lenses
			 designed for digital cameras with focal length 55 mm or more but not over 300
			 mm and over 255.2 g but not exceeding 615 g in weightSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.15Lenses designed for digital cameras, the foregoing with focal
						length 55 mm or more but not over 300 mm, over 255.2 g but not exceeding 615 g
						in weight (provided for in subheading 9002.11.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1235.Certain
			 instant print film for analog photographySubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.16Instant print film in flat form for color (polychrome) analog
						photography, sensitized, unexposed, the foregoing of a kind used in mirrored
						reflex cameras for frontal exposure on a negative base (provided for in
						subheading 3701.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1236.CyflufenamidSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.17(Z)-N-[α-(Cyclopropylmethoxyimino)-2,3-difluoro-(6-trifluoromethyl)benzyl]-2-phenylacetamide
						(Cyflufenamid) (CAS No. 180409–60–3) (provided for in subheading
						2928.00.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1237.Thiourea
			 dioxideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.18Thiourea dioxide (CAS No. 1758–73–2) (provided for in
						subheading 2930.90.49)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1238.Sodium
			 ferrocyanideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.19Sodium ferrocyanide (CAS No. 13601–19–9) (provided for in
						subheading 2837.20.51)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1239.Frames and
			 mountings for spectacles, goggles, or the like, the foregoing of
			 plasticsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.20Frames and mountings for spectacles, goggles or the like, the
						foregoing of plastics (provided for in subheading 9003.11.00) 2.4%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1240.Melamine-formaldehyde
			 resinSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.21Melamine-formaldehyde resin (CAS No. 9003–08–1) (provided for
						in subheading 3909.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1241.Formaldehyde,
			 polymer with methylphenol, 2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether and
			 formaldehyde, polymer with (chloromethyl)oxirane and methylphenol,
			 4-cyclohexene-1,2-dicarboxylate 2-propenoateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.22Formaldehyde, polymer with methylphenol,
						2-hydroxy-3-[(1-oxo-2-propenyl)oxy]propyl ether (CAS No. 126901–56–2); and
						formaldehyde, polymer with (chloromethyl)oxirane and methylphenol,
						4-cyclohexene-1,2-dicarboxylate 2-propenoate (CAS No. 182697–62–7) (provided
						for in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1242.2-Propenoic
			 acid, reaction products with o-cresol-epichlorohydrin-formaldehyde polymer and
			 3a,4,7,7a-tetrahydro-1,3-isobenzofurandioneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.232-Propenoic acid, reaction products with
						o-cresol-epichlorohydrin-formaldehyde polymer and
						3a,4,7,7a-tetrahydro-1,3-isobenzofurandione (CAS No. 186511–06–8) (provided for
						in subheading 3907.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1243.Certain
			 protective cases of molded silicone designed for use with electronic drawing
			 toysSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.24Protective cases of molded silicone, designed for use with
						electronic drawing toys, electronic games or educational toys or devices
						(provided for in subheading 4202.99.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1244.Certain
			 plastic stylus pens for use with toysSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.25 Plastic stylus pen with or without attachment cord designed
						for use with electronic drawing toys, electronic games or educational toys or
						devices (provided for as parts in heading 8543, 9503 or
						9504)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1245.Certain
			 headphones, AC adapters, and protective cases of molded siliconeSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.26 Headphones, AC adapters and protective cases of molded
						silicone, all the foregoing packaged together for retail sale, designed for use
						with electronic educational devices or electronic toys or games (provided for
						in subheadings 8504.40.95, 8518.30.20, or 4202.99.10,
						respectively)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
				
			1246.Certain
			 made-up floor mats of cellular polyethyleneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.27Made-up floor mats of cellular polyethylene, certified by the
						importer as containing 30 percent or more by weight of recycled polyethylene
						(PE)/ethylene-vinyl acetate (EVA) resin blends (provided for in subheading
						3924.90.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1247.TolfenpyradSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.284-Chloro-3-ethyl-1-methyl-N-[4-(p-tolyloxy)benzyl]pyrazole-5-carboxamide
						(Tolfenpyrad) (CAS No. 129558–76–5) (provided for in subheading
						2933.19.23)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1248.Mixtures of
			 Pyraflufen-ethyl and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.29Mixtures of
						[2-chloro-5-[4-chloro-5-(difluoromethoxy)-1-methyl-1H-pyrazol-3-yl]-4-fluorophenoxy]acetic
						acid, ethyl ester (Pyraflufen-ethyl) (CAS No. 129630–19–9) and application
						adjuvants (provided for in subheading 3808.93.15)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1249.Dimethyl
			 carbonate polymer with 1,6-hexanediol and 1,5-pentanediolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.30Dimethyl carbonate polymer with 1,6-hexanediol and
						1,5-pentanediol (CAS No. 126733–01–1) (provided for in subheading
						3907.99.01)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1250.Certain
			 textile fabrics of man-made fibers consisting of one or two layers of expanded
			 polytetrafluoroethylene sheetingSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.31Textile fabrics of man-made fibers consisting of one or two
						layers of expanded polytetrafluoroethylene sheeting layered between an outer
						knitted fabric wholly of nylon and another outer woven fabric containing 65
						percent or more by weight of micro fiber polyester (provided for in subheading
						5903.90.25)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1251.Certain glass
			 snow globesSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.32Glass snow globes, valued over $0.30 but not over $3 each, the
						foregoing not constituting festive articles (provided for in subheading
						7013.99.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1252.Certain
			 acrylic snow globesSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.44.33Acrylic snow globes, the foregoing not constituting festive
						articles (provided for in subheading 3926.40.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1253.Trisodium salt
			 of methylglycinediacetic acidSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.34Trisodium salt of methylglycinediacetic acid (CAS No.
						164462–16–2) (provided for in subheading 2922.49.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1254.HelvetolideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.352-(1-(3′,3′-Dimethyl-1′-cyclohexyl)ethoxy)-2-methyl propyl
						propanoate (Helvetolide) (CAS No. 141773–73–1) (provided for in subheading
						2915.50.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1255.HirvenalSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.362,3-Dihydro-1,1-dimethyl-1H-indene-ar-propanal (Hirvenal) (CAS
						No. 300371–33–9) (provided for in subheading 2912.19.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1256.DamascenoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.37Trimethyl cyclohexadienyl butenone (Damascenone) (CAS No.
						23696–85–7) (provided for in subheading 2914.29.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1257.5-Cyclopentadecen-1-one,
			 3-methyl-Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.38 5-Cyclopentadecen-1-one, 3-methyl- (CAS No. 63314–79–4)
						(provided for in subheading 2914.29.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1258.(E)-2-Dodecen-1-alSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.39 (E)-2-Dodecen-1-al (CAS No. 20407–84–5) (provided for in
						subheading 2912.19.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1259.Neon,
			 compressedSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.40Neon, compressed (CAS No. 7440–01–9) (provided for in
						subheading 2804.29.00) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1260.6-Methyl-2-(4-methyl-3-cyclohexen-1-yl)-5-hepten-2-olSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.416-Methyl-2-(4-methyl-3-cyclohexen-1-yl)-5-hepten-2-ol (CAS No.
						515–69–5) (provided for in subheading 2906.19.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1261.Prop-2-enyl
			 2-cyclohexyloxyacetateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.42Prop-2-enyl 2-cyclohexyloxyacetate (CAS No. 68901–15–5)
						(provided for in subheading 2918.99.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1262.3-Methyl-5-phenylpent-2-enenitrileSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.433-Methyl-5-phenylpent-2-enenitrile (CAS No. 93893–89–1)
						(provided for in subheading 2926.90.43)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1263.Ethoxymethyl-cyclododecyl
			 etherSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.44Ethoxymethyl-cyclododecyl ether (CAS No. 58567–11–6) (provided
						for in subheading 2911.00.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1264.Prop-2-enyl
			 heptanoateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.45Prop-2-enyl heptanoate (CAS No. 142–19–8) (provided for in
						subheading 2915.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1265.1,2-HexanediolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.461,2-Hexanediol (CAS No. 6920–22–5) (provided for in subheading
						2905.39.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1266.d-MentholSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.47(1S,2R,5S)-2-Isopropyl-5-methylcyclohexanol (d-Menthol) (CAS
						No. 15356–60–2) (provided for in subheading 2906.11.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1267.Prop-2-enyl
			 hexanoateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.48Prop-2-enyl hexanoate (CAS No. 123–68–2) (provided for in
						subheading 2915.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1268.3-Methylbenzyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.493-Methylbenzyl chloride (CAS No. 620–19–9) (provided for in
						subheading 2903.99.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1269.Ethyl
			 salicylateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.50Ethyl 2-hydroxybenzoate (Ethyl salicylate) (CAS No. 118–61–6)
						(provided for in subheading 2918.23.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1270.3,5,5-Trimethylhexyl
			 acetateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.513,5,5-Trimethylhexyl acetate (CAS No. 58430–94–7) (provided for
						in subheading 2915.39.45)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1271.Phenethyl
			 isobutyrateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.44.52Phenethyl isobutyrate (CAS No. 103–48–0) (provided for in
						subheading 2915.60.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1272.Mixtures of
			 phosphonium, tetrakis(hydroxymethyl)-, chloride, polymer with urea;
			 phosphonium, tetrakis(hydroxymethyl)-, chloride; and formaldehydeSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.53Mixtures of phosphonium, tetrakis(hydroxymethyl)-, chloride,
						polymer with urea (CAS No. 27104–30–9) (65%); phosphonium,
						tetrakis(hydroxymethyl)-, chloride (1:1) (CAS No. 124–64–1) (20%); and
						formaldehyde (CAS No. 50–00–0) (provided for in subheading
						3809.91.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1273.Certain
			 suspension system stabilizer barsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.54Suspension system stabilizer bars of alloy steel, each weighing
						approximately 42 kg, the foregoing comprising one rod measuring approximately
						98.8 cm in length at each end of which is welded at approximately right angles
						a rod measuring approximately 51 cm in length, designed for use in Class 7 and
						8 trucks only, certified by the importer as of Japan JIS grade SCM525S
						(26CrMo4) or SCM435H (34CrMo4) steel (provided for in subheading
						8708.80.65)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1274.Confectionery
			 containing synthetic sweetening agents instead of sugarSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.44.55Confectionary (including gum) containing synthetic sweetening
						agents (e.g. saccharin) instead of sugar (provided for in subheading
						2106.90.99)1.1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1275.Certain
			 fitness equipmentSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.44.56Fitness equipment designed for in-home use, each incorporating
						two independent treadles with separately moving belts that rotate around a
						mechanical treadle and simultaneously move up and down during use, designed to
						allow progressive amounts of resistance and combine the functions of a
						treadmill and a stair climber, whether or not with elliptical function
						(provided for in subheading 9506.91.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1276.Gallium
			 metalSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.01Gallium metal (provided for in subheading
						8112.92.10) 0.8%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1277.Certain
			 nightlights of plasticSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.02Nightlights with bases or housings of plastics (provided for in
						subheading 9405.40.80) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1278.Stannic
			 oxideSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.03Stannic oxide (CAS No. 18282–10–5) (provided for in subheading
						2825.90.20)FreeNo changeNo change12/31/2015
								
							
						
					.
			1279.Reduced Vat
			 Blue 1Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.04Reduced Vat Blue 1, ([2,2′-Bi-1H-indole]-3,3′-diol, potassium
						sodium salt) (CAS No. 207692–02–2) (provided for in subheading
						3204.15.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1280.Direct Red
			 84Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.05Direct Red 84, (5,5′[Carbonyl
						bis(imino-4,1-phenylene-2,1-diazenediyl)]bis[8-[2-(4-sulfophenyl) diazenyl]]-2-
						naphthalenesulfonic acid, sodium salt (1:4)) (CAS No. 6409–83–2) (provided for
						in subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1281.Acetic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.06Cyano[3-[(6-methoxy-2-benzothiazolyl)amino]-1H-isoindol-1-ylidene]acetic
						acid, pentyl ester (CAS No. 173285–74–0) (provided for in subheading
						3204.11.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1282.Acid Blue
			 171Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.07Acid Blue 171, (Cobaltate(2-),
						[6-(amino-kN)-5-[2-[2-(hydroxy-kO)-4-nitrophenyl]diazenyl-kN1]-nitrophenyl]diazenyl-kN1]-2-naphthalenesulfonato(3-)]-,
						sodium (1:2)) (CAS No. 75314–27–1) (provided for in subheading 3204.12.45)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1283.Reactive Blue
			 19Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.10Reactive Blue 19 (1-Amino‑9,10‑
						dihydro-9,10-dioxo-4‑[[3-[[2-(sulfooxy) ethyl]sulfonyl]
						phenyl]amino]‑2-anthracenesulfonic acid, sodium salt (1:2)) (CAS No. 2580–78–1)
						(provided for in subheading 3204.16.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1284.Acid Red
			 182Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.11Acid Red 182
						(Bis[4-(hydroxy-κO)-3-[2-[2-(hydroxy-κO)-1-naphthalenyl]diazenyl-κN1]
						benzenesulfonamidato(2-)]-cobaltate (1-), sodium (1:1)) (CAS No. 58302–43–5)
						(provided for in subheading 3204.12.45)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1285.Direct Green
			 91Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.12Direct Green 91 (2,7- naphthalenedisulfonic
						acid,[Carbonylbis(imino-4,1-phenyleneazo)]bis[4-amino-5-hydroxy-6-
						(phenylazo)-, tetrasodium salt) (CAS No. 59262–64–5) (provided for in
						subheading 3204.14.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1286.Mixtures of
			 Cobaltate (2-) and Cobaltate (3-)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.13Mixtures of
						([2-[[[4-(Hydroxy-κO)-3-[2-[2-(oxo-κO)-1-[(phenylamino)
						carbonyl]propyl]diazenyl-κN1]phenyl]sulfonyl]amino]
						benzoato(3-)][2-[2-[2-(hydroxy-O)-5‑[(phenylamino)sulfonyl]phenyl]diazenyl-κN1]‑3-(oxo-kO)-N-phenylbutanamidato(2-)]-
						cobaltate(2-), ammonium sodium) (CAS No. 125352–03–6) and
						(Bis[2-[[[4-(hydroxy-κO)-3‑[2-[2-(oxo-κO)-1-[(phenylamino)
						carbonyl]propyl]diazenyl-κN1]phenyl]‑sulfonyl]amino]benzoato(3-)]‑cobaltate(3-),
						ammonium sodium) (CAS No. 125352–02–5) (provided for in subheading
						3204.12.45)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1287.Mixtures of
			 Acid Black 244, (Chromate(2-), (Cobaltate(1-), and (Chromate(1-)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.14Mixtures of Acid Black 244
						([3-(Hydroxy-κO)-4-[2-[2-(hydroxy-κO)-1-naphthalenyl]diazenyl-κN2]-1-naphthalenesulfonato
						(3-)][1-[2-[2-(hydroxy-κO)-5-[2-(4-methoxyphenyl)diazenyl]phenyl]diazenyl-κN2]-2-naphthalenolato(2)-κO]-chromate(2-),
						sodium (1:2)) (CAS No. 30785–74–1) and
						Bis[2-[2-[5-(aminosulfonyl)-2-(hydroxy-κO)phenyl]
						diazenyl-κN1]-3-(oxo-κO)-Nphenylbutanamidato( 2-)]-cobaltate(1-), sodium(1:1)
						(CAS No. 72496–88–9) and Bis[3-[4-[2-[5-chloro-2-(hydroxy-κO)phenyl]
						diazenyl-κN1]-4,5-dihydro-3-methyl-5-(oxo-κO)-1H-pyrazol-1-yl]benzenesulfonamidato
						(2-)]-chromate(1-), sodium (1:1)) (CAS No. 67800–97–9) (provided for in
						subheading 3204.12.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1288.Disperse Blue
			 284Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.15Disperse Blue 284 (2,2′-[[4-[2‑(3,5-Dinitro-2‑
						thienyl)diazenyl] phenyl]imino]bisethanol 1,1′-diacetate) (CAS No. 42783–06–2)
						(provided for in subheading 3204.11.10)FreeNo
						changeNo chnageOn or before 12/31/2015
								
							
						
					.
			1289.Mixtures of
			 Reactive Blue 250 and Reactive Black 5Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.16Mixtures of Reactive Blue 250
						(4-Amino-5-hydroxy‑6-[2-[2-methoxy-5-[[2‑(sulfooxy)ethyl]sulfonyl]
						phenyl]diazenyl]-3-[2-[4‑ [[2-(sulfooxy)ethyl]
						sulfonyl]phenyl]diazenyl]-2,7‑naphthalenedisulfonic acid, sodium salt (1:4))
						(CAS No. 93951–21–4) and Reactive Black 5
						(4-Amino-5-hydroxy-3,6-bis[2-[4‑[[2-(sulfooxy)ethyl]
						sulfonyl]phenyl]diazenyl]-2,7‑naphthalenedisulfonic acid, sodium salt (1:4))
						(CAS No. 17095–24–8) (provided for in subheading 3204.11.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1290.Mixtures of
			 Disperse Red 367,
			 3-Phenyl-7-(4-propoxyphenyl)-benzo[1,2-b:4,5-b′]difuran-2,6-dione and
			 [4-[2,6-Dihydro-2,6-dioxo-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic
			 acid, 2- ethoxyethyl esterSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.17Mixtures of Disperse Red 367
						([4-(2,6-Dihydro-2,6-dioxo-7-phenylbenzo[1,2-b:4,5-b′]difuran-3-yl)phenoxy]-acetic
						acid, 2- ethoxyethyl ester) (CAS No. 126877–05–2),
						3-Phenyl-7-(4-propoxyphenyl)-benzo[1,2-b:4,5-b′]difuran-2,6-dione (CAS No.
						79694–17–0) and
						[4-[2,6-Dihydro-2,6-dioxo-7-(4-propoxyphenyl)benzo[1,2-b:4,5-b′]difuran-3-yl]phenoxy]-acetic
						acid, 2- ethoxyethyl ester (CAS No. 126877–06–3) (provided for in subheading
						3204.11.35)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1291.Certain
			 acrylic filament tow imported in the form of bundles of crimped product each
			 containing 250,000 filamentsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.18Acrylic filament tow (polyacrylonitrile tow) containing by
						weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of
						zinc and 2 percent or more but not over 8 percent of water, imported in the
						form of bundles of crimped product each containing 250,000 filaments (plus or
						minus 10 percent) with an average decitex of 3.3 to 5.6 decitex (plus or minus
						10 percent) and length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1292.Certain
			 acrylic filament tow imported in the form of bundles of crimped product each
			 containing 250,000 to 350,000 filamentsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.19Acrylic filament tow (polyacrylonitrile tow) containing by
						weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of
						zinc and 2 percent or more but not over 8 percent of water, imported in the
						form of bundles of crimped product each containing 250,000 to 350,000 filaments
						(plus or minus 10 percent) with an average decitex of 2.4 to 3.7 decitex (plus
						or minus 10 percent) and length greater than 2 meters (provided for in
						subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1293.Certain
			 acrylic staple fibersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.20Acrylic staple fibers (polyacrylonitrile staple), not carded,
						combed or otherwise processed for spinning, the foregoing containing by weight
						92 percent or more of polyacrylonitrile, not more than 0.01 percent of zinc and
						2 percent or more but not over 8 percent of water, with a decitex of 2.4 to 3.7
						(plus or minus 10 percent), a fiber shrinkage of from 0 to 22 percent (plus or
						minus 10 percent), and a cut fiber length of 89 to 140 mm, with a target length
						of 115 mm (provided for in subheading 5503.30.00) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1294.Certain
			 acrylic filament tow imported in the form of bundles of crimped product each
			 containing 198,000 filamentsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.21Acrylic filament tow (polyacrylonitrile tow) containing by
						weight 92 percent or more of polyacrylonitrile, not more than 0.01 percent of
						zinc and 2 percent or more but not over 8 percent of water, imported in the
						form of bundles of crimped product each containing 198,000 filaments (plus or
						minus 10 percent) with an average decitex of 4.0 to 5.6 decitex (plus or minus
						10 percent) and length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1295.Ultraviolet
			 lamps filled with deuterium gasSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.22Ultraviolet lamps filled with deuterium gas (provided for in
						subheading 8539.49.00) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1296.BuprofezinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.23(Z)-2-tert-Butylimino-3-isopropyl-5-phenyl-1,3,5-thiadiazinan-4-one
						(Buprofezin) (CAS No. 69327–76–0 or 953030–84–7) (provided for in subheading
						2934.99.16)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1297.Pyraflufen-ethylSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.24Ethyl
						2-chloro-5-(4-chloro-5-difluoromethoxy-1-methyl-1H-pyrazol-3-yl)-4-fluorophenoxyacetate
						(Pyraflufen-ethyl) (CAS No. 129630–19–9) (provided for in subheading
						2933.19.23)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1298.FenpyroximateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.25tert-Butyl
						(E)-α-(1,3-dimethyl‑5‑phenoxypyrazol‑4‑ylmethyleneamino oxy)-ρ‑toluate
						(Fenpyroximate) (CAS No. 134098–61–6) (provided for in subheading
						2933.19.23)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1299.Triflic
			 anhydrideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.26Trifluoromethanesulfonic anhydride (triflic anhydride) (CAS No.
						358–23–06) (provided for in subheading 2904.90.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1300.Triflic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.27Trifluoromethanesulfonic acid (triflic acid) (CAS No.
						1493–13–6) (provided for in subheading 2904.90.50) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1301.Certain image
			 projectorsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.28 Image projectors
						incorporating sound reproducing apparatus and capable of projecting images onto
						a ceiling or wall, the foregoing designed to soothe or entertain infants
						(provided for in subheading 9008.50.40)FreeNo changeNo
						changeOn or before 12/31/2015
								
							
						
					.
			1302.MetolachlorSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.29Chloro-N-(2-ethyl-6-methylphenyl)-N-(2-methoxy-1-methylethyl)acetamide
						(Metolachlor, including s-Metolachlor) (CAS No. 51218–45–2 or 87392–12–9)
						(provided for in subheading 2924.29.47)6.0%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1303.Thermoplastic
			 biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl
			 ester, polymer with 1,4- butanediol and hexanedioic acid, and
			 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.30 Thermoplastic
						biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl
						ester, polymer with 1,4- butanediol and hexanedioic acid (CAS No. 55231–08–8),
						and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic
						acid (CAS No. 28205–74–5) (provided for in subheading 3907.91.50)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1304.Thermoplastic
			 biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl
			 ester, polymer with 1,4- butanediol and hexanedioic acid, and
			 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid,
			 and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R), polymer with rel-(3R,6S)-3,6-
			 dimethyl-1,4 dioxane-2,5-dione and
			 (3S,6S)-3,6-dimetyl-1,4-dioxane-2,5-dioneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.31 Thermoplastic
						biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl
						ester, polymer with 1,4- butanediol and hexanedioic acid (CAS No. 55231–08–8),
						and 1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic
						acid (CAS No. 28205–74–5), and 1,4-dioxane-2,5-dione, 2,6-dimethyl-(3R,6R),
						polymer with rel-(3R,6S)-3,6- dimethyl-1,4 dioxane-2,5-dione and
						(3S,6S)-3,6-dimetyl-1,4-dioxane-2,5-dione (CAS No. 9051–89–2) (provided for in
						subheading 3907.91.50)FreeNo changeNo
						changeOn or before 12/31/2015
								
							
						
					.
			1305.Thermoplastic
			 biodegradable polymer blendSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.32 Thermoplastic
						biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl
						ester, polymer with 1,4- butanediol and hexanedioic acid (CAS No. 55231–08–8),
						1,4-benzenedicarboxylic acid, polymer with 1,4 butanediol and decanedioic acid
						(CAS No. 28205–74–5) and Starch (CAS No. 9005–25–8), and 1,4-dioxane-2,5-dione,
						2,6-dimethyl-(3R,6R)- polymer with rel-(3R,6S)-3,6-dimethyl-1,4
						dioxane-2,5-dione and (3S,6S)-3,6-dimethyl-1,4-dioxane-2,5-dione (CAS No. 9051–
						89–2) and 1,2,3-propanetriol (CAS No. 56–81–5) (provided for in subheading
						3913.90.50)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1306.Mixtures of
			 Propoxycarbazone-sodiumSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.33Mixtures of methyl
						2-[(4-methyl-5-oxo-3-propoxy-4,5-dihydro-[1,2,4]triazole-1-carbonyl)sulfamoyl]benzoate,
						sodium salt (Propoxycarbazone-sodium) (CAS No. 181274–15–7) and application
						adjuvants (provided for in subheading 3808.93.15)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1307.Certain
			 acrylic filament tow colored, crimped, with an average decitex of
			 3.3Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.34Acrylic filament tow containing 85 percent or more by weight of
						acrylonitrile units and 2 percent or more but not over 3 percent of water,
						colored, crimped, with an average decitex of 3.3 (plus or minus 10 percent) and
						an aggregate filament measure in the tow bundle from 660,000 to 1,200,000
						decitex, with a length greater than 2 meters (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1308.Artificial
			 staple fibers of viscose rayon, not carded, combed or otherwise processed for
			 spinning measuring 1 decitex or more but not over 1.3 decitexSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.35 Staple fibers of viscose rayon, not carded, combed or
						otherwise processed for spinning, measuring 1 decitex or more but not over 1.3
						decitex and having a fiber length each measuring 20 mm or more but not over 150
						mm (provided for in subheading 5504.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1309.Artificial
			 staple fibers of viscose rayon, not carded, combed or otherwise processed for
			 spinning measuring over 1.3 decitex but less than 1.67 decitexSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.36Staple fibers of viscose rayon, not carded, combed or otherwise
						processed for spinning, measuring over 1.3 decitex but less than 1.67 decitex
						and having a fiber length each measuring 20 mm or more but not over 150 mm
						(provided for in subheading 5504.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1310.p-ToluidineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.37p-Toluidine (CAS No. 106–49–0) (provided for in subheading
						2921.43.40) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1311.p-NitrotolueneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.38p-Nitrotoluene (CAS No. 99–99–0) (provided for in subheading
						2904.20.10) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1312.Manicure and
			 pedicure setsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.39Manicure and pedicure sets, and combinations thereof (provided
						for in subheading 8214.20.90)1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1313.Nail clippers
			 and nail filesSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.40Nail clippers and nail files (provided for in subheading
						8214.20.30)1.3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1314.Certain
			 eyelash curlersSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.41Eyelash curlers, nonthermic and nonornamental (provided for in
						subheading 9615.90.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1315.Mixtures
			 containing ß-cyfluthrinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.42Mixtures containing (RS)-α-cyano-4-fluoro-3-phenoxybenzyl
						(1RS,3RS;1RS,3SR)-2-(2,2-dichlorovinyl)-2,2- dimethylcyclopropanecarboxylate
						(β-cyfluthrin) (CAS No. 68359–37–5), including application adjuvants (provided
						for in 3808.91.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1316.FlubendiamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.433-Iodo-N-(2-methanesulfonyl-1,1-dimethylethyl)-N′-(2-methyl-4-(1,2,2,2-tetrafluoro-1-trifluoromethylethyl)phenyl)
						phthalamide (Flubendiamide) (CAS No. 272451–65–7) (provided for in subheading
						2930.90.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1317.SpirotetramatSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.44cis-4-(Ethoxycarbonyloxy)-8-methoxy-3-(2,5-xylyl)-1-azaspiro[4.5]dec-3-en-2-one
						(Spirotetramat) (CAS No. 203313–25–1) (provided for in subheading
						2933.79.08)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1318.1H-1,2,4-TriazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.451H-1,2,4-Triazole (CAS No. 288–88–0 ) (provided for in
						subheading 2933.99.97)2.3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1319.Mixtures of
			 Indaziflam and application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.46Mixtures of
						N-[(1R,2S)-2,3-Dihydro-2,6-dimethyl-1H-inden-1-yl]-6-[(1RS)-(1-fluoroethyl)]-1,3,5-triazine-2,4-diamine
						(Indaziflam) (CAS No. 950782–86–2) and application adjuvants (provided for in
						subheading 3808.93.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1320.IndaziflamSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.47N-[(1R,2S)-2,3-Dihydro-2,6-dimethyl-1H-inden-1-yl]-6-[(1RS)-(1-fluoroethyl)]-1,3,5-triazine-2,4-diamine
						(Indaziflam) (CAS No. 950782–86–2) (provided for in subheading
						2933.69.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1321.Mixtures of
			 FlubendiamideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.48Mixtures of
						N1-[1,1-Dimethyl-2-mesylethyl-3-iodo-N2-{2-methyl-4-[1,2,2,2-terafluoro-1-(trifluoromethyl)ethyl]phenyl}phthalamide
						(Flubendiamide) (CAS No. 272451–65–7) (provided for in subheading
						3808.91.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1322.Mixtures
			 containing FluopyramSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.49Mixtures containing
						N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide
						(Fluopyram) (CAS No. 658066–35–4) and application adjuvants (provided for in
						subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1323.Mixtures
			 containing Fluopyram and ProthioconazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.50Mixtures containing
						N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide
						(Fluopyram) (CAS No. 658066–35–4) and 2-[2-(1-chlorocyclopropyl)-3-(2-
						chlorophenyl)-2- hydroxypropyl]-1,2- dihydro-3H-1,2,4-triazole- 3-thione
						(Prothioconazole) (CAS No. 178928–70–6) and application adjuvants (provided for
						in subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1324.Mixtures
			 containing Fluopyram and TrifloxystrobinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.51Mixtures containing
						N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide
						(Fluopyram) (CAS No. 658066–35–4) and methyl (E)-methoxyimino-{(E)- α-[1-( α,
						α, α-trifluoro-m-tolyl)ethylideneaminooxy]-o-tolyl}acetate (Trifloxystrobin)
						(CAS No. 141517–21–7) and application adjuvants (provided for in subheading
						3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1325.Mixtures
			 containing Fluopyram and PyrimethanilSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.52Mixtures containing
						N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide
						(Fluopyram) (CAS No. 658066–35–4) and N-(4,6-dimethylpyrimidin-2-yl)aniline
						(Pyrimethanil) (CAS No. 53112–28–0) and application adjuvants (provided for in
						subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1326.FenhexamidSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.532′,3′-dichloro-4′-hydroxy-1-methylcyclohexanecarboxanilide
						(Fenhexamid) (CAS No. 126833–17–8) (provided for in subheading
						2924.29.47)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1327.FluopicolideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.542,6-dichloro-N-[3-chloro-5-(trifluoromethyl)-2-pyridylmethyl]benzamide
						(Fluopicolide) (CAS No. 239110–15–7) (provided for in subheading
						2933.39.21)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1328.FluopyramSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.55N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide
						(Fluopyram) (CAS No. 658066–35–4) (provided for in subheading
						2933.39.21)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1329.Dicumyl
			 peroxideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.56Dicumyl peroxide (CAS No. 80–43–3) (provided for in subheading
						2909.60.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1330.Mixtures of
			 Clothianidin and Bacillus Firmus strain I-1582Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.57Mixtures of
						(E)-1-(2-chloro-1,3-thiazol-5-ylmethyl)-3-methyl-2-nitroguanidine
						(Clothianidin) (CAS No. 210880–92–5) and Bacillus Firmus (B. firmus I–1582) and
						application adjuvants (provided for in subheading 3808.91.50)4.2%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1331.CyprosulfamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.58N-({4-[(Cyclopropylamino) carbonyl]
						phenyl}sulfonyl)-2-methoxybenzamide (Cyprosulfamide) (CAS No. 221667–31–8)
						(provided for in subheading 2935.00.75)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1332.Mixtures of
			 Paraquat Dichloride with application adjuvantsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.59Mixtures of 1,1′-dimethyl-4,4′-bipyridinium dichloride
						(Paraquat Dichloride) (CAS No. 1910–42–5) with application adjuvants (provided
						for in subheading 3808.93.15)4.6%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1333.Caprolactone/diethylene
			 glycolSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.60
						Copoly(caprolactone/diethylene glycol) (CAS No. 36890–68–3 or CAS No.
						75035–33–5) (provided for in subheading 3907.99.01)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1334.Copoly(dimethyl
			 carbonate/1,6-hexanediol)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.61 Copoly(dimethyl
						carbonate/1,6-hexanediol) (CAS No. 101325–00–2) (provided for in subheading
						3907.99.01)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1335.2,2′-Bis(4-cyanatophenyl)propane,
			 aromatic thermosetting prepolymerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.622,2′-Bis(4-cyanatophenyl)propane, aromatic thermosetting
						prepolymer (CAS No. 25722–66–1) (provided for in subheading
						3911.90.45)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1336.TerbacilSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.633-tert-Butyl-5-chloro-6-methyluracil (Terbacil) (CAS No.
						5902–51–2) (provided for in subheading 2933.59.18)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1337.Aqueous
			 mixtures of polyvinyl alcohol and polyvinyl pyrrolidoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.64Aqueous mixtures of polyvinyl alcohol (CAS No. 98002–48–3) and
						polyvinyl pyrrolidone (CAS No. 9003–39–8) (provided for in subheading
						3905.99.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1338.Tetrakis(hydroxymethyl)
			 phosphonium sulfate (THPS)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.65Tetrakis(hydroxymethyl) phosphonium sulfate (THPS) (CAS No.
						55566–30–8) (provided for in subheading 2931.00.90)1.3%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1339.CanagliflozinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.66(1S)-1,5-anhydro-1-[3-[[5-(4-fluorophenyl)-2-thienyl]methyl]-4-methylphenyl]-D-glucitol
						hemihydrate (Canagliflozin) (INN) (CAS No. 928672–86–0) (provided for in
						subheading 2934.99.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1340.Mixtures of
			 N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide, methacrylic acid,
			 aminoethyl ethylene urea, and hydroquinoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.67Mixtures of
						N-[2-(2-oxoimidazolidine-1-yl)ethyl]-2-methylacrylamide (CAS No. 3089–19–8),
						methacrylic acid (CAS No. 79–41–4), aminoethyl ethylene urea (CAS No.
						6281–42–1), and hydroquinone (CAS No. 123–31–9) (provided for in subheading
						3824.90.92)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1341.Glufosinate-ammoniumSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.68
						2-amino-4-(hydroxymethylphosphinyl) butanoic acid monoammonium salt
						(Glufosinate-ammonium) (CAS No. 77182–82–2) (provided for in subheading
						2931.90.90)2.0%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1342.Chime melody
			 rod assembly suitable for the production of grandfather clocks, wall clocks,
			 and mantel clocksSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.45.69Chime melody rod assembly suitable for the production of
						grandfather clocks, wall clocks, and mantel clocks (provided for in subheading
						9114.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1343.Pigment Yellow
			 194Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.70 Pigment Yellow 194 (Butanamide,
						N-(2,3-dihydro-2-oxo-1H-benzimidazol-5-yl)-2-[2-(2-methoxyphenyl)diazenyl]-3-oxo-)
						(CAS No. 82199–12–0) (provided for in subheading 3204.17.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1344.Pigment Yellow
			 181Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.71Pigment Yellow 181 (CAS No. 74441–05–7) (provided for in
						subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1345.Pigment Yellow
			 191Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.72 Pigment Yellow 191 (Benzenesulfonic acid,
						4-chloro-2-[[4,5-dihydro-3-methyl-5-oxo-1-(3-sulfophenyl)-1H-pyrazol-4-yl]
						azo]-5-methyl-, calcium salt (1:1)) (CAS No. 129423–54–7) (provided for in
						subheading 3204.17.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1346.Pigment Yellow
			 180Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.73Pigment Yellow 180
						(1,2-Bis[2-[1‑[N-(2,3-dihydro-2-oxo-1H‑benzimidazol-5-yl)carbamoyl]acetonylazo]
						phenoxy]ethane) (CAS No. 77804–81–0) (provided for in subheading
						3204.17.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1347.4,4′-Thiobis[2-(1,1-di-methylethyl)-5-methyl-phenol]Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.744,4′-Thiobis[2-(1,1-di-methylethyl)-5-methyl-phenol] (CAS No.
						96–69–5) (provided for in subheading 2930.90.29) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1348.2,5-Bis(1,1-dimethylpropyl)-1,4-benzenediolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.752,5-Bis(1,1-dimethylpropyl)-1,4-benzenediol (CAS No. 79–74–3)
						(provided for in subheading 2907.29.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1349.2,2′-(2-Methylpropylidene)
			 bis(4,6-dimethylphenol)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.762,2′-(2-Methylpropylidene) bis(4,6-dimethylphenol) (CAS No.
						33145–10–7) (provided for in subheading 2907.29.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1350.4,4′-Butylidenebis(3-methyl-6-tert-butylphenol)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.774,4′-Butylidenebis(3-methyl-6-tert-butylphenol) (CAS No.
						85–60–9) (provided for in subheading 2907.29.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1351.2,2′-Methylenebis[4-methyl-6-tert-butylphenol]Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.782,2′-Methylenebis[4-methyl-6-tert-butylphenol] (CAS No.
						119–47–1) (provided for in subheading 2907.29.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1352.DaminozideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.79Daminozide (N-(dimethylamino) succinamic acid (CAS No.
						1596–84–5) (provided for in subheading 2928.00.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1353.Bis(2,3-dibromopropyl
			 ether) of Tetrabromobisphenol ASubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.80Bis(2,3-dibromopropyl ether) of Tetrabromobisphenol A (CAS No.
						21850–44–2) (provided for in subheading 2909.50.50) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1354.4,4′-methylenebis(2-chloroaniline)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.814,4′-methylenebis(2-chloroaniline) (CAS No. 101–14–4) (provided
						for in subheading 2921.59.08)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1355.TFMSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.823-Trifluoromethyl-4-nitrophenol (TFM) (CAS No. 88–30–2)
						(provided for in subheading 2908.99.90)
						FreeNo changeNo
						changeOn or before
						12/31/2015
								
							
						
					.
			1356.1,1,2-2-Tetrafluoroethylene,
			 oxidized, polymerized, reducedSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.831,1,2-2-Tetrafluoroethylene, oxidized, polymerized, reduced
						(CAS No. 69991–62–4) (provided for in subheading 3402.90.50) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1357.Copoly(trifluoroethylene/vinylidene
			 fluoride)Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.84Copoly(trifluoroethylene/vinylidene fluoride) (CAS No.
						28960–88–5) (provided for in subheading 3904.69.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1358.Diphosphoric
			 acid, polymers with ethoxylated reduced methyl esters of reduced polymerized
			 oxidized tetrafluoroethyleneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.85Diphosphoric acid, polymers with ethoxylated reduced methyl
						esters of reduced polymerized oxidized tetrafluoroethylene (CAS No.
						200013–65–6) (provided for in subheading 3907.20.00)0.8%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1359.4,4′-Dichlorodiphenyl
			 sulfoneSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.864,4′-Dichlorodiphenyl sulfone (CAS No. 80–07–9) (provided for
						in subheading 2930.90.29) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1360.1,2-Propanediol,
			 3-(diethylamino)-, polymers with 5-isocyanato-1-
			 (isocyanatomethyl)-1,3,3-trimethylcyclohexane, propylene glycol and reduced Me
			 esters of reduced polymd. oxidized tetrafluoroethylene,
			 2-ethyl-1-hexanol-blocked, acetates (salts)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.871,2-Propanediol, 3‑(diethylamino)-, polymers with
						5‑isocyanato-1‑ (isocyanatomethyl)-1,3,3‑trimethylcyclohexane, propylene glycol
						and reduced Me esters of reduced polymd. oxidized tetrafluoroethylene,
						2‑ethyl‑1‑hexanol-blocked, acetates (salts) (CAS No. 328389–90–8) (provided for
						in subheading 3907.20.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1361.Extract of
			 licoriceSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.88Extract of licorice (provided for in subheading
						1302.12.00)0.8%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1362.Certain
			 polarized lenses or lens blanks with an outer profile diameter of more than 80
			 mmSubchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.89Polarized lenses or lens blanks, produced from a laminate of
						polyvinyl alcohol (PVA) and polycarbonate, for the production of
						non-prescription lenses for sunglasses, all of the foregoing not toric-shaped,
						with an outer profile diameter of more than 80 mm (provided for in subheading
						9001.50.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1363.Certain clock
			 movementsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.90Mechanical clock movements, complete and assembled, valued over
						$5 each, suitable for the production of grandfather clocks, wall clocks, and
						mantel clocks (provided for in subheading 9109.90.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1364.p-DichlorobenzeneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.91p-Dichlorobenzene (CAS No. 106–46–7) (provided for in
						subheading 2903.91.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1365.Certain
			 polarized lens or lens blanks with an outer profile diameter of 80 mm or
			 lessSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.45.92Polarized lenses or lens blanks, produced from a laminate of
						polyvinyl alcohol (PVA) and polycarbonate, for the production of
						non-prescription lenses for sunglasses, all of the foregoing not toric-shaped,
						with an outer profile diameter of 80 mm or less (provided for in subheading
						9001.50.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1366.Certain
			 toric-shaped polarized lenses or lens blanksSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.93Polarized lenses or lens blanks, produced from a laminate of
						polyvinyl alcohol (PVA) and polycarbonate, for the production of
						non-prescription lenses for sunglasses or goggles, all of the foregoing
						toric-shaped (provided for in subheadings 9001.50.00 or
						9001.90.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1367.Mixtures
			 containing Imidacloprid and ThiodicarbSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.94Mixtures containing
						1-[(6-chloro‑3-pyridinyl)methyl]-N-nitro-2‑imidazolidinimine (Imidacloprid)
						(CAS No. 138261–41–3) and dimethyl N,N′-[thiobis [(methylimino)carbonyloxy]]bis
						[ethanimidothioate] (Thiodicarb) (CAS No. 59669–26–0) and application adjuvants
						(provided for in subheading 3808.91.25)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1368.Mixtures
			 containing Imidacloprid and Cyfluthrin or its ß-Cyfluthrin isomerSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.95Mixtures containing
						1-[(6-chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine (Imidacloprid)
						(CAS No.138261-41-3) and cyano(4-fluoro-3-phenoxyphenyl)methyl
						3-(2,2-dichloro-ethenyl)-2,2-dimethylcyclopropanecarboxylate (Cyfluthrin) (CAS
						No. 68359–37–5) or
						(RS)-α-cyano-4-fluoro-3-phenoxybenzyl-(1RS,3RS;1RS,3SR)-2-(2,2-dichlorovinyl)-2,2-
						dimethylcyclopropanecarboxylate (β-cyfluthrin) (CAS No. 68359–37–5) and
						application adjuvants provided for in subheading 3808.91.253.1%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1369.PenflufenSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.96N-[2-(1,3-Dimethylbutyl)phenyl]-5-fluoro-1,3-dimethyl-1H-pyrazole-4-carboxamide
						(Penflufen) (CAS No. 494793–67–8) (provided for in subheading
						2933.19.23)5.0%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1370.2-Amino-5-cyano-N,3-dimethylbenzamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.972-Amino-5-cyano-N,3-dimethylbenzamide (CAS No. 890707–29–6)
						(provided for in subheading 2924.29.76)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1371.PicoxystrobinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.98Methyl
						(E)-3-methoxy-2-{2-[6-(trifluoromethyl)-2-pyridyloxymethyl]phenyl}acrylate
						(Picoxystrobin) (CAS No. 117428–22–5) (provided for in subheading
						2933.39.21)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1372.Methyl
			 3-(aminosulfonyl)-2-thiophenecarboxylateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.45.99Methyl 3-(aminosulfonyl)-2-thiophenecarboxylate (CAS No.
						59337–93–8) (provided for in subheading 2935.00.75)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1373.Certain
			 composite units each comprising a power electronics box and a static
			 converterSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.01Composite units each comprising a power electronics box and a
						static converter, such units capable of performing the functions of an AC
						inverter and an auxiliary power module, capable of reducing DC voltage from 42
						V (supplied by battery) to 12 V output and providing three-phase AC output to
						motor generator unit, the foregoing certified by the importer for use in hybrid
						electric motor vehicles (provided for in subheading 8504.40.95)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1374.Certain stator
			 or rotor parts designed for use in a combined generator/electric
			 motorSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.02Stator or rotor parts designed for use in a combined
						generator/electric motor with motor function rated at 100 kW, the foregoing
						certified by the importer for use in hybrid electric vehicles (provided for in
						subheading 8503.00.95)2.2%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1375.Certain fuel
			 pumps designed for gasoline/ethanol direct injection fuel systemsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.03Fuel pumps designed for gasoline/ethanol direct injection fuel
						systems in internal combustion piston engines and capable of delivering fuel at
						pressures of 3.5 MPa or more but not over 12 MPa, the foregoing other than fuel
						pumps described in heading 9902.25.30 (provided for in subheading 8413.30.90)
						1.4%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1376.Certain hybrid
			 electric vehicle invertersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.04Inverters for converting DC battery output to three phase AC
						output designed to power an electric drive motor, certified by the importer for
						use in hybrid electric vehicles (provided for in subheading
						8504.40.95)1.1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1377.Certain fuel
			 injectorsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.05Fuel injectors (solenoid valves) designed to add
						gasoline/ethanol fuel blends directly into the combustion chamber of a piston
						engine in a high-pressure non-port injection system of a motor vehicle
						(provided for in subheading 8481.80.90) 1.6%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1378.Certain
			 motor/generator unitsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.06Motor/generator units with three-phase cable assembly, the
						foregoing designed to function as a starter motor and electric motor
						supplementing an gasoline internal combustion engine and as a generator for
						recharging vehicle batteries in regenerative braking mode, certified by the
						importer for use in hybrid electric vehicles (provided for in subheading
						8511.40.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1379.Mixtures
			 containing Fluopyram and TebuconazoleSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.07N-[2-[3-chloro-5-(trifluoromethyl)-2-pyridyl]ethyl]-α,α,α-trifluoro-ortho-toluamide
						(Fluopyram) (CAS No. 658066–35–4) and
						(RS)-1-p-chlorophenyl-4,4-dimethyl-3-(1H-1,2,4-triazol-1-ylmethyl)pentan-3-ol
						(Tebuconazole) (CAS No. 107534–96–3) and application adjuvants (provided for in
						subheading 3808.92.15)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1380.Surface-modified
			 silicon dioxideSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.08Surface-modified silicon dioxide (CAS No. 7631–86–9) (provided
						for in subheading 3824.90.92)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1381.Sodium
			 thiocyanateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.09Sodium thiocyanate (CAS No. 540–72–7) (provided for in
						subheading 2842.90.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1382.Hydroquinone
			 monomethyl etherSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.10p-Methoxyphenol (Hydroquinone monomethyl ether) (CAS No.
						150–76–5) (provided for in subheading 2909.50.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1383.Germanium
			 unwroughtSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.11Germanium, unwrought (provided for in subheading
						8112.92.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1384.Germanium
			 oxidesSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.12Germanium oxides (CAS No. 1310–53–8) (provided for in
						subheading 2825.60.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1385.Mixtures of
			 polyethylene glycol, C16-C18 fatty acids, and C2-C6 aliphatic
			 hydrocarbonsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.13Mixtures of polyethylene glycol (CAS No. 25322–68–3), C16-C18
						fatty acids, and C2-C6 aliphatic hydrocarbons (provided for in subheading
						3824.90.48)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1386.Co-poly
			 (propylene/ethylene)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.14Co-poly (propylene/ethylene) (CAS No. 9010–79–1) (provided for
						in subheading 3902.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1387.Mixtures of
			 alkali metal phenate, mineral oil, and p-DodecylphenolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.15Mixture of alkali metal phenate, mineral oil (CAS No.
						64742–54–7) and p-Dodecylphenol (CAS No. 74499–35–7) (provided for in
						subheading 3811.21.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1388.Sensomer
			 CT–400Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.16Cassia hydroxypropyltrimonium chloride (D-Galacto-D-mannan,
						2-hydroxy-3-(trimethylammonio)propylether, chloride) (CAS No. 83589–59–7),
						1-Propanaminium, 2,3-dihydroxy-N,N,N-trimethyl-, chloride (CAS No. 34004–36–9)
						and water (provided for in subheading 1302.39.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1389.D-Galacto-D-mannanSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.17 Cassia gum (D-Galacto-D-mannan) (CAS No. 11078–30–1) (provided
						for in subheading 1302.39.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1390.Benzene,
			 polypropene derivativesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.18Benzene, polypropene derivatives (CAS No. 68081–77–6) (provided
						for in subheading 3817.00.15) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1391.Certain
			 compression-ignition internal combustion piston enginesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.19Compression-ignition internal combustion piston engines with
						cylinder capacity of less than 1 liter, for use in vehicles of subheading
						8709.19.00 (provided for in subheading 8408.20.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1392.Certain
			 programmable controllersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.20 Programmable controllers certified by the importer as designed
						for use in agricultural and off-road construction vehicles to control vehicle
						accessories and auxiliary functions (provided for in subheading
						8537.10.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1393.Turmeric
			 extracted oleoresinSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.46.21Turmeric extracted oleoresin (CAS No. 8024–37–1) (provided for
						in subheading 3301.90.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1394.Ginger
			 extracted oleoresinSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.46.22Ginger extracted oleoresin (CAS No. 8002–60–6) (provided for in
						subheading 3301.90.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1395.1.3G grade
			 fireworksSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.231.3G grade fireworks (provided for in subheading
						3604.10.10)0.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1396.1.4G grade
			 fireworksSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.241.4G grade fireworks (provided for in subheading
						3604.10.90)5.1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1397.Baby or child
			 carriers designed for use on bicyclesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.25Baby or child carriers designed for use on bicycles (provided
						for in subheading 8714.99.80)3.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1398.Wide-angle
			 reflectorsSubchapter II of
			 chapter 99 is amended—
				(1)by striking heading 9902.24.66; and
				(2)by inserting in numerical sequence the
			 following new heading:
					
						
							
								
									9902.46.26Wide angle-reflectors (provided for in subheading
						8714.99.80)FreeNo changeNo changeOn or before 12/31/2015
									
								
							
						.
				1399.Parts of
			 bicycle speedometersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.27Parts of bicycle speedometers (provided for in subheading
						9029.90.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1400.AminocyclopyrachlorSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.286-Amino-5-chloro-2-cyclopropylpyrimidine-4-carboxylic acid
						(Aminocyclopyrachlor) (CAS No. 858956–08–8) (provided for in subheading
						2933.59.10)2.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1401.TriethylenediamineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.29Triethylenediamine (CAS No. 280–57–9) (provided for in
						subheading 2933.59.95)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1402.Modified
			 aliphatic amine mixture containing benzyl alcohol; formaldehyde, polymer with
			 1,3- benezenedimethanamine and phenol; 1,3-benzenedimethanamine; phenol,
			 4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction
			 products with ethylenediamine; and ethylenediamineSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.46.30Modified aliphatic amine mixture containing benzyl alcohol (CAS
						No. 100–51–6); formaldehyde, polymer with 1,3- benezenedimethanamine and phenol
						(CAS No. 57214–10–5); 1,3-benzenedimethanamine (CAS No. 1477–55–0); phenol,
						4,4′-(1-methylethylidene)bis-, polymer with 2-(chloromethyl)oxirane, reaction
						products with ethylenediamine (CAS No. 72480–18–3); and ethylenediamine (CAS
						No. 107–15–3) (provided for in subheading 3824.90.28)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1403.Modified
			 aliphatic polyamine mixture of reaction products of 1,3-bis(aminomethyl)benzene
			 with phenol and formaldehyde and 1,3-bis(aminomethyl)benzeneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.31 Modified aliphatic polyamine mixture of reaction products of
						1,3-bis(aminomethyl)benzene with phenol and formaldehyde and
						1,3-bis(aminomethyl)benzene (provided for in subheading
						3909.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1404.Hexadecyl
			 3,5-di-tert-butyl-4-hydroxybenzoateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.32 Hexadecyl 3,5-di-tert-butyl-4-hydroxybenzoate (CAS No.
						67845–93–6) (provided for in subheading 2918.29.75)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1405.3-Amino-1,2-propanediolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.333-Amino-1,2-propanediol (CAS No. 616–30–8) (provided for in
						subheading 2922.19.95)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1406.2-Ethylhexyl
			 salicylateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.342-Ethylhexyl salicylate (CAS No. 118–60–5) (provided for in
						subheading 2918.23.20) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1407.Ion-exchange
			 resin of benzene, diethenyl, polymer with ethenylbenzene and
			 ethenylethylbenzene, chloromethylated, trimethylaminoquaternizedSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.35Ion-exchange resin of benzene, diethenyl, polymer with
						ethenylbenzene and ethenylethylbenzene, chloromethylated,
						trimethylaminoquaternized (CAS No. 69011–19–4) (provided for in subheading
						3914.00.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1408.AcephateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.36Formulations of (RS)-N‑[methoxy(methylthio)
						phosphinoyl]acetamide (Acephate) (CAS No. 30560–19–1) and application adjuvants
						(provided for in subheading 3808.91.50)1.6%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1409.Benzene,
			 diethenyl-, polymer with ethenylbenzene and ethenylethylbenzene
			 chlormethylated, 2-(dimethylamino) ethanol-quaternizedSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.37Benzene, diethenyl-, polymer with ethenylbenzene and
						ethenylethylbenzene chlormethylated, 2-(dimethylamino) ethanol-quaternized (CAS
						No. 69011–15–0) (provided for in subheading 3914.00.60) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1410.Ion exchange
			 resins (Methanamine, N-methyl reaction products with chloromethylated
			 divinylbenzene-styrene polymer)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.38Ion exchange resins (Methanamine, N-methyl reaction products
						with chloromethylated divinylbenzene-styrene polymer) (CAS No. 68441–29–2)
						(provided for in subheading 3914.00.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1411.Ion-exchange
			 resin and adsorbent (Benzene, diethenyl-, polymer with ethenylbenzene and
			 ethenylethylbenzene, sulfonated)Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.39Ion-exchange resin and adsorbent (Benzene, diethenyl-, polymer
						with ethenylbenzene and ethenylethylbenzene, sulfonated) (CAS No. 69011–20–7)
						(provided for in subheading 3914.00.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1412.5-(1,1-Dimethylheptyl)resorcinolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.405-(1,1-Dimethylheptyl)resorcinol (CAS No. 56469–10–4) (provided
						for in subheading 2907.21.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1413.4-Bromobenzyl
			 bromideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.414-Bromobenzyl bromide (CAS No. 589–15–1) (provided for in
						subheading 2903.99.80) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1414.1-(2-Chloroethyl)-4-ethyl-1,4-dihydro-5H-tetrazol-5-oneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.421-(2-Chloroethyl)-4-ethyl-1,4-dihydro-5H-tetrazol-5-one (CAS
						No. 69049–03–2) (provided for in subheading 2933.99.97) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1415.1,1-Cyclobutanedicarboxylic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.431,1-Cyclobutanedicarboxylic acid (CAS No. 5445–51–2) (provided
						for in subheading 2917.20.00) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1416.α-Phenylpyridine-2-acetamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.44α-Phenylpyridine-2-acetamide (CAS No. 7251–52–7) (provided for
						in subheading 2933.39.61)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1417.α-threo
			 Phenyl-2-piperidyl acetamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.45α-threo-Phenyl-2-piperidyl acetamide (CAS No. 50288–62–5)
						(provided for in subheading 2933.39.61) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1418.1-Benzyl-4-phenyl-4-piperidine
			 carboxylic acid ethyl ester HClSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.461-Benzyl-4-phenyl-4-piperidine carboxylic acid ethyl ester HCl
						(CAS No. 72216–57–0) (provided for in subheading 2933.39.61) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1419.N-[1-Benzyl-4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide
			 oxalateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.47N-[1-Benzyl-4-(methoxymethyl)-4-piperidyl]-N-phenylpropionamide
						oxalate (CAS No. 61086–13–3) (provided for in subheading 2924.29.71)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1420.α-Phenylpiperidine-2-acetic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.48α-Phenylpiperidine-2-acetic acid (CAS No. 19395–41–6) (provided
						for in subheading 2933.39.61) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1421.Carbonic
			 dihydrazideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.49 Carbonic dihydrazide (CAS No. 497–18–7) (provided for in
						subheading 2928.00.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1422.Copper peptide
			 (AHK-Cu)Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.50Copper peptide (AHK-Cu) (CAS No. 682809–81–0) (provided for in
						subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1423.Glycyl-L-Histidyl-L-LysineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.51Glycyl-L-Histidyl-L-Lysine (CAS No. 49557–75–7) (provided for
						in subheading 2933.29.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1424.Certain
			 indoor/outdoor programmable and countdown time switchesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.52Time switches designed for indoor/outdoor use, programmable,
						capable of controlling time periods extending longer than 60 minutes, valued
						over $5 each (provided for in subheading 9107.00.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1425.Certain surge
			 protector receptaclesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.53Duplex overload (surge) protector receptacles for a voltage not
						exceeding 250 V alternating current, each with monitor light to indicate the
						device is protecting the circuit (provided for in subheading 8536.30.80)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1426.Certain tamper
			 resistant ground fault circuit interruptersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.54Ground fault circuit interrupter (GFCI) receptacles designed to
						prevent insertion of foreign objects, each with internal shutters and clearly
						marked with TR (tamper resistant), certified by the importer as
						meeting the 2008 National Electric Code Section 406.11 for 15 ampere or 20
						ampere receptacles (provided for in subheading 8536.30.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1427.Banana jack
			 connectorsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.55Banana jack connectors (provided for in subheading
						8536.69.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1428.Reactive Black
			 31Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.56Reactive Black 31 (CAS No. 85585–91–7) (provided for in
						subheading 3204.16.50) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1429.OrthotoluidineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.57Orthotoluidine (CAS No. 95–53–4) (provided for in subheading
						2921.43.90)4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1430.Women’s belts
			 of leather or composition leather, each valued $7.00 or higherSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.58 Women’s belts of leather or composition leather, each valued
						$7.00 or higher (provided for in subheading 4203.30.00) 1.3%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1431.Gadolinium
			 oxideSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.59Gadolinium oxide (CAS No. 12064–62–9) (provided for in
						subheading 2846.90.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1432.Lanthanum
			 oxideSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.60Lanthanum oxide (CAS No. 1312–81–8) (provided for in subheading
						2846.90.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1433.p-Chlorobenzotrifluoride
			 containing less than 1.0% by weight of Acetone or other acid acceptor
			 stabilizersSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.61p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than
						1.0% by weight of Acetone (CAS No. 67–64–1) or other acid acceptor stabilizers
						to reduce decomposition in transport (provided for in subheading
						2903.99.08)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1434.p-Chlorobenzotrifluoride
			 containing less than 0.1% by weight of Tertiary amyl phenol or other
			 antioxidantsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.62p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than
						0.1% by weight of Tertiary amyl phenol (CAS No. 80–46–6) or other antioxidants
						(provided for in subheading 3824.90.28)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1435.p-Chlorobenzotrifluoride
			 containing less than 0.1% of a mixture of Toluene, Solvent Naphtha, Propan-2-OL
			 and NaphthaleneSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.63p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than
						0.1% of a mixture of Toluene (CAS No. 108–88–3), Solvent Naphtha (CAS No.
						64742–94–5), Propan-2-OL (CAS No. 67–63–0) and Naphthalene (CAS No. 91–20–3)
						serving as an antistatic agent (provided for in subheading
						3824.90.28)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1436.p-Chlorobenzotrifluoride
			 containing less than 0.1% by weight of Ethyl morpholine or other storage vessel
			 corrosion inhibitorsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.64p-Chlorobenzotrifluoride (CAS No. 98–56–6) containing less than
						0.1% by weight of Ethyl morpholine (CAS No. 100–74–3) or other storage vessel
						corrosion inhibitors (provided for in subheading 3824.90.28)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1437.2-AminopyridineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.652-Aminopyridine (CAS No. 504–29–0) (provided for in subheading
						2933.39.91)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1438.4-Chloro-3-nitrobenzoic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.664-Chloro-3-nitrobenzoic acid (CAS No. 96–99–1) (provided for in
						subheading 2916.39.08)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1439.1,6-Diisocyanato-hexane
			 homopolymer, polyethylene-polypropylene glycol mono-Bu ether
			 blockedSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.67 1,6-Diisocyanato-hexane homopolymer,
						polyethylene-polypropylene glycol mono-Bu ether blocked (CAS No. 125252–47–3)
						(provided for in subheading 3911.90.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1440.N,N′,N′′-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]]
			 tris [hexahydro-2-oxo-1H-azepine-1-carboxamide]Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.68
						N,N′,N′′-[(2,4,6-Trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tris[methylene(3,5,5-trimethyl-3,1-cyclohexanediyl)]]
						tris [hexahydro-2-oxo-1H-azepine-1-carboxamide] (CAS No. 68975–83–7) in organic
						solvent (provided for in subheading 3911.90.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1441.Water-dispersible
			 polyisocyanate product based on hexamethylene diisocyanate (HDI) trimer and
			 cyclohexanamine, N,N-dimethyl-, compounds with
			 3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6- diisocyanatohexane
			 homopolymerSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.69 A water-dispersible polyisocyanate product based on
						hexamethylene diisocyanate (HDI) trimer (CAS No. 28182–81–2) and
						cyclohexanamine, N,N-dimethyl-, compounds with
						3-(cyclohexylamino)-1-propanesulfonic acid-blocked 1,6- diisocyanatohexane
						homopolymer (CAS No. 666723–27–9) (provided for in subheading
						3911.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1442.Hexanedioic
			 acid, dihydrazide, polymer with 5-amino-1,3,3-trimethylcyclohexanemethanamine,
			 1,3-butanediol and 1,1′- methylenebis[4-isocyanatocyclohexane], methyl ethyl
			 ketone oxime- and polyethylene glycol mono-methyl ether-blockedSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.70 Hexanedioic acid, dihydrazide, polymer with
						5-amino-1,3,3-trimethylcyclohexanemethanamine, 1,3-butanediol and 1,1′-
						methylenebis[4-isocyanatocyclohexane], methyl ethyl ketone oxime- and
						polyethylene glycol mono-methyl ether-blocked (CAS No. 200295–51–8), in aqueous
						solution (provided for in subheading 3909.50.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1443.Oxirane,
			 2-methyl-, polymer with oxirane, ether with 1,2,3-propanetriol (3:1), polymer
			 with 2,4-diisocyanato-1-methylbenzene and
			 a-hydro-.-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with
			 2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1),
			 caprolactam-blockedSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.46.71 Oxirane, 2-methyl-, polymer with oxirane, ether with
						1,2,3-propanetriol (3:1), polymer with 2,4-diisocyanato-1-methylbenzene and
						a-hydro-.-hydroxypoly[oxy(methyl-1,2-ethanediyl)] ether with
						2-ethyl-2-(hydroxymethyl)-1,3-propanediol (3:1), caprolactam-blocked (CAS No.
						936346–53–1) (provided for in subheading 3909.50.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1444.ChlorobenzeneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.72Chlorobenzene (CAS No. 108–90–7) (provided for in subheading
						2903.91.10)3.6%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1445.Dimethyl
			 dicarbonateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.73Dimethyl dicarbonate (CAS No. 4525–33–1) (provided for in
						subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1446.Phosphorus
			 sulfochlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.74Phosphorus sulfochloride (CAS No. 3982–91–0) (provided for in
						subheading 2812.10.50) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1447.Dimethyl
			 carbonate polymer with 1,6-hexanediol copolymer and 2-oxepanoneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.75Dimethyl carbonate polymer with 1,6-hexanediol copolymer and
						2-oxepanone (CAS No. 282534–15–0) (provided for in subheading
						3907.99.01)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1448.Reaction
			 product of 3,5-dimethyl-1,2-diazole with polymer of hexane-1,6-diyl
			 diisocyanate in organic solventSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.76 Reaction product of 3,5-dimethyl-1,2-diazole with polymer of
						1,6-diisocyanatohexane (CAS No. 163206–31–3), in organic solvent (provided for
						in subheading 3911.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1449.Fasteners of
			 plastics, in clips suitable for use in a mechanical attaching
			 deviceSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.77Fasteners of plastics, in clips suitable for use in a
						mechanical attaching device (provided for in subheading
						3926.90.85)3.7%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1450.Hand tools
			 designed for securing plastic fasteners that affix tags to
			 merchandiseSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.78Hand tools designed for securing plastic fasteners that affix
						tags to merchandise (provided for in subheading 8205.59.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1451.Product
			 mixtures containing Fenoxaprop, Pyrasulfotole, Bromoxynil Octanoate, Bromoxynil
			 Heptanoate, and MefenpyrSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.79Product mixtures containing Fenoxaprop: ethyl
						(R)-2-[4-(6-chloro-1,3-benzoxazol-2-yloxy)phenoxy]propionate (CAS No.
						71283–80–2), and Pyrasulfotole: 5-hydroxy-1,3-dimethylpyrazol-4-yl
						2-mesyl-4-(trifluoromethyl)phenyl ketone (CAS No. 365400–11–9), and Bromoxynil
						Octanoate: 2,6-dibromo-4-cyanophenyl octanoate (CAS No. 1689–99–2), and
						Bromoxynil Heptanoate: 2,6-dibromo-4-cyanophenyl heptanoate (CAS No.
						56634–95–8), and Mefenpyr:
						1-(2,4-dichlorophenyl)-4,5-dihydro-5-methyl-1H-pyrazole-3,5-dicarboxylic acid
						(CAS No. 135590–91–9) (provided for in subheading 3808.93.15)0.9%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1452.4,4′-SulfonyldiphenolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.804,4′-Sulfonyldiphenol (CAS No. 80–09–1) (provided for in
						subheading 2930.90.29)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1453.2-(4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)phenolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.812-(4,6-Bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)phenol
						(CAS No. 2725–22–6) (provided for in subheading 2933.69.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1454.Hydroxylamine
			 sulfateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.82Hydroxylamine sulfate (CAS No. 10039–54–0) (provided for in
						subheading 2825.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1455.Alginic acid,
			 ammonium alignate, potassium alginate, calcium alginate, and magnesium
			 alginateSubchapter II of
			 chapter 99 s amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.83Alginic acid (CAS No. 9005–32–7), ammonium alignate (CAS No.
						9005–34–9), potassium alginate (CAS No. 9005–36–1), calcium alginate (CAS No.
						9005–35–0), and magnesium alginate (CAS No. 37251–44–8) (provided for in
						subheading 3913.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1456.Propylene
			 glycol alginatesSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.84Propylene glycol alginates (CAS No. 9005–37–2) (provided for in
						subheading 3913.10.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1457.Sodium
			 alginateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.85Sodium alginate (CAS No. 9005–38–3) (provided for in subheading
						3913.10.00)2.9%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1458.Mixture of
			 hexanedioic acid, polymer with 1,2-ethanediol,
			 2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3- isobenzofurandione,
			 2-propenoate and 1,3-propanediol, 2,2-bis(hydroxymethyl)-, polymer with 2-
			 (chloromethyl)oxirane, 2-propenoateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.86A mixture of hexanedioic acid, polymer with 1,2-ethanediol,
						2-ethyl-2-(hydroxymethyl)-1,3-propanediol and 1,3- isobenzofurandione,
						2-propenoate (CAS No. 77107–23–4) and 1,3-propanediol, 2,2-bis(hydroxymethyl)-,
						polymer with 2- (chloromethyl)oxirane, 2-propenoate (CAS No. 57903–73–8)
						(provided for in subheading 3907.99.01)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1459.Urea, polymer
			 with formaldehyde and 2-methylpropanalSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.87Urea, polymer with formaldehyde and 2-methylpropanal (CAS No.
						28931–47–7) (provided for in subheading 3909.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1460.Certain drive
			 axles designed for use in log skidders, forwarders, articulated dump trucks or
			 similar vehiclesSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.88Drive axles with differential, whether or not provided with
						other transmission components, the foregoing designed for use in log skidders,
						forwarders, articulated dump trucks or similar vehicles with articulated
						steering (provided for in subheading 8708.50.61)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1461.Certain forged
			 ring gear components and certain other parts of crankshafts and connecting
			 rodsSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.89Forged ring gear components between 12 and 25 inches in outer
						diameter and other parts of crankshafts and connecting rods, of iron or steel
						(provided for in subheading 7326.19.00)1.5%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1462.Mixtures
			 comprising methyl methacrylate methacrylic acid polymer and up to 1 percent
			 zinc acetateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.46.90Mixtures comprising methyl methacrylate methacrylic acid
						polymer (CAS No. 25086–15–1) and up to 1 percent zinc acetate (CAS No.
						557–34–6) (provided for in subheading 3906.90.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1463.Mixtures
			 comprising titanium dioxide, silica, and decyl(trimethoxy)silaneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.91Mixtures comprising titanium dioxide (CAS No. 13463–67–7),
						silica (CAS No. 99439–28–8), and decyl(trimethoxy)silane (CAS No. 5575–48–4)
						(provided for in subheading 3206.11.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1464.Mixtures
			 comprising titanium dioxide and decyl(trimethoxy)silaneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.92Mixtures comprising titanium dioxide (CAS No. 13463–67–7) and
						decyl(trimethoxy)silane (CAS No. 5575–48–4) (provided for in subheading
						3206.11.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1465.Manganese
			 ferrite carrier covered with acrylic resinSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.93Manganese ferrite carrier covered with acrylic resin (provided
						for in subheading 3707.90.32)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1466.Phosphonic
			 acid, reaction products with maleic anhydride, sodium saltsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.94Phosphonic acid, reaction products with maleic anhydride,
						sodium salts (CAS No. 180513–31–9) (provided for in subheading
						3824.90.92)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1467.Dimethyl
			 hydrogen phosphiteSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.46.95Dimethyl hydrogen phosphite (CAS No. 868–85–9) (provided for in
						subheading 2920.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1468.Vat Violet
			 10Subchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.96Vat Violet 10 (CAS No. 128–64–3) (provided for in subheading
						3204.15.40)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1469.2-EthylhexylamineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.972-Ethylhexylamine (CAS No. 104–75–6) (provided for in
						subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1470.p-NitroanilineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.98p-Nitroaniline (CAS No. 100–01–6) (provided for in subheading
						2921.42.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1471.4-Sulfo-1,8-naphthalic
			 anhydride potassium saltSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.46.994-Sulfo-1,8-naphthalic anhydride potassium salt (CAS No.
						71501–16–1) (provided for in subheading 2917.39.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1472.IsononylamineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.01Isononylamine (CAS No. 27775–00–4) (provided for in subheading
						2921.19.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1473.Dodecylaniline
			 branchedSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.02Dodecylaniline branched (CAS No. 68411–48–3) (provided for in
						subheading 2921.42.65)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1474.N-Ethyl-N-benzylanilineSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.03N-Ethyl-N-benzylaniline (CAS No. 92–59–1) (provided for in
						subheading 2921.42.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1475.DimethylhexanediolSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.042,5-Dimethyl-2,5-hexanediol (Dimethylhexanediol) (CAS No.
						110–03–2) (provided for in subheading 2905.39.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1476.N,N-Dimethylisopropylamine
			 (DMIPA)Subchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.05N,N-Dimethylisopropylamine (DMIPA) (CAS No. 996–35–0) (provided
						for in subheading 2921.19.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1477.Huron Yellow
			 DyeSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.06Huron Yellow Dye (CAS Nos. 66545–81–1 and 66545–82–2) (provided
						for in subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1478.Invisible Blue
			 DyeSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.07Invisible Blue Dye (CAS No. 1191239–40–3) (provided for in
						subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1479.Solvent Orange
			 115Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.08 Solvent Orange 115 (CAS No. 53304–32–8) (provided for in
						subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1480.Solvent Yellow
			 131Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.09Solvent Yellow 131 (CAS No. 52821–24–6) (provided for in
						subheading 3204.19.25)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1481.Zinc sulfide,
			 copper chloride dopedSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.10Zinc sulfide, copper chloride doped (CAS No. 68611–70–1)
						(provided for in subheading 3206.42.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1482.Solvent Yellow
			 160:1Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.11Solvent Yellow 160:1 (CAS No. 35773–43–4) (provided for in
						subheading 3204.19.11)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1483.Reactive
			 RedSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.12Reactive Red (CAS No. 803688–04–2) (provided for in subheading
						3204.19.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1484.Solvent Yellow
			 195Subchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.13Solvent Yellow 195 (CAS No. 440645–24–9) (provided for in
						subheading 3204.19.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1485.p-ToluenesulfonamideSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.14p-Toluenesulfonamide (CAS No. 70–55–3) (provided for in
						subheading 2935.00.95)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1486.Lenses
			 designed for digital cameras with a focal length measuring approximately 10 mm
			 or more but not over 24 mm and weighing 445 g or more but not over 475
			 gSubchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.15Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 10 mm or more but not over 24 mm and weighing
						445 g or more but not over 475 g (provided for in subheading
						9002.11.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1487.Lenses
			 designed for digital cameras with a focal length measuring approximately 70 mm
			 or more but not over 200 mm and weighing 1,410 g or more but not over 1,545
			 gSubchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.16Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 70 mm or more but not over 200 mm and weighing
						1,410 g or more but not over 1,545 g (provided for in subheading
						9002.11.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1488.Lenses
			 designed for digital cameras with a focal length measuring approximately 50 mm
			 or more but not over 200 mm and weighing 329 g or more but not over 425
			 gSubchapter II of chapter 99
			 is amended by inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.17Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 50 mm or more but not over 200 mm and weighing
						329 g or more but not over 425 g (provided for in subheading
						9002.11.90)0.8%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1489.CaptanSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.18N-((Trichloromethyl)thio)-4-cyclohexene-1,2- dicarboximide
						(Captan) (CAS No. 133–06–2)(provided for in subheadings 2930.90.43) or mixed
						with application adjuvants (provided for in subheading
						3808.92.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1490.Methanesulfonyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.19 Methanesulfonyl
						chloride (CAS No. 124–63–0) (provided for in subheading
						2904.10.50)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1491.Methanesulfonic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.20Methanesulfonic acid
						(CAS No. 75–75–2) (provided for in subheading 2904.10.50)FreeNo changeNo
						changeOn or before 12/31/2015
								
							
						
					.
			1492.Poly
			 (melamine-co-formaldelhyde) methylated butylatedSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.21Poly (melamine-co-formaldelhyde) methylated butylated (CAS No.
						68036–97–5) (provided for in subheading 3909.20.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1493.Certain
			 nonwoven fiberglass sheetsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.22 Nonwoven fiberglass sheets, 0.3mm or more but not over 0.8 mm
						in thickness, predominantly of glass fibers bound together in a polyvinyl
						alcohol matrix or modified acrylic-polyvinyl alcohol matrix, such sheets
						measuring 3.5m or more but not over 5m, the foregoing of a kind used in the
						production of cushioned vinyl flooring or of roofing shingles (provided for in
						subheading 7019.32.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1494.OxyfluorfenSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.232-Chloro-1-(3-ethoxy-4-nitrophenoxy)-4-(trifluoromethyl)benzene
						(Oxyfluorfen) (CAS No. 42874–03–3) (provided for in subheading
						2909.30.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1495.Acifluorfen
			 sodiumSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.24Sodium 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate
						(Acifluorfen sodium) (CAS No. 62476–59–9) (provided for in subheading
						2918.99.20)2.2%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1496.Standard-grade
			 ferroniobium or ferrocolombiumSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.25Ferroniobium (provided for in subheading
						7202.93.80)4.7%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1497.Manganese
			 flakeSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.26Manganese flake containing at least 99.5 percent by weight of
						manganese (provided for in subheading 8111.00.47)12.4%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1498.Preformed
			 iodide pellets or powder composed of iodides of dysprosium, thallium, sodium,
			 holmium, thulium, and calciumSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.27Preformed iodide pellets or powder composed of iodides of
						dysprosium, thallium, sodium, holmium, thulium, and calcium (CAS Nos.
						7681–82–5, 7790–30–9, 15474–63–2, 13813–41–7, 13813–43–9, and 10102–68–8)
						(provided for in subheading 2827.60.51)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1499.Cermets and
			 articles thereof for use in ceramic discharge lampsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.28Cermets and articles thereof, the foregoing for use in ceramic
						discharge lamps (provided for in subheading 8113.00.00)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1500.Polycrystalline
			 alumina discharge tubes designed for use in high-intensity discharge (HID)
			 lampsSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.29Polycrystalline alumina discharge tubes, the foregoing designed
						for use in high-intensity discharge (HID) lamps and prefilled with metal halide
						salts having CAS Nos. 65997–17–3, 266–046–0, 7439–97–6, 231–106–7, 7440–33–7,
						231–143–9, 7681–82–5, 231–679–3, 7790–30–9, 230–199–7, 10102–68–8, 233–276–8,
						15474–63–2, 239–493–4, 13813–41–7or 237–470–3 (provided for in subheading
						8539.90.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1501.Certain
			 ceramic bases designed for high intensity discharge (HID) lampsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.30Ceramic bases designed for high-intensity discharge (HID)
						lamps, such bases having metal locking pins to allow passage of an electrical
						current (provided for in subheading 8536.61.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1502.Certain cases
			 or containers designed to be used for certain electronic drawing toys or
			 electronic gamesSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.31Cases or containers with outer surface of injection-molded
						acrylonitrile butadiene styrene or polypropylene, the foregoing specially
						shaped or fitted for, and with labeling, logo or other descriptive information
						on the exterior of the case or container indicating an intention to be used
						for, electronic drawing toys or electronic games of heading 9503 or 9504
						(provided for in subheading 4202.99.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1503.Certain
			 switchgear assemblies and panel boards specifically designed for wind turbine
			 generatorsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.32Switchgear assemblies and panel boards specifically designed
						for wind turbine generators (such generators with a capacity in excess of 2
						MW); the foregoing designed to transfer electric power to and from a utility
						power grid at 2100 kW at 600 V with a nominal full load of 2190 amperes; each
						measuring 1950 mm or more but not over 2050 mm in length, 550 mm or more but
						not over 650 mm in width and 1950 mm or more but not over 2050 mm in height;
						capable of monitoring minimum wind speed, yaw position and blade pitch angle
						(provided for in subheading 8537.10.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1504.Certain
			 open-work warp knit fabricsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.33Open-work warp knit fabrics (including those made on galloon
						knitting machines), other than those of headings 6001 to 6004, of synthetic
						fibers, unbleached or bleached, whose structure has bridging yarn structures in
						the fabric, for which origin and end of each individual bridging yarn are
						located on different chain yarns oriented in machine direction of the fabric
						(provided for in subheading 6005.31.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1505.2-Cyclohexylidene-2-phenylacetonitrileSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.342-Cyclohexylidene-2-phenylacetonitrile (CAS No. 10461–98–0)
						(provided for in subheading 2926.90.43)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1506.Mixtures of
			 isomers:
			 1-(1,2,3,4,5,6,7,8-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one;
			 1-(1,2,3,5,6,7,8,8a- Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; and
			 1-(1,2,3,4,6,7,8,8a-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)
			 ethan-1-oneSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.35Mixtures of isomers:
						1-(1,2,3,4,5,6,7,8-Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one;
						1-(1,2,3,5,6,7,8,8a- Octahydro-2,3,8,8-tetramethyl-2-naphthyl)ethan-1-one; and
						1-(1,2,3,4,6,7,8,8a-Octahydro-2,3,8,8-tetramethyl-2-naphthyl) ethan-1-one (CAS
						Nos. 54464–57–2, 68155–66–8, and 68155–67–9) (provided for in subheading
						2914.29.50) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1507.Polyquaternium-76Subchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.361-Propanaminium, 3-chloro-2-hydroxy-N,N,N-trimethyl-, chloride
						(1:1), reaction products with
						acrylamide-N-[3-dimethylamino)propyl]-2-methyl-2-propenamide polymer and
						N1,N1-dimethyl-1,3-propanediamine-Me 2-chloroacetate polymer
						(Polyquaternium-76), primarily an acrylic ionic resin (on a weight basis) of a
						type used in watersoluble surfactant treatment compositions (CAS No.
						916155–61–8) (provided in subheading 3906.90.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1508.2,2-Dichloroacetyl
			 chlorideSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.372,2-Dichloroacetyl chloride (CAS No. 79–36–7) (provided for in
						subheading 2915.40.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1509.ProfenofosSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.38(RS)-(O-4-Bromo-2-chlorophenyl O-ethyl S-propyl
						phosphorothioate) (Profenofos) (CAS No. 41198–08–7) (provided for in subheading
						2930.90.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1510.4-Vinylbenzenesulfonic
			 acid, sodium salt hydrateSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.394-Vinylbenzenesulfonic acid, sodium salt hydrate (CAS No.
						2695–37–6) (provided for in subheading 2904.10.37)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1511.4-Vinylbenzenesulfonic
			 acid, lithium saltSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.47.404-Vinylbenzenesulfonic acid, lithium salt (CAS No. 4551–88–6)
						(provided for in subheading 2904.10.32)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1512.Certain fuel
			 injectorsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.41Valve type fuel injectors each designed to function in a common
						rail fuel system and deliver fuel at a pressure greater than 120 MPa (1200 bar)
						(provided for in subheading 8481.80.90) 0.6%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1513.Cast-iron
			 engine crankcases for marine propulsion engines, each measuring more than 1.1
			 meters in lengthSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.42Cast-iron engine crankcases for marine propulsion engines, each
						measuring more than 1.1 m in length (provided for in subheading
						8409.99.92)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1514.Certain forged
			 steel crankshaftsSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.47.43Forged steel crankshafts, each measuring 1868 millimeters or
						more in length, other than for vehicles of chapter 87 and not designed for use
						solely or principally with spark-ignition internal combustion piston engines or
						rotary engines (provided for in subheading 8483.10.30) 0.3%No
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1515.Plain shaft
			 sputter bearings without housing (other than spherical bearings), each weighing
			 260 grams or moreSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.47.44Plain shaft sputter bearings without housing (other than
						spherical bearings), each weighing 260 g or more, with journal size measuring
						117 mm or more (provided for in subheading 8483.30.80) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1516.Certain fuel
			 injection pumps for compression-ignition enginesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.45Fuel injection pumps for compression-ignition engines, each
						weighing 60 kg or more and functional in a common rail fuel system with a
						pressure greater than 1200 bar (provided for in subheading 8413.30.10)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1517.Certain
			 pistons for marine propulsion enginesSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.46Pistons for marine propulsion engines, such pistons each
						weighing 12 kg or more (provided for in subheading 8409.99.92)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1518.Golf club
			 driver headsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.47Golf club driver heads (provided for in subheading
						9506.39.00)4.6%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1519.Fairway wood
			 headsSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.48Fairway wood heads (provided for in subheading
						9506.39.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1520.Golf club iron
			 headsSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.49Golf club iron heads (provided for in subheading
						9506.39.00)3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1521.Golf club
			 putter headsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.50Golf club putter heads (provided for in subheading
						9506.39.00)3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1522.Golf wedge
			 club headsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.51Golf wedge club heads (provided for in subheading
						9506.39.00)3%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1523.Hybrid golf
			 club headsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.52Hybrid golf club heads (provided for in subheading
						9506.39.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1524.Woven mesh
			 fabrics of filaments of perfluoroalkoxy copolymer resin for use in certain
			 manufacturing filtersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.53Woven mesh fabrics of filaments of perfluoroalkoxy copolymer
						resin, such filaments of fibers each measuring less than 100 microns in
						diameter, the foregoing for use in manufacturing filters of heading 8421 or
						8486 (provided for in subheading 5407.71.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1525.Encapsulated
			 ascorbic acidSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.54Ascorbic acid (CAS No. 50–81–7) encapsulated in cellulose
						acetate butyrate (CAS No. 9004–36–8) (provided for in subheading
						3815.90.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1526.Bisphenol A
			 bis(3-methacryloyloxypropyl) etherSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.55Bisphenol A bis(3-methacryloyloxypropyl) ether (CAS No.
						27689–12–9) (provided for in subheading 2916.14.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1527.Copoly(acrylic
			 acid/itaconic acid)Subchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.47.56Copoly(acrylic acid/itaconic acid) (CAS No. 25948–33–8)
						(provided for in subheading 3906.90.50)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1528.Certain
			 polycrystalline fibers designed for use in pollution control devices for motor
			 vehiclesSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.57Polycrystalline fibers consisting of greater than 70% alumina
						and less than 30% silica, in bulk, roll or blanket form (provided for in
						subheading 6806.10.00 or 6806.90.00), the foregoing of a kind used in pollution
						control devices for motor vehiclesFreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1529.Certain
			 plastic children's walletsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.58Children's wallets with outer surface of sheeting of reinforced
						or laminated plastics, valued not over $1.00 each, the foregoing with
						dimensions not exceeding 26 cm by 11.5 cm and with artwork or graphics using
						cartoon characters or other children's motifs (provided for in subheading
						4202.32.10)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1530.Certain bamboo
			 basketsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.59Baskets made directly to shape from dyed bamboo, with handle,
						having an opening measuring 30.48 cm or more in largest dimension (provided for
						in subheading 4602.11.09)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1531.Bamboo kitchen
			 forks, spoons, spatulas, turners and scrapersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.60Kitchen forks, spoons, spatulas, turners and scrapers, the
						foregoing entirely of bamboo (provided for in subheading 4419.00.40 or
						4419.00.80)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1532.Certain
			 electromechanical wine bottle openersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.61Electromechanical wine bottle openers, each with self-contained
						electric motor powered by one or more batteries designed to be recharged when
						such opener is placed in an associated base unit (provided for in subheading
						8509.80.50)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1533.Certain
			 accordion-style file folders for organizing coupons or other
			 contentsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.62Accordion-style file folders with outer surface of plastic
						sheeting, each designed to be closed by a flap secured by a snap, magnet or
						elastic band and hook closure, not exceeding 203.2 mm in height, width or depth
						and divided into two or more internal spaces for organizing coupons or other
						contents (provided for in subheading 4202.32.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1534.Certain
			 inflatable swimming poolsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.63Inflatable swimming pools with a diameter not exceeding
						approximately 1.65 m (provided for in subheading 9506.99.55)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1535.Certain
			 cellular plastic sheets of poly(tetrafluoroethylene) with retention rating of
			 10–30 nanometers for use in certain manufacturing filtersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.64Cellular plastic sheets of poly(tetrafluoroethylene) with
						retention rating of 10–30 nanometers, suitable for use in manufacturing filters
						of heading 8421 or 8486 (provided for in subheading 3921.19.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1536.Certain
			 cellular plastic sheets of poly-tetrafluoroethylene measuring 10 microns to 140
			 microns thick for use in certain manufacturing filtersSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.65Cellular plastic sheets of poly-tetrafluoroethylene measuring
						10 microns to 140 microns thick with pore size ranging from 0.03 to 0.15
						microns suitable for use in manufacturing filters of heading 8421 or 8486
						(provided for in subheading 3921.19.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1537.Fosamine-ammoniumSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.66Ammonium ethyl carbamoylphosphonate (Fosamine-ammonium) (CAS
						No. 25954–13–6) (provided for in subheading 2931.90.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1538.1-ChlorobutaneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.671-Chlorobutane (CAS No. 109–69–3) (provided for in subheading
						2903.19.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1539.1,6-DichlorohexaneSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.681,6-Dichlorohexane (CAS No. 2163–00–0) (provided for in
						subheading 2903.19.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1540.Triallyl
			 cyanurateSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.69Triallyl cyanurate (CAS No. 101–37–1) (provided for in
						subheading 2933.69.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1541.2-[1,3-Dioxo-1-[(2-oxo-1,3-dihydrobenzimidazol-5-yl)amino]butan-2-yl]diazenylbenzoic
			 acidSubchapter II of chapter
			 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.702-[1,3-Dioxo-1-[(2-oxo-1,3-dihydrobenzimidazol-5-yl)amino]butan-2-yl]diazenylbenzoic
						acid (CAS No. 31837–42–0) (provided for in subheading 3204.17.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1542.Fluorescent
			 Brightener CBS-XSubchapter II
			 of chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.71Benzenesulfonic acid, 2,2′-(4,4′-biphenylylenedivinylene)-di-,
						disodium salt (Fluorescent Brightener CBS-X) (CAS No. 27344–41–8) (provided for
						in subheading 3204.20.80)1.4%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			1543.Certain
			 plastic device book-style coversSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.72Book-style covers with an outer surface of plastics, designed
						for use with portable electronic devices of a kind classified in heading 8470,
						8471, 8543 or 8517 (provided for in subheading 3926.10.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1544.Certain
			 textile device book style coversSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.73Book cover style covers with an exterior surface of textile
						materials (provided for in subheading 6307.90.98) designed for portable
						electronic devices of a kind classified in heading 8470, 8471, 8543 and
						8517FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1545.Certain
			 plastic device covers and standsSubchapter II of chapter 99 is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.47.74Covers with an exterior surface of plastics (provided for in
						subheading 3926.10.00) that convert to a stand and incorporate a frame to hold
						portable electronic devices of a kind classified in heading 8470, 8471, 8543
						and 85171.6%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			1546.Certain
			 women’s sports brasSubchapter
			 II of chapter 99 is amended by inserting in numerical sequence the following
			 new heading:
				
					
						
							
								9902.47.75Women’s sports bras of fabric containing elastomeric fiber,
						whether assembled or knitted in the piece, with textile or polymer-based
						electrodes knit into or attached to the fabric and that incorporates two snaps
						designed to secure a module that transmits heart rate information from the
						electrodes to a compatible monitor (provided for subheading
						6212.10.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			1547.Certain knit
			 tank topsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.76Knit tank tops of fabric containing elastomeric fiber, whether
						assembled or knitted in the piece, with textile or polymer-based electrodes
						knit into or attached to the fabric and that incorporates two snaps designed to
						secure a module that transmits heart rate information from the electrodes to a
						compatible monitor (provided for in subheading 6109.90.10)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1548.Certain knit
			 garmentsSubchapter II of
			 chapter 99 is amended by inserting in numerical sequence the following new
			 heading:
				
					
						
							
								9902.47.77Knit garments of fabric containing elastomeric fiber, whether
						assembled or knitted in the piece, with textile or polymer-based electrodes
						knit into or attached to the fabric and that incorporates two snaps designed to
						secure a module that transmits heart rate information from the electrodes to a
						compatible monitor (provided for in subheading 6110.30.30)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			1549.Effective
			 dateThe amendments made by
			 this title apply to goods entered, or withdrawn from warehouse for consumption,
			 on or after the 15th day after the date of the enactment of this Act.
			IIExisting duty
			 suspensions and reductions
			2001.Extension of
			 certain existing duty suspensions and reductions and other
			 modifications
				(a)ExtensionsEach of the following headings is amended
			 by striking the date in the effective period column and inserting
			 12/31/2015:
					(1)Heading 9902.01.75
			 (relating to Acid Black 172).
					(2)Heading 9902.02.73
			 (relating to Reactive Blue 224).
					(3)Heading 9902.02.62 (relating to Reactive
			 Yellow 27).
					(4)Heading 9902.24.87 (relating to Solvent
			 Yellow 163).
					(5)Heading 9902.24.89 (relating to Reactive
			 Red 123).
					(6)Heading 9902.24.95 (relating to
			 [(9,10-Dihydro-9,10-dioxo-1,4-anthracenediyl)bis[imino[3-
			 (2-methylpropyl)-3,1-propanediyl]]] bisbenzenesulfonic acid, disodium
			 salt).
					(7)Heading 9902.24.98 (relating to 2-[[[2,
			 5-Dichloro-4-[(2-methyl-1H-indol-3-yl)azo]phenyl]
			 sulfonyl]amino]-ethanesulfonic acid, monosodium salt).
					(8)Heading 9902.24.86 (relating to Acid Red
			 414).
					(9)Heading 9902.29.23 (relating to
			 2-Methyl-5-nitrobenzenesulfonic acid).
					(10)Heading 9902.40.04 (relating to certain
			 acrylic staple fibers).
					(11)Heading 9902.40.09 (relating to certain
			 modacrylic staple fibers).
					(12)Heading 9902.40.17 (relating to certain
			 acrylic staple fibers).
					(13)Heading 9902.40.16 (relating to certain
			 acrylic staple fibers).
					(14)Heading
			 9902.10.81 (relating to Thidiazuron).
					(15)Heading
			 9902.10.35 (relating to thiacloprid).
					(16)Heading
			 9902.40.72 (relating to Pyrasulfotole).
					(17)Heading 9902.10.54 (relating to
			 2-Ethylhexyl (4-chloro-2-methylphenoxy) acetate (MCPA-2-ethylhexyl)).
					(18)Heading 9902.25.42 (relating to MCPA
			 dimethylammonium).
					(19)Heading 9902.23.26 (relating to
			 4-(2,4-Dichlorophenoxy) butyric acid (2,4-DB) and 4-(2,4- dichlorophenoxy)
			 butyric acid, dimethylamine salt (2,4-DB-dimethylammonium)).
					(20)Heading 9902.22.94 (relating to MCPB Acid
			 and MCPB Sodium Salt).
					(21)Heading 9902.22.97 (relating to Bromoxynil
			 Octanoate).
					(22)Heading 9902.22.96 (relating to
			 triphenyltin hydroxide).
					(23)Heading 9902.23.25 (relating to
			 dichlorprop-p acid, dichlorprop-p dimethylamine salt, and dichlorprop-p
			 2-ethylhexyl ester).
					(24)Heading 9902.13.27 (relating to
			 formulations containing Bromacil and Diuron and application adjuvants).
					(25)Heading 9902.13.26 (relating to
			 formulations of Diuron and application adjuvants).
					(26)Heading 9902.12.43 (relating to Dimethyl
			 carbonate).
					(27)Heading 9902.12.44 (relating to
			 5-Chloro-1-indanone).
					(28)Heading 9902.40.70 (relating to
			 2-Chloro-6-Fluorobenzyl Chloride).
					(29)Heading 9902.33.61 (relating to carbamic
			 acid ((3-((Dimethylamino)carbonyl)-2-pyridinyl)sulfonyl) carbamic acid, phenyl
			 ester).
					(30)Heading 9902.29.02 (relating to
			 2-Acetylnicotinic acid).
					(31)Heading 9902.24.18 (relating to mixtures of
			 2-amino-2,3-dimethylbutanenitrile and toluene).
					(32)Heading 9902.24.20 (relating to
			 3,5-Difluoroaniline).
					(33)Heading 9902.22.04 (relating to Methyl
			 methoxyacetate).
					(34)Heading
			 9902.24.30 (relating to Dinotefuran).
					(35)Heading 9902.02.44 (relating to Reactive
			 Red 266).
					(36)Heading 9902.02.75 (relating to esters and
			 sodium esters of parahydroxybenzoic acid).
					(37)Heading 9902.22.41 (relating to Isobutyl
			 4-hydroxybenzoate and its sodium salt).
					(38)Heading 9902.33.63 (relating to
			 3-(ethylsulfonyl)-2-pyridinesulfonamide).
					(39)Heading 9902.25.30 (relating to certain
			 used fuel, lubricating, or cooling medium pumps).
					(40)Heading 9902.25.31 (relating to certain
			 used compression-ignition internal combustion piston engines).
					(41)Heading 9902.25.32 (relating to certain
			 used gear boxes).
					(42)Heading 9902.11.26 (relating to
			 Deltamethrin).
					(43)Heading 9902.11.45 (relating to Ethyl
			 4,5-dihydro-5,5-diphenyl-1,2-oxazole-3-carboxylate (Isoxadifen-Ethyl)).
					(44)Heading 9902.24.19 (relating to
			 2,3-Quinolinedicarboxylic acid).
					(45)Heading 9902.22.33 (relating to
			 1,2,4-Trichlorobenzene).
					(46)Heading 9902.13.29 (relating to
			 Brodifacoum).
					(47)Heading 9902.01.60 (relating to
			 2-Mercaptoethanol).
					(48)Heading
			 9902.23.41 (relating to electromechanical ice shavers, with self-contained
			 electric motor).
					(49)Heading
			 9902.23.40 (relating to combination single slot toaster and toaster
			 ovens).
					(50)Heading
			 9902.23.39 (relating to electric knives).
					(51)Heading
			 9902.23.38 (relating to handheld electric can openers).
					(52)Heading
			 9902.23.47 (relating to self contained, carafe-less automatic drip coffeemaker
			 with electronic clock).
					(53)Heading
			 9902.23.46 (relating to self-contained, carafe-less automatic drip coffeemaker
			 without electronic clock).
					(54)Heading
			 9902.23.45 (relating to open top, electric indoor grills).
					(55)Heading
			 9902.23.44 (relating to certain electric juice extractors rated at 800W or
			 higher).
					(56)Heading
			 9902.23.43 (relating to certain electric juice extractors).
					(57)Heading
			 9902.23.42 (relating to sandwich toaster grills).
					(58)Heading
			 9902.22.43 (relating to Phosphinic acid, diethyl-, aluminum salt with
			 synergists and encapsulating agents).
					(59)Heading
			 9902.22.42 (relating to Phosphinic acid, diethyl-, aluminum salt).
					(60)Heading
			 9902.03.03 (relating to Sulfur black 1).
					(61)Heading
			 9902.84.81 (relating to certain manufacturing equipment).
					(62)Heading
			 9902.02.32 (relating to an ion exchange resin comprising a copolymer of styrene
			 crosslinked with divinylbenzene, iminodiacetic acid, sodium form).
					(63)Heading
			 9902.02.33 (relating to an ion exchange resin comprising a copolymer of styrene
			 crosslinked with ethenylbenzene, aminophosphonic acid, sodium form).
					(64)Heading
			 9902.40.79 (relating to 2-hydroxypropylmethyl cellulose).
					(65)Heading
			 9902.90.01 (relating to certain women’s sports footwear).
					(66)Heading
			 9902.25.15 (relating to 4-Chloro-2-nitroaniline).
					(67)Heading
			 9902.29.61 (relating to quinoline).
					(68)Heading
			 9902.33.92 (relating to 2,2-Dithiobis(8-fluoro-5-methoxy)-1,2,4-triazolo[1,5-c]
			 pyrimidine).
					(69)Heading
			 9902.32.93 (relating to methoxyfenozide).
					(70)Heading
			 9902.29.06 (relating to diphenyl sulfide).
					(71)Heading
			 9902.29.58 (relating to DEPCT).
					(72)Heading
			 9902.32.87 (relating to fenbuconazole).
					(73)Heading
			 9902.29.26 (relating to 1,3-Dimethyl-2-imidazolidinone).
					(74)Heading
			 9902.30.49 (relating to Ethalfluralin).
					(75)Heading
			 9902.02.96 (relating to Isoxaben).
					(76)Heading
			 9902.29.59 (relating to Benfluralin).
					(77)Heading
			 9902.29.16 (relating to 4,4-Dimethoxy-2-butanone).
					(78)Heading
			 9902.02.93 (relating to mixed isomers of 1,3–dichloropropene).
					(79)Heading
			 9902.24.12 (relating to nylon woolpacks used to package wool).
					(80)Heading
			 9902.84.83 (relating to certain manufacturing equipment).
					(81)Heading
			 9902.29.07 (relating to 4-Hexylresorcinol).
					(82)Heading
			 9902.85.08 (relating to AC electric motors of an output exceeding 74.6 W but
			 not exceeding 95 W).
					(83)Heading
			 9902.22.66 (relating to a compound of strontium chloroapatite-europium).
					(84)Heading
			 9902.22.68 (relating to strontium magnesium phosphate-tin doped inorganic
			 products of a kind used as luminophores).
					(85)Heading
			 9902.22.62 (relating to resin cement based on calcium carbonate and silicone
			 resins).
					(86)Heading
			 9902.22.67 (relating to zinc silicate phosphor).
					(87)Heading
			 9902.22.61 (relating to a mixture of barium carbonate, strontium carbonate,
			 calcium carbonate, and 1-methoxy-2-propanol acetate, for use as emitter
			 suspension cathode coating).
					(88)Heading
			 9902.22.72 (relating to calcium chloride phosphate phosphor).
					(89)Heading
			 9902.22.74 (relating to small particle calcium chloride phosphate
			 phosphor).
					(90)Heading
			 9902.23.56 (relating to certain 6-volt batteries).
					(91)Heading
			 9902.23.52 (relating to certain color video monitors with flat panel
			 screens).
					(92)Heading
			 9902.12.50 (relating to Pigment Brown 25).
					(93)Heading
			 9902.02.98 (relating to polytetramethylene ether glycol).
					(94)Heading
			 9902.25.11 (relating to p-Toluenesulfonyl chloride).
					(95)Heading
			 9902.40.82 (relating to Dilauroyl peroxide).
					(96)Heading
			 9902.40.60 (relating to Didecanoyl peroxide).
					(97)Heading
			 9902.22.80 (relating to Titanium mononitride).
					(98)Heading
			 9902.23.65 (relating to Phenyl salicylate (benzoic acid, 2-hydroxy-, phenyl
			 ester)).
					(99)Heading
			 9902.10.43 (relating to 2,4-Xylidine).
					(100)Heading 9902.40.71 (relating to partially
			 polymerized (dimerized) rosin).
					(101)Heading
			 9902.11.78 (relating to ion-exchange resin powder comprised of a copolymer of
			 methacrylic acid cross-linked with divinylbenzene, in the hydrogen ionic
			 form).
					(102)Heading
			 9902.05.22 (relating to fenpropathrin).
					(103)Heading
			 9902.24.31(relating to Etoxazole).
					(104)Heading
			 9902.24.21 (relating to Clomazone).
					(105)Heading
			 9902.24.16 (relating to Fipronil).
					(106)Heading
			 9902.40.55 (relating to copper oxychloride and copper hydroxide).
					(107)Heading
			 9902.11.15 (relating to Tetraconazole).
					(108)Heading
			 9902.26.12 (relating to artificial filament single yarn (other than sewing
			 thread), not put up for retail sale, of viscose rayon, untwisted or with a
			 twist not exceeding 120 turns/m).
					(109)Heading
			 9902.22.82 (relating to electrically operated pencil sharpeners).
					(110)Heading
			 9902.11.93 (relating to 1,4-Benzenedicarboxylic acid, polymer with
			 N,N′Bis(2-aminoethyl)-1,2-ethanediamine, cyclized, methosulfate).
					(111)Heading
			 9902.85.21 (relating to liquid crystal display (LCD) panel assemblies).
					(112)Heading
			 9902.01.65 (relating to p-cresidinesulfonic acid).
					(113)Heading
			 9902.01.68 (relating to N-ethyl-N-(3-sulfobenzyl)aniline (3-
			 [(ethylphenylamino)methyl]-benzenesulfonic acid)).
					(114)Heading
			 9902.23.66 (relating to synthetic indigo powder, (3H-indol-3-one,
			 2-(1,3-dihydro- 3-oxo-2H-indol-2-ylidene)-1,2-dihydro-)).
					(115)Heading
			 9902.01.66 (relating to 2,4-disulfobenzaldehyde).
					(116)Heading
			 9902.02.38 (relating to 2-amino-5-sulfobenzoic acid).
					(117)Heading
			 9902.02.39 (relating to 2,5-bis[(1,3-dioxobutyl)amino]benzenesulfonic
			 acid).
					(118)Heading
			 9902.25.05 (relating to Direct Yellow 119).
					(119)Heading
			 9902.02.37 (relating to 2-amino-6-niotrophenol-4-sulfonic acid).
					(120)Heading
			 9902.02.41 (relating to 4-[(4-aminophenyl)azo]benzenesulfonic acid).
					(121)Heading
			 9902.25.04 (relating to Basic Yellow 40 chloride based).
					(122)Heading
			 9902.22.48 (relating to certain turn or turned footwear with outer soles of
			 leather and uppers of leather).
					(123)Heading
			 9902.22.08 (relating to Pyridaben).
					(124)Heading
			 9902.12.47 (relating to decanedioic acid,
			 bis(2,2,6,6-tetramethyl-4-piperidinyl) ester).
					(125)Heading
			 9902.02.48 (relating to Reactive Red 238).
					(126)Heading
			 9902.02.47 (relating to Reactive Blue 235).
					(127)Heading
			 9902.24.45 (relating to Vat Black 25).
					(128)Heading
			 9902.02.46 (relating to Reactive Yellow 7459).
					(129)Heading
			 9902.32.26 (relating to Pigment Red 185).
					(130)Heading
			 9902.85.42 (relating to certain cathode-ray tubes).
					(131)Heading
			 9902.85.41 (relating to certain cathode-ray tubes).
					(132)Heading
			 9902.28.19 (relating to 9-Anthracenecarboxylic acid, (triethoxysilyl)methyl
			 ester).
					(133)Heading
			 9902.32.90 (relating to Diiodomethyl-p-tolylsulfone).
					(134)Heading
			 9902.11.86 (relating to Methyl Hydroxyethyl Cellulose with a 77% or greater
			 content of 2-hydroxyethylmethyl ether cellulose).
					(135)Heading
			 9902.23.91 (relating to Allyl pentaerythritol).
					(136)Heading
			 9902.22.60 (relating to 1,2-Bis(3-aminopropyl)ethylenediamine, polymer with
			 N-butyl-2,2,6,6-tetramethyl-4-piperidinamine and
			 2,4,6-trichloro-1,3,5-triazine).
					(137)Heading
			 9902.24.77 (relating to 2,2
			 -(2,5-Thiophenediyl)bis(5-(1,1-dimethylethyl)).
					(138)Heading
			 9902.23.90 (relating to p-Nitrobenzoic acid).
					(139)Heading
			 9902.64.04 (relating to certain ski boots, cross country ski footwear, and
			 snowboard boots).
					(140)Heading
			 9902.05.17 (relating to tebufenozide).
					(141)Heading
			 9902.22.34 (relating to benzoic acid, 3,4,5-trihydroxy-, propyl ester).
					(142)Heading
			 9902.25.16 (relating to o-chloro-p-toluidine
			 (3-chloro-4-methylaniline)).
					(143)Heading
			 9902.25.20 (relating to Copper Phthalocyanine Green 7, Crude).
					(144)Heading
			 9902.05.14 (relating to pyromellitic dianhydride).
					(145)Heading
			 9902.03.79 (relating to mixtures of Thiophanate methyl and application
			 adjuvants).
					(146)Heading
			 9902.05.35 (relating to certain footwear consisting of an outer sole affixed to
			 an incomplete or unfinished upper).
					(147)Heading
			 9902.24.47 (relating to methyl salicylate).
					(148)Heading
			 9902.24.84 (relating to Tralopyril).
					(149)Heading
			 9902.24.79 (relating to mixtures of Propiconazole and 3-iodo-2-propynyl
			 butylcarbamate and application adjuvants).
					(150)Heading
			 9902.01.34 (relating to cyclohexanepropanoic acid, 2-propenyl ester).
					(151)Heading
			 9902.05.04 (relating to methyl cinnamate (methyl phenylprop-2-enoate)).
					(152)Heading
			 9902.24.05 (relating to 9, 10-anthracenedione, 2-(1,1-dimethylpropyl)- and
			 9,10-anthracenedione, 2-(1,2-dimethylpropyl)-).
					(153)Heading
			 9902.05.03 (relating to 3,3,5-trimethylcyclohexanol).
					(154)Heading
			 9902.22.87 (relating to magnesium peroxide, minimum 25 percent purity).
					(155)Heading
			 9902.01.43 (relating to thymol).
					(156)Heading
			 9902.01.39 (relating to 2,2-dimethyl-3-(3-methylphenyl)propanol).
					(157)Heading
			 9902.11.60 (relating to 1,2-pentanediol).
					(158)Heading
			 9902.01.41 (relating to allyl isothiocyanate).
					(159)Heading
			 9902.11.62 (relating to Agrumex).
					(160)Heading
			 9902.11.57 (relating to p-anisaldehyde).
					(161)Heading 9902.03.49 (relating to Disperse
			 Red 60).
					(162)Heading
			 9902.03.48 (relating to Disperse Yellow 64).
					(163)Heading
			 9902.02.65 (relating to Vat Blue 66).
					(164)Heading 9902.02.63 (relating to cuprate
			 (4-), [2-[[3-[[substituted]-1,3,5-triazin-2-yl]amino]- 2-hydroxy-5-sulfophenyl]
			 (substituted)azo], sodium salt).
					(165)Heading 9902.03.51 (relating to Disperse
			 Blue 77).
					(166)Heading 9902.24.91 (relating to Reactive
			 Black 5).
					(167)Heading 9902.25.02 (relating to Acid Blue
			 324).
					(168)Heading 9902.23.88 (relating to certain
			 subassemblies for instruments or apparatus for measuring or checking electrical
			 quantities for telecommunications).
					(169)Heading 9902.23.86 (relating to certain
			 parts or accessories of instruments or apparatus for measuring or checking
			 electrical quantities for telecommunications).
					(170)Heading 9902.10.22 (relating to acrylic or
			 modacrylic staple fibers, carded combed or otherwise processed for
			 spinning).
					(171)Heading 9902.40.22 (relating to certain
			 acrylic filament tow (polyacrylonitrile tow)).
					(172)Heading 9902.40.23 (relating to certain
			 dyed acrylic staple fibers).
					(173)Heading 9902.40.24 (relating to acrylic
			 staple fibers, not dyed and not carded, combed, or otherwise processed for
			 spinning, with a cut fiber length of 89 mm to 140 mm and a target length of 115
			 mm).
					(174)Heading 9902.40.30 (relating to certain
			 dyed polyacrylonitrile staple).
					(175)Heading 9902.40.31 (relating to certain
			 undyed polyacrylonitrile staple).
					(176)Heading 9902.33.59 (relating to Phenyl
			 (4,6-dimethoxy-pyrimidin-2-yl) carbamate).
					(177)Heading 9902.05.01 (relating to Mixtures of
			 methyl
			 2-[[[[[4-(dimethylamino)-6-(2,2,2-trifluoroethoxy)-1,3,5-triazin-2-yl]amino]carbonyl]amino]sulfonyl]-3-methylbenzoate).
					(178)Heading 9902.13.45 (relating to
			 Pyrithiobac-sodium).
					(179)Heading 9902.10.82 (relating to
			 Flutolanil).
					(180)Heading 9902.13.28 (relating to
			 3-(6-Methoxy-4-methyl-1,3,5-triazin-2-yl)-1-[2-(2-chloroethoxy)phenylsulfonyl]urea
			 (Triasulfuron)).
					(181)Heading 9902.24.62 (relating to phosphoric
			 acid, tris (2-ethylhexyl) ester).
					(182)Heading 9902.13.32 (relating to
			 N-[[(4,6-Dimethoxy-2-pyrimidinyl)amino]carbonyl]-3-(2,2,2-trifluoroethoxy)-2-pyridinesulfonamide
			 monosodium salt (trifloxysulfuron-sodium)).
					(183)Heading 9902.11.01 (relating to glyoxylic
			 acid).
					(184)Heading 9902.10.38 (relating to
			 Fenamidone).
					(185)Heading 9902.12.02 (relating to
			 Spirodiclofen).
					(186)Heading 9902.10.64 (relating to
			 2,4-dichloroaniline).
					(187)Heading 9902.10.36 (relating to
			 Pyrimethanil).
					(188)Heading 9902.40.29 (relating to
			 onitrophenol).
					(189)Heading 9902.01.45 (relating to
			 Esfenvalerate).
					(190)Heading 9902.40.56 (relating to Benzene,
			 2,4-dichloro-1,3-dinitro-5-(trifluoromethyl)).
					(191)Heading 9902.02.08 (relating to
			 Cyprodinil).
					(192)Heading 9902.29.93 (relating to
			 Trinexapac-ethyl).
					(193)Heading 9902.12.53 (relating to certain
			 mixtures of Difenoconazole and Mefenoxam).
					(194)Heading 9902.02.05 (relating to mucochloric
			 acid).
					(195)Heading 9902.02.02 (relating to
			 Methidathion).
					(196)Heading 9902.40.83 (relating to
			 4-Chloro-3,5-dinitro-α,α,α-trifluorotoluene).
					(197)Heading 9902.03.01 (relating to yarn of
			 combed cashmere or yarn of camel hair).
					(198)Heading 9902.03.02 (relating to yarn of
			 carded cashmere of 19.35 metric yarn count or higher).
					(199)Heading 9902.12.20 (relating to camel hair,
			 processed beyond the degreased or carbonized condition).
					(200)Heading 9902.12.21 (relating to waste of
			 camel hair).
					(201)Heading 9902.12.22 (relating to camel hair,
			 carded or combed).
					(202)Heading 9902.12.23 (relating to woven
			 fabrics containing 85 percent or more by weight of vicuna hair).
					(203)Heading 9902.12.24 (relating to camel hair,
			 not processed in any manner beyond the degreased or carbonized
			 condition).
					(204)Heading 9902.12.25 (relating to noils of
			 camel hair).
					(205)Heading 9902.22.77 (relating to fine animal
			 hair of Kashmir (cashmere) goats, processed beyond the degreased or carbonized
			 condition).
					(206)Heading 9902.40.85 (relating to yarn of
			 carded hair of Kashmir (cashmere) goats, of yarn count less than 19.35 metric,
			 not put up for retail sale).
					(207)Heading 9902.40.86 (relating to yarn of
			 carded camel hair).
					(208)Heading 9902.01.56 (relating to
			 2-Chlorobenzyl chloride).
					(209)Heading 9902.10.80 (relating to
			 Permethrin).
					(210)Heading 9902.40.05 (relating to certain
			 modacrylic staple fibers).
					(211)Heading 9902.40.06 (relating to certain
			 acrylic staple fibers).
					(212)Heading 9902.40.07 (relating to certain
			 acrylic staple fibers).
					(213)Heading 9902.40.08 (relating to certain
			 acrylic staple fibers).
					(214)Heading 9902.40.11 (relating to certain
			 acrylic staple fibers).
					(215)Heading 9902.40.12 (relating to certain
			 acrylic filament tow).
					(216)Heading 9902.40.13 (relating to acrylic
			 filament tow containing 85 percent or more by weight of acrylonitrile units and
			 2 percent or more but not over 3 percent of water, raw white (undyed), crimped,
			 with an average decitex of 2.2 (plus or minus 10 percent) and an aggregate
			 filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a
			 length greater than 2 meters).
					(217)Heading 9902.40.14 (relating to acrylic
			 filament tow containing 85 percent or more by weight of acrylonitrile units and
			 2 percent or more but not over 3 percent of water, raw white (undyed), crimped,
			 with an average decitex of 3.3 (plus or minus 10 percent) and an aggregate
			 filament measure in the tow bundle from 660,000 to 1,200,000 decitex, with a
			 length greater than 2 meters).
					(218)Heading 9902.40.15 (relating to certain
			 acrylic staple fibers).
					(219)Heading 9902.40.03 (relating to certain
			 modacrylic staple fibers).
					(220)Heading 9902.25.59 (relating to staple
			 fibers of viscose rayon, not carded, combed, or otherwise processed for
			 spinning).
					(221)Heading 9902.23.34 (relating to staple
			 fibers of rayon, carded, combed, or otherwise processed for spinning).
					(222)Heading 9902.12.34 (relating to
			 Chloroacetic acid, sodium salt).
					(223)Heading 9902.02.67 (relating to acetyl
			 chloride).
					(224)Heading 9902.34.01 (relating to sodium
			 petroleum sulfonic acids, sodium salts).
					(225)Heading 9902.23.27 (relating to filament
			 tow of rayon).
					(226)Heading 9902.13.44 (relating to
			 2-methyl-4-methoxy-6-methylamino-1,3,5-triazine).
					(227)Heading 9902.13.42 (relating to
			 2-amino-4-methoxy-6-methyl-1,3,5-triazine).
					(228)Heading 9902.40.36 (relating to certain air
			 pressure distillation columns).
					(229)Heading 9902.22.17 (relating to
			 2-Chlorotoluene).
					(230)Heading 9902.22.18 (relating to
			 Chloromethylbenzene).
					(231)Heading 9902.22.20 (relating to
			 2,3-Dichloronitrobenzene).
					(232)Heading 9902.02.14 (relating to
			 Phenylisocyanate).
					(233)Heading 9902.24.55 (relating to certain
			 ethylene-vinyl acetate copolymers).
					(234)Heading 9902.22.19 (relating to Bayderm
			 Bottom DLV-N)
					(235)Heading 9902.29.25 (relating to
			 2-Phenylphenol).
					(236)Heading 9902.29.83 (relating to
			 Iminodisuccinate).
					(237)Heading 9902.10.71 (relating to
			 Spiromesifen).
					(238)Heading 9902.10.67 (relating to
			 Cyfluthrin).
					(239)Heading 9902.10.72 (relating to
			 4-Chlorobenzaldehyde).
					(240)Heading 9902.39.08 (relating to Orgasol
			 polyamide powders).
					(241)Heading 9902.02.01 (relating to
			 Paclobutrazol).
					(242)Heading 9902.12.05 (relating to
			 Chloroacetone).
					(243)Heading 9902.13.08 (relating to leather
			 basketballs).
					(244)Heading 9902.40.25 (relating to
			 ε-Caprolactone-2-ethyl-2-(hydroxymethyl)-1,3-propanediol polymer).
					(245)Heading 9902.40.26 (relating to
			 ε-Caprolactone-neopentylglycol copolymer).
					(246)Heading 9902.13.24 (relating to
			 Linuron).
					(247)Heading 9902.38.09 (relating to mixtures of
			 enilconazole (Imazalil) and application adjuvants).
					(248)Heading 9902.40.27 (relating to
			 Dodecahydro-3a,6,6,9atetramethyl naphtho(2,1-b)furan).
					(249)Heading 9902.23.49 (relating to Dimethyl
			 malonate).
					(250)Heading 9902.40.35 (relating to
			 4′-methoxy-2,2′,4-trimethyl diphenylamine).
					(251)Heading 9902.13.30 (relating to
			 Pymetrozine).
					(252)Heading 9902.12.56 (relating to Avermectin
			 B).
					(253)Heading 9902.11.74 (relating to
			 Cypermethrin).
					(254)Heading 9902.32.22 (relating to Pigment Red
			 187).
					(255)Heading 9902.25.09 (relating to
			 Propargite).
					(256)Heading 9902.25.06 (relating to
			 Pentaerythritol tetrakis[3-(dodecylthio)propionate]).
					(257)Heading 9902.24.23 (relating to
			 N,N-Hexane-1,6-diylbis(3-(3,5-di-tert-butyl-4-hydroxy-phenylpropionamide))).
					(258)Heading 9902.25.08 (relating to
			 Ipconazole).
					(259)Heading 9902.12.01 (relating to
			 Butralin).
					(260)Heading 9902.01.59 (relating to
			 Etridiazole).
					(261)Heading 9902.25.07 (relating to
			 2,2,6,6-Tetramethyl-4-piperidinone).
					(262)Heading
			 9902.22.45 (relating to cyanuric chloride).
					(263)Heading
			 9902.39.30 (relating to certain ion-exchange resins, copolymerized from
			 acrylonitrile with divinylbenzene, ethylvinylbenzene and 1,7-octadiene,
			 hydrolyzed).
					(264)Heading
			 9902.11.71 (relating to certain ion-exchange resins consisting of copolymers of
			 acrylic acid and diethylene glycol divinyl ether).
					(265)Heading
			 9902.23.10 (relating to 1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized,
			 polymerized, reduced hydrolyzed).
					(266)Heading
			 9902.23.19 (relating to Ethene, tetrafluoro, oxidized, polymerized reduced,
			 methyl esters, reduced).
					(267)Heading
			 9902.23.15 (relating to Methoxycarbonyl-terminated perfluorinated
			 polyoxymethylene-polyoxyethylene).
					(268)Heading
			 9902.40.28 (relating to Propanoic acid, 3-hydroxy-2-(hydroxymethyl)-2-,methyl
			 polymers with 5-isocyanato-1-(isocyanatomethyl)- 1,3,3-trimethylcyclohexane and
			 reduced methyl esters of reduced polymerized, oxidized tetrafluoroethylene,
			 compounds with trimethylamine).
					(269)Heading
			 9902.23.02 (relating to Diaminodecane).
					(270)Heading
			 9902.23.14 (relating to 1,1,2-2-Tetrafluoroethene, oxidized,
			 polymerized).
					(271)Heading
			 9902.29.03 (relating to p-Hydroxybenzoic acid).
					(272)Heading
			 9902.23.18 (relating to Oxiranemethanol, polymers with reduced methyl esters of
			 reduced polymerized oxidized tetrafluoroethylene).
					(273)Heading
			 9902.23.17 (relating to Ethene, tetrafluoro, oxidized, polymerized reduced,
			 methyl esters, reduced, ethoxylated).
					(274)Heading 9902.22.54 (relating to 1-Naphthyl,
			 N-methylcarbamate).
					(275)Heading
			 9902.11.79 (relating to ion-exchange resin powder comprised of a copolymer of
			 methacrylic acid cross-linked with divinylbenzene, in the potassium ionic form,
			 of a nominal particle size between 0.025 mm and 0.150 mm, dried to less than
			 10% moisture).
					(276)Heading
			 9902.22.10 (relating to 2-phenylphenol sodium salt).
					(277)Heading
			 9902.23.06 (relating to mixtures or coprecipitates of yttrium phosphate and
			 cerium phosphate).
					(278)Heading
			 9902.12.77 (relating to 4,8-Dicyclohexyl -6–2,10-dimethyl
			 -12H-dibenzo[d,g][1,3,2]- dioxaphosphocin).
					(279)Heading
			 9902.12.76 (relating to mixtures of zinc dicyanato diamine with an elastomer
			 binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and
			 dispersing agents).
					(280)Heading
			 9902.12.78 (relating to mixtures of benzenesulfonic acid, dodecyl-, with 2-
			 aminoethanol and Poly (oxy-1,2-ethanediyl), α-[1-oxo-9- octadecenyl]-
			 w-hydroxy-, (9Z)).
					(281)Heading
			 9902.12.74 (relating to mixtures of caprolactam disulfide with an elastomer
			 binder of ethylene-propylene-diene monomer and ethyl vinyl acetate, and
			 dispersing agents).
					(282)Heading
			 9902.01.01 (relating to bitolylene diisocyanate).
					(283)Heading
			 9902.23.11 (relating to 1-Propene, 1,1,2,3,3,3-hexafluoro-, oxidized,
			 polymerized).
					(284)Heading
			 9902.01.90 (relating to certain twisted synthetic filament yarns).
					(285)Heading
			 9902.01.91 (relating to certain untwisted synthetic filament yarns).
					(286)Heading
			 9902.22.22 (relating to Basic Red 1).
					(287)Heading
			 9902.23.64 (relating to Acetoacetyl-2,5-dimethoxy-4-chloroanilide).
					(288)Heading
			 9902.23.63 (relating to 3-Amino-4-methylbenzamide).
					(289)Heading
			 9902.23.61 (relating to Basic Blue 7).
					(290)Heading
			 9902.23.59 (relating to 5-Chloro-3-hydroxy-2-methyl-2-naphthanilide).
					(291)Heading
			 9902.23.60 (relating to Basic Violet 1).
					(292)Heading
			 9902.23.58 (relating to 5-Chloro-3-hydroxy-2-methoxy-2-naphthanilide).
					(293)Heading
			 9902.25.13 (relating to p-Aminobenzamide (4-aminobenzamide)).
					(294)Heading
			 9902.22.23 (relating to Basic Red 1:1).
					(295)Heading
			 9902.03.89 (relating to artichokes, prepared or preserved otherwise than by
			 vinegar or acetic acid, not frozen).
					(296)Heading
			 9902.23.07 (relating to oysters (other than smoked), prepared or
			 preserved).
					(297)Heading
			 9902.25.40 (relating to styrene, ar-ethyl-, polymer with divinylbenzene and
			 styrene beads having low ash content and specifically manufactured for use as a
			 specialty filler in lost wax mold casting applications in a variety of other
			 specialty filler applications).
					(298)Heading
			 9902.02.95 (relating to 2 propenoic acid, polymer with
			 diethenylbenzene).
					(299)Heading
			 9902.01.47 (relating to helium).
					(300)Heading
			 9902.02.87 (relating to asulam sodium salt and mixed application
			 adjuvants).
					(301)Heading
			 9902.02.30 (relating to macroporous ion-exchange resin comprising a copolymer
			 of styrene crosslinked with divinylbenzene, thiol functionalized).
					(302)Heading
			 9902.01.25 (relating to (benzothiazol-2-ylthio)succinic acid).
					(303)Heading
			 9902.01.27 (relating to 4-methyl-g-oxobenzenebutanoic acid compounded with
			 4-ethylmorpholine).
					(304)Heading
			 9902.01.05 (relating to 1-methylimidazole).
					(305)Heading
			 9902.22.70 (relating to calcium chloride phosphate phosphor activated by
			 manganese and antimony).
					(306)Heading
			 9902.23.30 (relating to certain porcelain lamp-holder housings).
					(307)Heading
			 9902.23.31 (relating to certain aluminum lamp-holder housings).
					(308)Heading
			 9902.23.32 (relating to certain brass lamp-holder housings).
					(309)Heading
			 9902.04.07 (relating to reaction products of phosphorous trichloride with
			 1,1′-biphenyl and 2,4-bis(1,1-dimethylethyl)phenol).
					(310)Heading
			 9902.04.12 (relating to
			 3–Dodecyl-1–(2,2,6,6-tetramethyl-4-piperidinyl)–2,5-pyrrolidinedione).
					(311)Heading
			 9902.04.11 (relating to 1,3–benzenedicarboxamide, N,
			 N′-bis-(2,2,6,6-tetramethyl-4-piperidinyl)-).
					(312)Heading
			 9902.04.06 (relating to 1–Acetyl-4–(3-dodecyl-2,
			 5-dioxo-1-pyrrolidinyl)–2,2,6,6-tetramethylpiperidine).
					(313)Heading
			 9902.05.32 (relating to magnesium aluminum hydroxide carbonate (synthetic
			 hydrotalcite) and magnesium aluminum hydroxide carbonate (synthetic
			 hydrotalcite) coated with stearic acid).
					(314)Heading
			 9902.40.73 (relating to Helional).
					(315)Heading
			 9902.02.99 (relating to cis-3-Hexen-1-ol).
					(316)Heading
			 9902.22.44 (relating to sodium hypophosphite monohydrate).
					(317)Heading
			 9902.11.80 (relating to 1,2,3-Propanetriol, polymer with
			 2,4-diisocyanato-1-methylbenzene, 2-ethyl-2-(hydroxymethyl)–1,3- propanediol,
			 methyloxirane and oxirane).
					(318)Heading
			 9902.24.64 (relating to 1,1,2,2,3,3,4,4,4-nonafluorobutanesulfonic acid,
			 potassium salt).
					(319)Heading
			 9902.02.15 (relating to Tetraethylammonium perfluoroctanesulfonate).
					(320)Heading
			 9902.24.61 (relating to plasticizers containing diphenyl cresyl phosphate,
			 triphenyl phosphate, tricresyl phosphate, and phenyl dicresyl
			 phosphate).
					(321)Heading
			 9902.28.01 (relating to Thionyl chloride).
					(322)Heading
			 9902.12.10 (relating to 2-Oxepanone polymer with 1,4-butanediol and
			 5-isocyanato-1-(isocyanatomethyl)-1,3,3-trimethylcyclohexane,
			 2-ethyl-1-hexanol-blocked).
					(323)Heading
			 9902.05.11 (relating to 3,3′,4,4′-biphenyltetracarboxylic dianhydride).
					(324)Heading
			 9902.05.12 (relating to 4,4′-oxydianiline).
					(325)Heading
			 9902.05.15 (relating to 1,3-bis(4-aminophenoxy)benzene (RODA)).
					(326)Heading 9902.05.13 (relating to
			 4,4′-oxydiphthalic anhydride).
					(327)Heading
			 9902.10.26 (relating to capers, prepared or preserved by vinegar or acetic
			 acid, in containers holding 3.4 kg or less).
					(328)Heading
			 9902.10.29 (relating to pepperoncini, prepared or preserved by vinegar).
					(329)Heading
			 9902.10.28 (relating to capers, prepared or preserved by vinegar or acetic
			 acid, in immediate containers holding more than 3.4 kg).
					(330)Heading
			 9902.12.19 (relating to D-Mannose).
					(331)Heading
			 9902.02.57 (relating to propoxur (2-(1-methylethoxy)phenol
			 methylcarbamate)).
					(332)Heading
			 9902.10.41 (relating to o-Anisidine).
					(333)Heading
			 9902.24.26 (relating to liquid-filled glass bulbs designed for sprinkler
			 systems and other release devices).
					(334)Heading
			 9902.10.25 (relating to sorbic acid).
					(335)Heading
			 9902.40.58 (relating to mixtures containing n-butyl-1,2-benzisothiazolin-3-one,
			 1-hydroxypyridine-2-thione, zinc salt, and application adjuvants).
					(336)Heading
			 9902.40.57 (relating to mixtures containing n-butyl-1,2-benzisothiazolin-3-one
			 and application adjuvants).
					(337)Heading
			 9902.22.36 (relating to mixed xylidines).
					(338)Heading
			 9902.22.24 (relating to Basic Violet 11).
					(339)Heading
			 9902.22.25 (relating to Basic Violet 11:1).
					(340)Heading
			 9902.70.03 (relating to certain textured rolled glass sheets).
					(341)Heading
			 9902.54.03 (relating to single yarn of viscose rayon, untwisted or with a twist
			 not exceeding 120 turns/m).
					(342)Heading
			 9902.54.04 (relating to certain single yarns of viscose rayon).
					(343)Heading
			 9902.03.34 (relating to mixtures of (acetato) pentammine cobalt dinitrate with
			 a polymeric or paraffinic carrier).
					(344)Heading
			 9902.70.19 (relating to certain smooth nonwoven fiberglass sheets of a type
			 primarily used as acoustical facing for ceiling panels).
					(345)Heading
			 9902.40.89 (relating to C1–3 Perfluoroalkyl perfluoromorpholine).
					(346)Heading
			 9902.40.88 (relating to mixtures of C5–18 perfluorocarbon alkanes,
			 perfluorocarbon amines, and/or perfluorocarbon ethers).
					(347)Heading
			 9902.40.91 (relating to C5–8 Perfluorocarbonalkanes).
					(348)Heading 9902.22.90 (relating to cerium
			 sulfide pigments).
					(349)Heading
			 9902.23.24 (relating to certain golf bag bodies).
					(350)Heading
			 9902.29.91 (relating to methyl-4-trifluoro methoxyphenyl-N-(chlorocarbonyl)
			 carbamate).
					(351)Heading 9902.01.44 (relating to benzyl
			 carbazate (hydrazinecarboxylic acid, phenylmethyl ester)).
					(352)Heading 9902.12.45 (relating to mixtures of
			 famoxadone, Cymoxanil, and application adjuvants).
					(353)Heading
			 9902.25.72 (relating to certain catalytic converter mounting mats).
					(354)Heading
			 9902.40.90 (relating to perfluorocarbon amines).
					(b)Other
			 modifications
					(1)5-[[4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[[4-[[2-(sulfoxy)ethyl]sulfonyl]phenyl]azo]-2,7-
			 Naphthalenedisulfonic acid, sodium saltHeading 9902.24.99 is amended—
						(A)by amending the
			 article description to read as follows:
			 5-[[4-chloro-6-[(3-sulfophenyl)amino]-1,3,5-triazin-2-yl]amino]-4-hydroxy-3-[[4-[[2-(sulfoxy)ethyl]sulfonyl]phenyl]azo]-2,7-
			 Naphthalenedisulfonic acid, sodium salt (CAS No. 78952–61–1) (provided for in
			 subheading 3204.16.30); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(2)4-PropylbenzaldehydeHeading 9902.40.37 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 4.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(3)ProdiamineHeading 9902.03.19 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 2.1%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(4)2-methyl-4-chlorophenoxyacetic
			 acidHeading 9902.13.60 is amended—
						(A)by striking
			 2.8% in the general rate of duty column and inserting
			 5.6%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(5)Certain mixtures
			 of AzoxystrobinHeading
			 9902.12.51 is amended—
						(A)by striking 3.1% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(6)Biaxially
			 oriented polypropylene filmHeading 9902.25.75 is amended—
						(A)by amending the article description to read
			 as follows: Biaxially oriented polypropylene film, certified by the
			 importer as intended for metallization and use in capacitors, or certified by
			 the importer as below 40 gauge (10.2 micrometers), not intended for
			 metallization and intended for use in capacitors, all of the foregoing produced
			 from solvent-washed low ash content (less than 50 ppm) polymer resin (CAS No.
			 9003–07–0) (provided for in subheading 3920.20.00); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(7)BifenthrinHeading 9902.24.72 is amended—
						(A)by striking 0.7% in the
			 general rate of duty column and inserting 1.5%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(8)5-Methylpyridine-2,3-dicarboxylic
			 acidHeading 9902.01.14 is
			 amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 1.3%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(9)Diethyl
			 ketoneHeading 9902.25.67 is
			 amended—
						(A)by striking 1.4% in the
			 general rate of duty column and inserting 2.36%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(10)5-Ethylpyridine-2,3-dicarboxylic
			 acidHeading 9902.01.16 is
			 amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 2.3%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(11)Bentazon,
			 sodium saltHeading
			 9902.05.10 is amended—
						(A)by striking 2.6% in the
			 general rate of duty column and inserting 1.23%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(12)AE 0172747
			 EtherHeading 9902.40.84 is
			 amended—
						(A)by striking 3.3% in the
			 general rate of duty column and inserting 5.1%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(13)IsoxaflutoleHeading 9902.11.46 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 4.6%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(14)Mixtures
			 containing Isoxaflutole and CyprosulfamideHeading 9902.40.65 is amended—
						(A)by striking 3.5% in the
			 general rate of duty column and inserting 2.7%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(15)Carfentrazone-ethyl
			 and formulations thereofHeading 9902.01.54 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 3.1%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(16)SulfentrazoneHeading 9902.25.57 is amended—
						(A)by striking 3.2% in the
			 general rate of duty column and inserting 5.1%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(17)N-(4-Fluorophenyl)-2-hydroxy-N-(1-methylethyl)acetamideHeading 9902.03.38 is amended—
						(A)by striking 0.6% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(18)TrifloxystrobinHeading 9902.10.76 is amended—
						(A)by striking 5.4% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(19)EthofumesateHeading 9902.05.19 is amended—
						(A)by amending the article description to read
			 as follows:
			 2-Ethoxy-2,3-dihydro-3,3-dimethyl-5-benzofuranylmethanesulfonate
			 (Ethofumesate) (CAS No. 26225–79–6) and application adjuvants (provided for in
			 subheading 3808.93.15); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(20)Disperse Yellow
			 42Heading 9902.03.52 is
			 amended—
						(A)by striking
			 Nphenyl in the article description column and inserting
			 N-phenyl; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(21)N-phenyl-p-phenylenediamineHeading 9902.40.81 is amended—
						(A)by striking
			 pphenylenediamine in the article description column and
			 inserting p-phenylenediamine; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(22)Ceiling fans
			 for permanent installationHeading 9902.84.14 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 4.6%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(23)2-CyanopyridineHeading
			 9902.22.35 is amended—
						(A)by striking
			 3.2% in the general rate of duty column and inserting
			 3.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(24)2-Amino-5,8-dimethoxy-(1,2,4)triazolo(1,5-c)pyrimidineHeading 9902.25.33 is amended—
						(A)by striking
			 3% in the general rate of duty column and inserting
			 3.7%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(25)Mixtures of
			 quinoxyfen (5,7-dichloro-4- (4-fluorophenoxyquinoline)) and application
			 adjuvants]Heading 9902.25.38
			 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 0.5%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(26)NoviflumuronHeading
			 9902.25.35 is amended—
						(A)by striking
			 subheading 2924.29.52 in the article description column and
			 inserting subheading 2924.29.47;
						(B)by striking
			 Free in the general rate of duty column and inserting
			 1.4%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(27)2,6-DichloroanilineHeading
			 9902.29.17 is amended—
						(A)by striking
			 Dichloro aniline in the article description column and inserting
			 Dichloroaniline; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(28)Mixtures of
			 myclobutanil
			 ((RS)-2-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile) and
			 application adjuvantsHeading 9902.25.41 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of myclobutanil
			 ((RS)-2-(4-chlorophenyl)-2-(1H-1,2,4-triazol-1-ylmethyl)hexanenitrile) and
			 application adjuvants (CAS No. 88671–89–0) (provided for in subheading
			 3808.92.15); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(29)MyclobutanilHeading
			 9902.02.91 is amended—
						(A)by striking
			 myclobutanil in the article description column and inserting
			 Myclobutanil; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(30)TrifluralinHeading
			 9902.05.33 is amended—
						(A)by striking
			 2.4% in the general rate of duty column and inserting
			 2.8%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(31)Certain organic
			 luminescent pigments and dyes for security applicationsHeading
			 9902.32.07 is amended—
						(A)by striking
			 dyes , in the article description column and inserting
			 dyes,; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(32)C electric
			 motors of an output exceeding 74.6 W but not exceeding 85 WHeading 9902.85.10 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 0.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(33)Coarse yttrium
			 oxide phosphorHeading
			 9902.22.63 is amended—
						(A)in the article
			 description column, by striking Yttrium oxide phosphor, activated by
			 europium of a kind and inserting Coarse yttrium oxide phosphor
			 with a median particle size greater than 4.9 microns, containing between 4.5
			 and 5.9 percent by weight of europium,; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(34)Ultrafine
			 yttrium oxide phosphorHeading 9902.22.69 is amended—
						(A)by amending the
			 article description to read as follows: Ultrafine yttrium oxide
			 phosphor, with a median particle size not to exceed 4.3 microns, used as a
			 luminophore (CAS No. 68585–82–0) (provided for in subheading
			 3206.50.00); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(35)2,3-Pyridinedicarboxylic
			 acidHeading 9902.24.17 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 0.5%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(36)Bis(4-tert-butylcyclohexyl)
			 peroxydicarbonateHeading 9902.40.59 is amended—
						(A)by striking
			 4-tbutylcyclohexyl in the article description column and
			 inserting 4-tert-butylcyclohexyl; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(37)CyazofamidHeading
			 9902.24.56 is amended—
						(A)by amending the
			 article description to read as follows:
			 4-Chloro-2-cyano-N,N-dimethyl-5-(4-methylphenyl)-1H-imidazole-1-sulfonamide
			 (Cyazofamid) (CAS No. 120116–88–3) (provided for in subheading 2933.29.35) and
			 any formulations containing such compound with application adjuvants (provided
			 for in subheading 3808.92.15); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(38)AcetamipridHeading
			 9902.03.92 is amended—
						(A)by inserting
			 (Acetamiprid) before (CAS No. in the article
			 description column; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(39)Adsorbent resin
			 comprised of a macroporous polymer of diethenylbenzeneHeading
			 9902.22.11 is amended—
						(A)by amending the
			 article description to read as follows: Adsorbent resin comprised of a
			 macroporous polymer of diethenylbenzene (CAS No. 9003–69–4) (provided for in
			 subheading 3911.90.90); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(40)FlumioxazinHeading 9902.25.69 is amended—
						(A)by striking
			 5.3% in the general rate of duty column and insterting
			 5.7%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(41)Powdered ion
			 exchange resin comprised of a copolymer of styrene, cross linked with
			 divinylbenzeneHeading 9902.02.34 is amended—
						(A)by striking
			 divinyl-benzene in the article description column and inserting
			 divinylbenzene; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(42)10,10′-OxybisphenoxarsineHeading
			 9902.02.29 is amended—
						(A)in the article
			 description column, by inserting (OBPA) before (CAS
			 No.; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(43)TriticonazoleHeading
			 9902.03.99 is amended—
						(A)by amending the
			 article description to read as follows:
			 (RS)-(E)-5-(4-Chlorobenzylidene)-2,2-dimethyl-1-(1H-1,2,4-triazol-1-ylmethyl)cyclopentanol
			 (Triticonazole) (CAS No. 131983–72–7) (provided for in subheading
			 2933.99.22); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(44)PyraclostrobinHeading 9902.01.21 is amended—
						(A)by striking
			 6.2% in the general rate of duty column and inserting
			 6.3%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(45)Zeta-cypermethrinHeading 9902.24.58 is amended
						(A)by striking
			 Free in the general rate of duty column and inserting
			 3.5%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(46)IprodioneHeading
			 9902.01.51 is amended—
						(A)by striking
			 2.4% in the general rate of duty column and inserting
			 4.5%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(47)Prohexadione
			 calciumHeading 9902.22.03 is amended—
						(A)by amending the
			 article description to read as follows: Prohexadione calcium (Calcium
			 3-oxido-5-oxo-4-propionylcyclohex-3-enecarboxylate) (CAS No. 127277–53–6)
			 (provided for in subheading 2918.30.90); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(48)EthoxyquinHeading 9902.22.32 is amended—
						(A)by striking
			 0.5% in the general rate of duty column and inserting
			 1.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(49)Certain
			 footwear with uppers of vegetable fibersHeading 9902.13.92 is amended—
						(A)by striking 7.1% in the
			 general rate of duty column and inserting 7.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(50)Certain work
			 footwear for womenHeading
			 9902.22.47 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 1.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(51)Certain
			 footwear with uppers of vegetable fibersHeading 9902.13.91 is amended—
						(A)by striking 6.4% in the
			 general rate of duty column and inserting 6.8%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(52)HexythiazoxHeading
			 9902.12.08 is amended—
						(A)by striking Technical in the
			 article description column;
						(B)by striking Free in the
			 general rate of duty column and inserting 4.7%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(53)AcephateHeading 9902.25.68 is amended—
						(A)by striking 2.9% in the
			 general rate of duty column and inserting 3.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(54)Mixtures of
			 N-phenyl-N-((trichloromethyl)thio)-benzenesulfonamide, calcium carbonate, and
			 paraffinic oilHeading
			 9902.38.31 is amended—
						(A)by amending the article description to read
			 as follows: Mixtures of
			 N-phenyl-N-((trichloromethyl)thio)-benzenesulfonamide (CAS No. 2280–49–1),
			 calcium carbonate (CAS No. 471–34–1), and paraffinic oil (CAS No. 64742–65–0)
			 (provided for in subheading 3824.90.28); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(55)FerroboronHeading
			 9902.72.02 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 3.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(56)Certain digital
			 camera lensesHeading 9902.23.51 is amended—
						(A)by striking
			 55 mm in the article description column and inserting 70
			 mm; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(57)Acetamiprid,
			 whether or not mixed with application adjuvantsHeading 9902.01.72 is amended—
						(A)by striking
			 0.8% in the general rate of duty column and inserting
			 1%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(58)Certain
			 educational devicesHeading
			 9902.85.43 is amended—
						(A)by striking
			 1.6% in the general rate of duty column and inserting
			 2.1%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(59)Mercury vapor lamps designed for use in
			 video projectorsHeading
			 9902.23.37 is amended—
						(A)by striking Metal halide
			 lamps in the article description column and inserting Mercury
			 vapor lamps; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(60)Vulcanized
			 rubber lug bottom boots for actual use in fishing wadersHeading 9902.23.85 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 2.5%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(61)Menthone
			 glycerol ketalHeading 9902.24.49 is amended—
						(A)by amending the
			 article description to read as follows:
			 6-Isopropyl-9-methyl-1,4-dioxaspiro[4.5]decane-2-methanol (Menthone
			 glycerol ketal) (CAS No. 63187–91–7) (provided for in subheading
			 2932.99.90); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(62)FescolatHeading 9902.01.42 is amended—
						(A)by amending the
			 article description to read as follows:
			 5-Methyl-2-(1-methylethyl)cyclohexyl-2-hydroxypropanoate (Lactic acid,
			 menthyl ester) (Frescolat) (CAS No. 59259–38–0) (provided for in subheading
			 2918.11.51); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(63)Certain acrylic
			 filament towHeading
			 9902.40.21 is amended—
						(A)by striking 1.2% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(64)Certain staple
			 fibers of viscose rayon, not carded, combed, or otherwise processed for
			 spinningHeading 9902.23.33 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(65)Cyan 854 inkjet
			 printing inkHeading
			 9902.40.41 is amended—
						(A)by amending the article description to read
			 as follows: Cyan 854 inkjet printing ink: Copper phthalocyanine
			 substituted with sulphonic acids and alkyl sulphonoamides, sodium/ammonium
			 salts (PMN No. P02–893) (provided for in subheading 3215.19.00);
						(B)by striking 0.3% in the
			 general rate of duty column and inserting Free; and
						(C)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(66)Cyan 1 RO
			 inkjet printing inkHeading
			 9902.40.42 is amended—
						(A)by striking 0.3% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(67)Black 661
			 inkjet printing inkHeading
			 9902.40.39 is amended—
						(A)by striking 0.3% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(68)Black 820
			 inkjet printing inkHeading
			 9902.40.40 is amended—
						(A)by striking 0.3% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(69)Ethyl
			 2-(Isocyanatosulfonyl)benzoateHeading 9902.11.96 is amended—
						(A)by striking 2930.90.29 in
			 the article description column and inserting 2935.00.75 ;
			 and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(70)ThiamethoxamHeading 9902.03.11 is amended—
						(A)by striking 5% in the
			 general rate of duty column and inserting 5.9%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(71)MesotrioneHeading 9902.11.03 is amended—
						(A)by striking 6.11% in the
			 general rate of duty column and inserting 6.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(72)Aluminum
			 tris(O-ethylphosphonate)Heading 9902.01.73 is amended—
						(A)by striking 0.4% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(73)DEMBBHeading 9902.11.06 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 1.0%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(74)PinoxadenHeading 9902.12.60 is amended—
						(A)by striking 1.1% in the
			 general rate of duty column and inserting 5.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(75)ClodinafopHeading 9902.12.55 is amended—
						(A)by striking 2.9% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(76)Certain bags
			 for toysHeading 9902.01.78
			 is amended—
						(A)by striking 8.9% in the
			 general rate of duty column and inserting 11.7%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(77)Certain men’s
			 footwear covering the ankleHeading 9902.25.60 is amended—
						(A)by amending the article description to read
			 as follows: Men's footwear (except vulcanized footwear and footwear with
			 waterproof molded bottoms or vulcanized bottoms, including bottoms comprising
			 an outer sole and all or part of the upper), valued over $24/pair, covering the
			 ankle, whose height from the bottom of the outer sole to the top of the upper
			 does not exceed 8 inches (20.32 cm), designed to be worn in lieu of, but not
			 over, other footwear as a protection against water, oil, grease or chemicals or
			 cold or inclement weather where such protection includes protection against
			 water that is imparted by the use of a coated or laminated textile fabric
			 (provided for in subheading 6404.19.20);
						(B)by striking
			 16.5% in the general rate of duty column and inserting
			 16.7%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(78)Certain men’s
			 footwear not covering the ankleHeading 9902.25.61 is amended—
						(A)by amending the article description to read
			 as follows: Men's footwear (except vulcanized footwear and footwear with
			 waterproof molded bottoms or vulcanized bottoms, including bottoms comprising
			 an outer sole and all or part of the upper), valued over $24/pair, not covering
			 the ankle, designed to be worn in lieu of, but not over, other footwear as a
			 protection against water, oil, grease or chemicals or cold or inclement weather
			 where such protection includes protection against water that is imparted by the
			 use of a coated or laminated textile fabric (provided for in subheading
			 6404.19.20); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(79)Certain women’s
			 footwear covering the ankleHeading 9902.23.82 is amended—
						(A)by amending the article description to read
			 as follows: Women's footwear (except vulcanized footwear and footwear
			 with waterproof molded bottoms or vulcanized bottoms, including bottoms
			 comprising an outer sole and all or part of the upper), valued over $24/pair,
			 covering the ankle, whose height from the bottom of the outer sole to the top
			 of the upper does not exceed 8 inches (20.32 cm), such footwear designed to be
			 worn in lieu of, but not over, other footwear as a protection against water,
			 oil, grease or chemicals or cold or inclement weather where such protection
			 includes protection against water that is imparted by the use of a coated or
			 laminated textile fabric (provided for in subheading 6404.19.20);
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(80)Certain women’s
			 footwear not covering the ankleHeading 9902.23.83 is amended—
						(A)by amending the article description to read
			 as follows: Women's footwear (except vulcanized footwear and footwear
			 with waterproof molded bottoms or vulcanized bottoms, including bottoms
			 comprising an outer sole and all or part of the upper), valued over $24/pair,
			 not covering the ankle, designed to be worn in lieu of, but not over, other
			 footwear as a protection against water, oil, grease or chemicals or cold or
			 inclement weather where such protection includes protection against water that
			 is imparted by the use of a coated or laminated textile fabric (provided for in
			 subheading 6404.19.20);
						(B)by striking
			 Free in the general rate of duty column and inserting
			 24.7%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(81)Metalaxyl-M and
			 LMetalaxylfenoxamHeading
			 9902.12.58 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 3.6%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(82)Cloquintocet-mexylHeading
			 9902.12.57 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 0.5%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(83)DifenoconazoleHeading 9902.02.12 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 2.3%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(84)Lambda-CyhalothrinHeading 9902.02.09 is amended—
						(A)by striking cyhalothrin in
			 the article description column and inserting lambda-Cyhalothrin;
			 and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(85)Certain
			 formulations of Thiamethoxam, Difenoconazole, Fludioxonil and
			 MefenoxamHeading 9902.13.31 is amended—
						(A)by striking
			 Fludioxinil in the article description column and inserting
			 Fludioxonil; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(86)AzoxystrobinHeading 9902.02.06 is amended—
						(A)by striking 5.5% in the
			 general rate of duty column and inserting 6.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(87)ClothianidinHeading 9902.10.84 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 5.8%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(88)TriadimefonHeading 9902.10.33 is amended—
						(A)by striking 0.7% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(89)MesamollHeading 9902.38.14 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 1.8%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(90)2-AcetylbutyrolactoneHeading 9902.10.65 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 0.4%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(91)ß-CyfluthrinHeading 9902.02.54 is amended—
						(A)by striking 4.8% in the
			 general rate of duty column and inserting 2.1%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(92)PhenmediphamHeading 9902.13.76 is amended—
						(A)by amending the article description to read
			 as follows: 3-Methylcarbonylaminophenyl-3-methyl-carbanilate
			 (Phenmedipham) (CAS No. 13684–63–4) (provided for in subheading
			 2924.29.47); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(93)PropiconazoleHeading 9902.29.80 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 5.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(94)MandipropamidHeading 9902.12.07 is amended—
						(A)by striking 1.2% in the
			 general rate of duty column and inserting 1.5%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(95)1,3-BenzenedicarbonitrileHeading 9902.12.06 is amended—
						(A)by striking 3.4% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(96)FludioxonilHeading 9902.12.54 is amended—
						(A)by striking 1.0% in the
			 general rate of duty column and inserting 5.7%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(97)VolleyballsHeading
			 9902.13.10 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 0.1%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(98)Rubber
			 basketballsHeading
			 9902.13.09 is amended—
						(A)by striking 0.7% in the
			 general rate of duty column and inserting 2.2%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(99)Basketballs,
			 having an external surface other than leather or rubberHeading 9902.13.07 is amended—
						(A)by striking 1.1% in the
			 general rate of duty column and inserting 2.9%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(100)Monocarboxylic
			 fatty acids derived from palm oilHeading 9902.11.32 is amended—
						(A)by amending the article description to read
			 as follows: Monocarboxylic fatty acids derived from palm oil for use as
			 a feedstock in animal feeds (provided for in subheading
			 3823.19.20);
						(B)by striking
			 1.2% and inserting 1.4%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(101)EthofumesateHeading 9902.29.22 is amended—
						(A)by amending the article description to read
			 as follows: 2-(2′-Hydroxy-5′-
			 methylacryloxyethylphenyl)-2H-benzotriazole (CAS No.
			 96478–09–0) (provided for in subheading 2933.99.79); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(102)4-Methoxy-2-methyldiphenylamineHeading 9902.11.35 is amended—
						(A)by striking 1.1% in the
			 general rate of duty column and inserting Free; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(103)(3-Acetoxy-3-cyanopropyl)methylphosphinic
			 acid, butyl esterHeading
			 9902.10.79 is amended—
						(A)by striking 1.7% in the
			 general rate of duty column and inserting 2.8%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(104)OxadiazonHeading 9902.10.73 is amended—
						(A)by striking 0.9% in the
			 general rate of duty column and inserting 2.7%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(105)Heading
			 9902.12.59 is amended—
						(A)by amending the article descriptoin to read
			 as follows:
			 α-(4-Chlorophenyl)-α-(1-cyclopropylethyl)–1H–1,2,4-triazole-1-ethanol
			 (Cyproconazole) (CAS No. 94361–06–5) (provided for in subheading
			 2933.99.22); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(106)PyrimethanilHeading
			 9902.24.85 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of
			 4,6-dimethyl-N-phenyl-2-pyrimidinamine (Pyrimethanil) (CAS No. 53112–28–0) and
			 application adjuvants (provided for in subheading 3808.92.15);
			 and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(107)BifenazateHeading 9902.01.61 is amended—
						(A)by amending the
			 article description to read as follows: Bifenazate (Hydrazinecarboxylic
			 acid, 2-(4-methoxy-[1,1′- biphenyl]-3-yl)-1-methylethyl ester) (CAS No.
			 149877–41–8) (provided for in subheading 2928.00.25); and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(108)Vinylidene
			 chloride-methyl methacrylate-acrylonitrile copolymerHeading
			 9902.23.09 is amended—
						(A)by amending the
			 article description to read as follows: Vinylidene chloride-methyl
			 methacrylate-acrylonitrile copolymer (CAS No. 25214–39–5) (provided for in
			 subheading 3904.50.00); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(109)Mixtures of
			 Imidacloprid and application adjuvantsHeading 9902.02.52 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of
			 1-[(6-chloro-3-pyridinyl)methyl]-N-nitro-2-imidazolidinimine (Imidacloprid)
			 (CAS No. 138261–41–3) and application adjuvants (provided for in subheading
			 3808.91.25);
						(B)by striking
			 4.2% in the general rate duty column and inserting
			 2.2%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(110)ImidaclopridHeading 9902.10.32 is amended—
						(A)by striking
			 4.2% in the general rate duty column and inserting
			 5.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(111)Phosphoric
			 acid, lanthanum salt, cerium terbium-dopedHeading 9902.10.77 is amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 2.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(112)3,3′-Dichlorobenzidine
			 dihydrochlorideHeading
			 9902.25.73 is amended—
						(A)by amending the
			 article description to read as follows: 3,3′-Dichlorobenzidine
			 dihydrochloride (CAS No. 612–83–9) (provided for in subheading
			 2921.59.80);
						(B)by striking
			 5.9% in the general rate of duty column and inserting
			 3.8%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(113)DiuronHeading
			 9902.12.75 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of
			 N′-(3,4-dichloro-phenyl)-N,N-dimethylurea (Diuron) (CAS No. 330–54–1) with
			 acrylate rubber (provided for in subheading 3812.10.50); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(114)1-Octadecanaminium,
			 N,N-dimethyl-N-octadecyl-,
			 (Sp-4-2)-[29H,31H-phthalocyanine-2-sulfonato(3-)-κN29, κN30, κN31,
			 κN32]cuprate(1-)Heading 9902.03.26 is amended—
						(A)by amending the
			 article description to read as follows: 1-Octadecanaminium,
			 N,N-dimethyl-N-octadecyl-,
			 (Sp-4-2)-[29H,31H-phthalocyanine-2-sulfonato(3-)-κN29, κN30, κN31,
			 κN32]cuprate(1-) (CAS No. 70750–63–9) (provided for in subheading
			 2933.99.79); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(115)2-Oxepanone,
			 polymer with aziridine and tetrahydro- 2H-pyran-2-one, dodecanoate
			 esterHeading 9902.03.24 is amended—
						(A)by amending the
			 article description to read as follows: 2-Oxepanone, polymer with
			 aziridine and tetrahydro-2H-pyran-2-one, dodecanoate ester (CAS No. 202263–77–2
			 ) in bulk or 40% by weight solution in n-butyl acetate (provided for in
			 subheadings 3208.10.00 and 3907.99.01); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(116)Certain rayon
			 staple fibersHeading 9902.55.04 is amended—
						(A)by striking
			 1.8% in the general rate of duty column and inserting
			 2.1%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(117)Certain
			 mixtures of formaldehyde polymers with aniline and
			 4,4-methylendianilineHeading 9902.40.18 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of between 40 and 60
			 percent formaldehyde polymers with aniline (CAS No. 25214–70–4) and between 60
			 and 40 percent 4,4-methylendianiline (CAS No. 101–77–9) (provided for in
			 subheading 3909.30.00); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(118)2-Phenylbenzimidazole-5-sulfonic
			 acidHeading 9902.01.35 is amended—
						(A)by striking
			 acid) in the article description column and inserting
			 acid; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(119)Artichokes,
			 prepared or preserved by vinegar or acetic acidHeading 9902.03.90 is amended—
						(A)by striking
			 6.64% in the general rate of duty column and inserting
			 7.5%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(120)Strontium
			 halophosphate doped with europium of a kind used as a
			 luminophoreHeading 9902.22.73 is amended—
						(A)by amending the
			 article description to read as follows: Strontium halophosphate doped
			 with europium of a kind used as a luminophore (CAS Nos. 109037–74–3 and
			 1312–81–8) (provided for in subheading 3206.50.00); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(121)Lanthanum
			 phosphate phosphorHeading
			 9902.22.75 is amended—
						(A)by amending the
			 article description to read as follows: Lanthanum phosphate phosphor,
			 with a median particle size between 2.5 and 4.1 microns, containing cerium and
			 terbium, of a kind used as a luminophore (CAS Nos. 13778–59–1, 13454–71–2, and
			 13863–48–4 or 95823–34–0) (provided for in subheading 2846.90.80);
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(122)Compounds of
			 barium magnesium aluminate phosphor, activated by europium or manganese, of a
			 kind used as luminophoresHeading 9902.22.64 is amended—
						(A)by striking
			 Compound in the article description column and inserting
			 Compounds; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(123)Certain
			 plastic lamp-holdersHeading 9902.23.29 is amended—
						(A)by amending the
			 article description to read as follows: Plastic lamp-holders with
			 sockets for screw-in or snap-in incandescent and compact fluorescent lamps
			 (provided for in subheading 8536.61.00); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(124)Magnesium zinc
			 aluminum hydroxide carbonate coated with stearic acidHeading 9902.24.13 is amended—
						(A)by strking
			 Free in the general rate of duty column and inserting
			 0.5%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(125)C12-18
			 alkenes, polymers with 4-methyl-1-penteneHeading 9902.24.14 is
			 amended—
						(A)by amending the
			 article description to read as follows: C12-18 alkenes, polymers with
			 4-methyl-1-pentene (CAS Nos. 25155–83–3, 81229–87–0, and 103908–22–1) (provided
			 for in subheading 3902.90.00); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(126)Certain
			 europium oxidesHeading 9902.02.22 is amended—
						(A)by striking
			 CAS No. 1308–96–7 in the article description column and
			 inserting CAS No. 1308–96–9; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(127)Mixtures or
			 coprecipitates of lanthanum phosphate, cerium-doped lanthanum phosphate, cerium
			 phosphate, and terbium phosphateHeading 9902.23.05 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures or coprecipitates of
			 lanthanum phosphate, cerium-doped lanthanum phosphate, cerium phosphate, and
			 terbium phosphate (CAS Nos. 13778–59–1, 95823–34–0, 13454–71–2 and 13863–48–4)
			 (provided for in subheadings 2846.10.00 and 2846.90.80);
						(B)by strikign
			 Free in the general rate of duty column 2%;
			 and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(128)Mixtures or
			 coprecitates of yttrium oxide and europium oxideHeading 9902.23.04 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures or coprecitates of
			 yttrium oxide and europium oxide (CAS Nos. 1314–36–9 and 1308–96–9) (provided
			 for in subheading 2846.90.80);
						(B)by striking
			 Free in the general rate of duty column and insterting
			 2.8%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(129)Yttrium
			 oxideHeading 9902.02.21 is amended—
						(A)by striking
			 Yttrium oxides having a purity of at least 99.9 percent in the
			 article description column and inserting Yttrium oxide;
						(B)by striking
			 Free in the general rate of duty column and inserting
			 2%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(130)Certain
			 women’s footwear covering the ankleHeading 9902.23.75 is
			 amended—
						(A)by amending the article description to read
			 as follows: Women's footwear with outer soles and uppers of rubber or
			 plastics (except footwear of vulcanized rubber and footwear with waterproof
			 molded bottoms or vulcanized bottoms, including bottoms comprising an outer
			 sole and all or part of the upper), valued over $24/pair, covering the ankle,
			 whose height from the bottom of the outer sole to the top of the upper does not
			 exceed 8 inches (20.32 cm), such footwear designed to be worn in lieu of, but
			 not over, other footwear as a protection against water, oil, grease or
			 chemicals or cold or inclement weather where such protection includes
			 protection against water that is imparted by the use of a coated or laminated
			 textile fabric (provided for in subheading 6402.91.50); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(131)Certain men’s
			 footwear provided for in subheading 6402.91.50Heading 9902.23.76
			 is amended—
						(A)by amending the article description to read
			 as follows: Men's footwear (except vulcanized footwear and footwear with
			 waterproof molded bottoms or vulcanized bottoms, including bottoms comprising
			 an outer sole and all or part of the upper), valued over $24/pair, whose height
			 from the bottom of the outer sole to the top of the upper does not exceed 8
			 inches (20.32 cm), designed to be worn in lieu of, but not over, other footwear
			 as a protection against water, oil, grease or chemicals or cold or inclement
			 weather where such protection includes protection against water that is
			 imparted by the use of a coated or laminated textile fabric (provided for in
			 subheading 6402.91.50);
						(B)by striking 24.7% in the
			 general rate of duty column and inserting 28.2%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(132)Certain men’s
			 footwear provided for in subheading 6402.99.33Heading 9902.23.77
			 is amended—
						(A)by amending the
			 article description to read as follows: Men's footwear (except
			 vulcanized footwear and footwear with waterproof molded or vulcanized bottoms,
			 including bottoms comprising an outer sole and all or part of the upper), and
			 over $24/pair, whose height from the bottom of the outer sole to the top of the
			 upper does not exceed 8 inches (20.32 cm), designed to be worn in lieu of, but
			 not over, other footwear as a protection against water, oil, grease or
			 chemicals or cold or inclement weather where such protection includes
			 protection against water that is imparted by the use of a coated or laminated
			 textile fabric (provided for in subheading 6402.99.33); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(133)Certain
			 women’s footwear valued over $24/pairHeading 9902.23.78 is
			 amended—
						(A)by amending the article description to read
			 as follows: Women's footwear (except vulcanized footwear and footwear
			 with waterproof molded or vulcanized bottoms, including bottoms comprising an
			 outer sole and all or part of the upper), valued over $24/pair, designed to be
			 worn in lieu of, but not over, other footwear as a protection against water,
			 oil, grease or chemicals or cold or inclement weather where such protection
			 includes protection against water that is imparted by the use of a coated or
			 laminated textile fabric (provided for in subheading
			 6402.99.33);
						(B)by striking
			 13.6% in the general rate of duty column and inserting
			 25.2%; and
						(C)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(134)Bicycle
			 speedometersHeading 9902.24.65 is amended—
						(A)by striking
			 0.9% in the general rate of duty column and inserting
			 1.3%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(135)Certain brakes
			 designed for bicyclesHeading 9902.24.71 is amended—
						(A)by striking
			 6.3% in the general rate of duty column and inserting
			 5.6%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(136)Bicycle wheel
			 rimsHeading 9902.24.69 is amended—
						(A)by striking
			 1.8% in the general rate of duty column and inserting
			 1.7%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(137)Alkenes,
			 C14-C20 alpha-, polymers with maleic anhydride, 2-(1-piperazinyl) ethylimides,
			 plasticized with diisononyl phthalate and
			 bis(1-methylethyl)-naphthaleneHeading 9902.40.19 is amended—
						(A)by amending the
			 article description to read as follows: Alkenes, C14-C20 alpha-,
			 polymers with maleic anhydride, 2-(1-piperazinyl) ethylimides, plasticized with
			 diisononyl phthalate (CAS No. 28553–12–0) and bis(1-methylethyl)-naphthalene
			 (CAS No. 38640–62–9) (provided for in subheading 3911.90.90);
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(138)p-ChlorobenzotrifluorideHeading
			 9902.25.36 is amended—
						(A)by amending the
			 article description to read as follows: p-Chlorobenzotrifluoride (CAS
			 No. 98–56–6) (provided for in subheading 2903.99.08); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(139)2,4-Diisocyanato-1-methylbenzene,
			 polymer with 1,6-diisocyanatohexaneHeading 9902.12.18 is amended—
						(A)by amending the
			 article description to read as follows:
			 2,4-Diisocyanato-1-methylbenzene, polymer with 1,6-diisocyanatohexane
			 (CAS No. 26426–91–5) dissolved in organic solvent (provided for in subheading
			 3911.90.45); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(140)Polyisocyanate
			 cross linking agent products containing triphenylmethane
			 triisocyanateHeading
			 9902.11.83 is amended—
						(A)by amending the
			 article description to read as follows: Polyisocyanate cross linking
			 agent products containing triphenylmethane triisocyanate (CAS No. 2422–91–5) in
			 solvents (provided for in subheading 3824.90.28); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(141)Poly(toluene
			 diisocyanate)Heading 9902.12.04 is amended—
						(A)by amending the
			 article description to read as follows: Poly(toluene diisocyanate) (CAS
			 No. 26006–20–2), whether or not dissolved in organic solvents (provided for in
			 subheading 3911.90.45); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(142)Polyisocyanate
			 cross linking agent products containing
			 tris(4-isocyanatophenyl)thiophosphateHeading 9902.12.17 is
			 amended—
						(A)by amending the
			 article description to read as follows: Polyisocyanate cross linking
			 agent products containing tris(4-isocyanatophenyl)thiophosphate (CAS No.
			 4151–51–3) in solvents (provided for in subheading 3824.90.28);
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(143)Mesosulfuron-methylHeading
			 9902.11.48 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of methyl
			 2-[(4,6-dimethoxypyrimidin-2-ylcarbamoyl)-sulfamoyl]-α-(methanesulfonamido)-p-toluate
			 (Mesosulfuron-methyl) (CAS No. 208465–21–8) and application adjuvants (provided
			 for in subheading 3808.93.15); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(144)ImazalilHeading
			 9902.29.10 is amended—
						(A)in the article
			 description column, by inserting (Imazalil) after
			 Enilconazole; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(145)Pepperoncini,
			 prepared or preserved otherwise than by vinegar or acetic acid, not
			 frozenHeading 9902.10.27 is
			 amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 3.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(146)o-Acetylsalicylic
			 acid (Aspirin)Heading
			 9902.12.11 is amended—
						(A)by striking 3.0% in the
			 general rate of duty column and inserting 1.4%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(147)Aqueous
			 emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds
			 with 1,3- benzenedimethanamine-bisphenol A-bisphenol A diglycidyl
			 ether-diethylenetriamine glycidyl phenyl ether reaction
			 product-epichlorohydrin-formaldehyde-propylene oxide-triethylenetetramine
			 polymerHeading 9902.40.02 is amended—
						(A)by amending the
			 article description to read as follows: Aqueous emulsion of a modified
			 aliphatic amine mixture of: decanedioic acid, compounds with 1,3-
			 benzenedimethanamine-bisphenol A-bisphenol A diglycidyl
			 ether-diethylenetriamine glycidyl phenyl ether reaction
			 product-epichlorohydrin-formaldehyde-propylene oxide-triethylenetetramine
			 polymer (CAS No. 260549–92–6) (provided for in subheading 3911.90.45);
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(148)Preparations
			 based on ethanediamide,
			 N–(2-ethoxyphenyl)–N'-(4-isodecylphenyl)-)Heading 9902.04.05 is
			 amended—
						(A)in the article description column, by
			 inserting or 3824.90.28 after 3812.30.60;
			 and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(149)Thiophanate
			 methylHeading 9902.03.77 is
			 amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 0.5%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(150)Mixtures of
			 ZiramHeading 9902.13.97 is amended—
						(A)by amending the
			 article description to read as follows: Mixtures of Zinc
			 dimethyldithiocarbamate (Ziram) and application adjuvants (CAS No. 137–30–4)
			 (provided for in subheading 3808.92.28); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(151)OryzalinHeading 9902.05.16 is amended—
						(A)by striking Free in the
			 general rate of duty column and inserting 0.9%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(152)11-Aminoundecanoic
			 AcidHeading 9902.32.49 is amended—
						(A)by striking
			 2.6% in the general rate of duty column and inserting
			 3% ; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(153)Certain
			 stoppers, lids, and other closures of low expansion borosilicate glass or
			 alumino-borosilicate glassHeading 9902.12.40 is amended—
						(A)by amending the
			 article description to read as follows: Stoppers, lids, and other
			 closures of low expansion borosilicate glass or alumino-borosilicate glass,
			 having a linear coefficient of expansion not exceeding 3.3 x
			 10-6 per Kelvin within a temperature range of 0 to
			 300 degrees C, produced by automatic machine (provided for in subheading
			 7010.20.20) or produced by hand (provided for in subheading
			 7010.20.30); and
						(B)by striking the
			 date in effective period column and inserting 12/31/2015.
						(154)Low expansion
			 laboratory glasswareHeading 9902.12.39 is amended—
						(A)by striking
			 10-7 in the article description
			 column and inserting 10-6; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(155)Certain cases
			 or containers to be used for electronic drawing toys, electronic games, or
			 educational toys or devicesHeading 9902.11.90 is amended—
						(A)by inserting
			 (including the zipper pull) after exterior of the case or
			 container in the article description column; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(156)MethyliononeHeading
			 9902.11.10 is amended—
						(A)by striking 0.6% in the
			 general rate of duty column and inserting 1.1%; and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(157)Woven mesh
			 fabrics of filaments of perfluoroalkoxy copolymer resinHeading
			 9902.40.77 is amended—
						(A)by amending the
			 article description to read as follows: Woven mesh fabrics of filaments
			 of perfluoroalkoxy copolymer resin, such filaments of fibers each measuring 100
			 microns or more but not over 120 microns in diameter, the foregoing for use in
			 manufacturing filters of heading 8421 or 8486 (provided for in subheading
			 5407.71.00); and
						(B)by striking the
			 date in effective period column and inserting 12/31/2015.
						(158)Perfluorobutanesulfonyl
			 fluorideHeading 9902.40.92 is amended—
						(A)in the article
			 description column, by striking 2904.10.50 or; and
						(B)by striking the
			 date in effective period column and inserting 12/31/2015.
						(159)Lutetium
			 oxideHeading 9902.10.78 is
			 amended—
						(A)by striking
			 Free in the general rate of duty column and inserting
			 1.5%; and
						(B)by striking the date in the effective
			 period column and inserting 12/31/2015.
						(160)Pigment Yellow
			 154Heading 9902.32.18 is amended—
						(A)by amending the
			 article description to read as follows: Pigment Yellow 154 (CAS No.
			 68134–22–5) (provided for in subheading 3204.17.60); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(161)Pigment Yellow
			 175Heading 9902.32.19 is amended—
						(A)by amending the
			 article description to read as follows: Pigment Yellow 175 (CAS No.
			 35636–63–6) (provided for in subheading 3204.17.60); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						(162)Certain
			 fluoropolymersHeading 9902.01.62 is amended—
						(A)by amending the
			 article description to read as follows: Fluoropolymers containing 95
			 percent or more by weight of any combination of all three of the following
			 monomer units: tetrafluoroethylene, hexafluoropropylene, and vinylidene
			 fluoride (provided for in subheading 3904.69.50); and
						(B)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
						2002.Effective
			 dateThe amendments made by
			 this title apply to goods entered, or withdrawn from warehouse for consumption,
			 on or after the 15th day after the date of the enactment of this Act.
			IIIMiscellaneous
			3001.Reliquidation
			 of certain orange juice entries
				(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after the date of the enactment of this Act,
			 liquidate or reliquidate the entries listed in subsection (c) in accordance
			 with the final results of the administrative reviews undertaken by the
			 International Trade Administration of the Department of Commerce with respect
			 to the antidumping duty order on certain orange juice from Brazil (Case Number
			 A–351–840) and covering the periods from August 24, 2005, through February 28,
			 2007, and from March 1, 2007, through February 29, 2008.
				(b)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry under subsection (a) shall be paid
			 by U.S. Customs and Border Protection not later than 90 days after such
			 liquidation or reliquidation with interest.
				(c)Affected
			 EntriesThe entries referred to in subsection (a) are the
			 following:
					
						
							
								Entry
					 NumberDate of Entry
								
								032–0354213–312/14/2006
								
								032–0358707–004/05/2007
								
								032–0362302–407/09/2007
								
							
						
					
				(d)Prohibition on
			 collection of certain payments made under the Continued Dumping and Subsidy
			 Offset Act of 2000
					(1)In
			 GeneralNotwithstanding any other provision of law and except as
			 provided in paragraph (3), neither the Secretary of Homeland Security nor any
			 other person may require repayment of, or attempt in any other way to recoup,
			 any payments described in paragraph (2) in an attempt to offset any amount to
			 be refunded pursuant to subsection (b).
					(2)Payments
			 DescribedPayments described in this paragraph are payments of
			 antidumping duties made pursuant to the Continued Dumping and Subsidy Offset
			 Act of 2000 (section 754 of the Tariff Act of 1930 (19 U.S.C. 1675c), repealed
			 by subtitle F of title VII of the Deficit Reduction Act of 2005 (Public Law
			 109–171; 120 Stat. 154)) that were assessed and paid on imports of goods
			 covered by subsection (a) when the entries for those goods were originally
			 liquidated.
					(3)LimitationNothing
			 in this subsection shall be construed to prevent the Secretary of Homeland
			 Security, or any other person, from requiring repayment of, or attempting to
			 otherwise recoup, any payments described in paragraph (2) as a result of a
			 finding of false statements or other misconduct by a recipient of such a
			 payment.
					3002.Reliquidation
			 of certain entries of industrial nitrocellulose from the United
			 Kingdom
				(a)Reliquidation of
			 EntriesNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, U.S. Customs and Border Protection
			 shall, not later than 90 days after the date of the enactment of this
			 Act—
					(1)reliquidate the
			 entries specified in subsection (b) at the final antidumping duty assessment
			 rate of 3.44 percent in the case of entries dated on or after July 1, 1999, and
			 on or before June 30, 2000, or 3.06 percent in the case of entries dated on or
			 after July 1, 2000, and on or before June 30, 2001, as determined by Department
			 of Commerce during the administrative review pertaining to those entries;
			 and
					(2)refund to the
			 importer of record the amount of excess antidumping duty collected as a result
			 of the liquidation of those entries and the assessment of antidumping duties at
			 the as entered rate of 18.49 percent, including interest
			 thereon, in accordance with sections 737(b) and 778 of the Tariff Act of 1930
			 (19 U.S.C. 1673f(b) and 1677g).
					(b)Affected
			 entriesThe entries referred to in subsection (a) are the
			 following:
					
						
							
								Entry numberDate of
					 entryPort
								
							
							
								916082552866/26/2000Houston
								
								916092857537/4/2000Houston
								
								916082585047/20/2000Houston
								
								916092857617/4/2000Houston
								
								916082597007/25/2000Houston
								
								916082607248/1/2000Houston
								
								916082634058/12/2000Houston
								
								916082644298/28/2000Houston
								
								916082661358/31/2000Houston
								
								916082673649/6/2000Houston
								
								916082713829/27/2000Houston
								
								9160827297610/5/2000Houston
								
								9160827373510/12/2000Houston
								
								9160827666210/23/2000Houston
								
								9160827870010/30/2000Houston
								
								9160827665410/23/2000Houston
								
								9160827956711/7/2000Houston
								
								9160827955911/8/2000Houston
								
								9160828232211/20/2000Houston
								
								9160828524212/9/2000Houston
								
								9160828693512/16/2000Houston
								
								9160828695012/16/2000Houston
								
								9160828842812/19/2000Houston
								
								9160828939212/28/2000Houston
								
								916082904991/2/2001Houston
								
								916082905071/2/2001Houston
								
								916082937171/24/2001Houston
								
								916082937091/24/2001Houston
								
								916082968682/6/2001Houston
								
								916082946401/30/2001Houston
								
								916104500402/19/2001Houston
								
								916104550313/6/2001Houston
								
								915104550153/6/2001Houston
								
								916104592233/26/2001Houston
								
								916104620524/6/2001Houston
								
								916104620374/10/2001Houston
								
								916104666654/22/2001Houston
								
								916104606194/6/2001Houston
								
								916104696695/9/2001Houston
								
								916104706005/12/2001Houston
								
								916104704025/12/2001Houston
								
								916104741495/30/2001Houston
								
								916104770196/12/2001Houston
								
								916104753856/4/2001Houston
								
								916104796506/25/2001Houston
								
								916082550136/22/2000Norfolk
								
								916082549906/22/2000Norfolk
								
								916082574987/9/2000Norfolk
								
								916082591897/15/2000Norfolk
								
								916082607087/16/2000Norfolk
								
								916082607167/29/2000Norfolk
								
								916082632728/8/2000Norfolk
								
								916082634218/12/2000Norfolk
								
								916082647188/14/2000Norfolk
								
								916082651458/18/2000Norfolk
								
								916082653928/18/2000Norfolk
								
								916082653848/18/2000Norfolk
								
								916082661278/25/2000Norfolk
								
								916082661198/25/2000Norfolk
								
								916082689339/8/2000Norfolk
								
								916082662839/1/2000Norfolk
								
								916082689259/8/2000Norfolk
								
								916082689669/8/2000Norfolk
								
								916082698659/15/2000Norfolk
								
								916082721829/22/2000Norfolk
								
								916082709889/15/2000Norfolk
								
								916082724069/22/2000Norfolk
								
								916082729849/30/2000Norfolk
								
								916082737279/30/2000Norfolk
								
								9160827379210/6/2000Norfolk
								
								9160827770210/18/2000Norfolk
								
								9160827823910/24/2000Norfolk
								
								9160827533410/14/2000Norfolk
								
								9160827759510/21/2000Norfolk
								
								9160827959111/1/2000Norfolk
								
								9160827983111/13/2000Norfolk
								
								9160828231411/15/2000Norfolk
								
								9160828502811/30/2000Norfolk
								
								9160997918111/30/2000Norfolk
								
								9160998139312/15/2000Norfolk
								
								9160828940012/23/2000Norfolk
								
								9160829051512/29/2000Norfolk
								
								916082934021/16/2001Norfolk
								
								916082990452/8/2001Norfolk
								
								916082990292/8/2001Norfolk
								
								916104504382/15/2001Norfolk
								
								916104537392/28/2001Norfolk
								
								916104537542/28/2001Norfolk
								
								916104610883/27/2001Norfolk
								
								916104650634/17/2001Norfolk
								
								916104674404/24/2001Norfolk
								
								916104685625/1/2001Norfolk
								
								916104741155/23/2001Norfolk
								
								916104742896/5/2001Norfolk
								
								916104783896/13/2001Norfolk
								
							
						
					
				3003.Reliquidation
			 of certain entries of polyester fleece sheet sets
				(a)In
			 generalNotwithstanding section 514 of the Tariff Act of 1930 (19
			 U.S.C. 1514) or any other provision of law, if a request described in
			 subsection (b) is filed with U.S. Customs and Border Protection, U.S. Customs
			 and Border Protection shall—
					(1)liquidate or
			 reliquidate entries specified in subsection (c) of merchandise that at the time
			 of the original liquidation was classified under subheading 6302.32.20 of the
			 Harmonized Tariff Schedule of the United States at the rate of duty that would
			 have applied to the merchandise if the merchandise had been classified under
			 subheading 6320.10.00 of the Harmonized Tariff Schedule; and
					(2)not later than 90
			 days after the date of the liquidation or reliquidation, refund any amounts
			 owed pursuant to the liquidation or reliquidation, plus any accrued interest
			 from the date of entry.
					(b)RequestsAny
			 person seeking a liquidation or reliquidation pursuant to subsection (a) with
			 respect to an entry shall file a proper request with U.S. Customs and Border
			 Protection not later than the date that is 90 days after the date of the
			 enactment of this Act that contains sufficient information to enable U.S.
			 Customs and Border Protection—
					(1)to locate the
			 entry; or
					(2)to reconstruct the
			 entry if it cannot be located.
					(c)Affected
			 entriesThe entries specified in this subsection are the
			 following:
					
						
							
								Entry NumberDate of Entry
								
							
							
								E6K 0100046–201/29/2009
								
								E6K 0100046–201/29/2009
								
								E6K 0100046–201/29/2009
								
								595 4542745–802/16/2009
								
								595 4542745–802/16/2009
								
								E6K 0100054–602/25/2009
								
								E6K 0100054–602/25/2009
								
								595 4553647–203/29/2009
								
								595 4566184–105/04/2009
								
								595 4566184–105/04/2009
								
								595 4585908–007/11/2009
								
								595 4585908–007/11/2009
								
								595 4588629–907/15/2009
								
								595 4586741–407/16/2009
								
								595 4586741–407/16/2009
								
								595 4590977–807/26/2009
								
								595 4595041–808/08/2009
								
								595 4604765–109/01/2009
								
								E6K 0100160–109/03/2009
								
								E6K 0100160–109/03/2009
								
								E6K 0100160–109/03/2009
								
								595 4603649–809/03/2009
								
								595 4603649–809/03/2009
								
								595 4606523–209/04/2009
								
								595 4607800–309/08/2009
								
								595 4609593–209/12/2009
								
								595 4609593–209/12/2009
								
								595 4612439–309/26/2009
								
								595 4612439–309/26/2009
								
								595 4614597–609/29/2009
								
								E6K 0100182–510/05/2009
								
								E6K 0100182–510/05/2009
								
								E6K 0100182–510/05/2009
								
								E6K 0100191–610/19/2009
								
								E6K 0100191–610/19/2009
								
								E6K 0100191–610/19/2009
								
								E6K 0100197–310/26/2009
								
								E6K 0100197–310/26/2009
								
								E6K 0100197–310/26/2009
								
								595 4623019–010/27/2009
								
							
						
					
				3004.Technical
			 correction relating to stainless steel single-piece exhaust gas
			 manifolds
				(a)Stainless steel
			 single-Piece exhaust gas manifoldsHeading 9902.40.94 is amended—
					(1)by striking 9902.01.50 in
			 the article description column and inserting 8409.91.50;
			 and
					(2)by striking the date in the effective
			 period column and inserting 12/31/2015.
					(b)Effective
			 date
					(1)In
			 generalThe amendment made by
			 this section applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
					(2)Retroactive
			 applicability
						(A)In
			 generalNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law and subject to subparagraph (B), the entry of a good described in
			 heading 9902.40.94 of the Harmonized Tariff Schedule of the United States (as
			 amended by this section)—
							(i)which was made on
			 or after January 1, 2010, and before the 15th day after the date of the
			 enactment of this Act, and
							(ii)with respect to
			 which there would have been no duty or a reduced duty (as the case may be) if
			 the amendment or amendments made by this section applied to such entry,
							shall be liquidated or
			 reliquidated as though the entry had been made on the 15th day after the date
			 of the enactment of this Act.(B)RequestsA
			 liquidation or reliquidation may be made under subparagraph (A) with respect to
			 an entry only if a request therefor is filed with U.S. Customs and Border
			 Protection not later than 180 days after the date of the enactment of this Act
			 that contains sufficient information to enable U.S. Customs and Border
			 Protection—
							(i)to locate the
			 entry; or
							(ii)to reconstruct
			 the entry if it cannot be located.
							(C)Payment of
			 amounts owedAny amounts owed
			 by the United States pursuant to the liquidation or reliquidation of an entry
			 of a good under subparagraph (A) shall be paid, without interest, not later
			 than 90 days after the date of the liquidation or reliquidation (as the case
			 may be).
						(D)DefinitionAs
			 used in this paragraph, the term entry includes a withdrawal from
			 warehouse for consumption.
						3005.Liquidation or
			 reliquidation of certain entries of top-of-the-stove stainless steel cooking
			 ware from the Republic of Korea entered between January 1, 1999, and January
			 22, 2003
				(a)In
			 generalNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law and subject to the provisions of subsection (b), U.S. Customs and Border
			 Protection shall, not later than 90 days after the receipt of the request
			 described in subsection (b), liquidate or reliquidate as applicable each entry
			 described in subsection (d) at the new rate of duty described in that
			 subsection, to the extent the former rate of duty described in that subsection
			 was applied to such merchandise on the date of entry.
				(b)RequestsLiquidation
			 or reliquidation may be made under subsection (a) with respect to an entry
			 described in subsection (d) only if a request therefor is filed with U.S.
			 Customs and Border Protection not later than 90 days after the date of the
			 enactment of this Act that contains sufficient information to enable U.S.
			 Customs and Border Protection—
					(1)to locate the
			 entry; or
					(2)to reconstruct the
			 entry if it cannot be located.
					(c)Payment of
			 amounts owedAny amounts owed by the United States pursuant to
			 the liquidation or reliquidation of an entry under subsection (a), including
			 interest accrued from the date of entry, shall be paid not later than 90 days
			 after the date of such liquidation or reliquidation.
				(d)Entries
			 describedThe entries referred to in subsection (a)(1) are as
			 follows:
					(1)Entry year
			 1999The entries described in
			 this paragraph shall, to the extent an antidumping rate of duty of 8.10 percent
			 or 7.39 percent was formerly applied, be reliquidated at an antidumping rate of
			 duty of 1.67 percent:
						
							
								
									Entry numberEntry date
									
								
								
									336 2596739–502/04/1999
									
									336
					 2596857–502/09/1999
									
									336
					 2596897–102/09/1999
									
									336
					 2596977–102/11/1999
									
									336
					 2597059–702/11/1999
									
									336
					 2597136–302/17/1999
									
									336
					 2597190–002/17/1999
									
									336
					 2597293–203/01/1999
									
									336
					 2597320–303/01/1999
									
									336
					 2597368–203/09/1999
									
									336
					 2597491–203/18/1999
									
									336
					 2597536–403/18/1999
									
									336
					 2597601–603/19/1999
									
									336
					 2597793–103/19/1999
									
									336
					 2597808–703/25/1999
									
									336
					 2597636–203/25/1999
									
									336
					 2597671–903/31/1999
									
									336
					 2597901–003/31/1999
									
									336
					 2597966–304/07/1999
									
									336
					 2598053–904/07/1999
									
									336
					 2598123–004/14/1999
									
									336
					 2598124–804/23/1999
									
									336
					 2598238–604/23/1999
									
									336
					 2598268–305/11/1999
									
									336
					 2598269–105/11/1999
									
									336
					 2598510–805/04/1999
									
									336
					 2598511–605/03/1999
									
									336
					 2598600–705/12/1999
									
									336
					 2598601–505/12/1999
									
									336
					 2598739–305/18/1999
									
									336
					 2598740–105/18/1999
									
									336
					 2598755–905/25/1999
									
									336
					 2598756–705/25/1999
									
									336
					 2598969–606/04/1999
									
									336
					 2598970–406/04/1999
									
									336
					 2599136–106/04/1999
									
									336
					 2599137–906/04/1999
									
									336
					 2599179–106/11/1999
									
									336
					 2599725–106/21/1999
									
									336
					 2599726–906/21/1999
									
									336
					 2599484–506/30/1999
									
									336
					 2599485–206/30/1999
									
									336
					 2599651–907/06/1999
									
									336
					 2599652–707/06/1999
									
									336
					 2599787–107/14/1999
									
									336
					 2599788–907/14/1999
									
									336
					 2599916–607/19/1999
									
									336
					 2600049–307/30/1999
									
									336
					 2600050–107/30/1999
									
									336
					 2600201–008/05/1999
									
									336
					 2600202–808/05/1999
									
									336
					 2600361–208/12/1999
									
									336
					 2600362–008/12/1999
									
									336
					 2600484–208/18/1999
									
									336
					 2600525–208/18/1999
									
									336
					 2600663–108/31/1999
									
									336
					 2600664–908/31/1999
									
									336
					 2600787–809/03/1999
									
									336
					 2600788–609/03/1999
									
									336
					 2600996–509/23/1999
									
									336
					 2600997–309/23/1999
									
									336
					 2601187–009/29/1999
									
									336
					 2601188–809/29/1999
									
									336
					 2601189–610/01/1999
									
									336
					 2601190–410/01/1999
									
									336
					 2601431–210/05/1999
									
									336
					 2601432–010/05/1999
									
									336
					 2601519–410/08/1999
									
									336
					 2601520–210/08/1999
									
									336
					 2601529–310/12/1999
									
									336
					 2601530–110/12/1999
									
									336
					 2601655–610/19/1999
									
									336
					 2601656–410/19/1999
									
									336
					 2601797–610/22/1999
									
									336
					 2601798–410/22/1999
									
									336
					 2601799–211/04/1999
									
									336
					 2601800–811/03/1999
									
									336
					 2601950–111/10/1999
									
									336
					 2601951–911/10/1999
									
									336
					 2602201–811/16/1999
									
									336
					 2602202–611/16/1999
									
									336
					 2602319–811/22/1999
									
									336
					 2602320–611/22/1999
									
									336
					 2602404–812/01/1999
									
									336
					 2602405–512/01/1999
									
									336
					 2602632–412/08/1999
									
									336
					 2602633–212/06/1999
									
									336
					 2602772–812/15/1999
									
									336
					 2602773–612/15/1999
									
									336
					 2602845–212/22/1999
									
									336
					 2602846–012/22/1999
									
									336
					 2602979–912/29/1999
									
									336
					 2602980–7 12/29/1999
									
								
							
						
					(2)Entry year
			 2000The entries described in
			 this paragraph shall, to the extent an antidumping rate of duty of 7.39 percent
			 was formerly applied, be reliquidated at an antidumping rate of duty of 1.26
			 percent:
						
							
								
									Entry numberEntry date
									
								
								
									336
					 2603169–601/03/2000
									
									336
					 2607879–601/15/2000
									
									739
					 6029431–901/31/2000
									
									739
					 6029704–902/08/2000
									
									739
					 6029699–102/10/2000
									
									739
					 6029930–002/16/2000
									
									008
					 0635322–302/21/2000
									
									739
					 6030272–402/24/2000
									
									336
					 2604255–203/03/2000
									
									739
					 6030562–803/07/2000
									
									739
					 6030738–403/08/2000
									
									336
					 2604432–703/10/2000
									
									739
					 6031041–203/15/2000
									
									739
					 6031221–003/21/2000
									
									739
					 6031220–203/21/2000
									
									739
					 6031198–003/22/2000
									
									336
					 2604516–703/27/2000
									
									008
					 0635935–203/28/2000
									
									739
					 6031554–403/29/2000
									
									739
					 6031329–103/30/2000
									
									739
					 6031484–404/03/2000
									
									336
					 2604723–904/06/2000
									
									336
					 2604895–504/11/2000
									
									336
					 2605088–604/14/2000
									
									008
					 0636281–004/23/2000
									
									739
					 6032412–404/23/2000
									
									739
					 6031967–804/24/2000
									
									739
					 6032414–004/24/2000
									
									739
					 6032703–605/02/2000
									
									739
					 6032745–705/02/2000
									
									739
					 2605234–605/05/2000
									
									739
					 6032999–005/09/2000
									
									739
					 6033467–705/23/2000
									
									739
					 6033484–205/23/2000
									
									336
					 2605320–306/15/2000
									
									336
					 2605636–206/16/2000
									
									739
					 6034538–406/16/2000
									
									336
					 2605656–006/19/2000
									
									336
					 2605691–706/20/2000
									
									336
					 2606008–307/06/2000
									
									336
					 2606173–507/10/2000
									
									739
					 6035525–007/13/2000
									
									739
					 6035507–807/13/2000
									
									336
					 2606449–907/19/2000
									
									739
					 6035707–407/20/2000
									
									739
					 6035801–507/20/2000
									
									336
					 2606538–907/26/2000
									
									336
					 2606646–008/03/2000
									
									739
					 6036406–208/03/2000
									
									739
					 6036408–808/03/2000
									
									739
					 6036384–108/04/2000
									
									336
					 2606921–708/09/2000
									
									336
					 2607439–908/17/2000
									
									336
					 2607447–208/18/2000
									
									336
					 2607838–208/22/2000
									
									739
					 6037536–509/12/2000
									
									739
					 6038089–409/19/2000
									
									739
					 6038497–910/02/2000
									
									739
					 6038899–610/11/2000
									
									739
					 6039461–410/25/2000
									
									739
					 6039311–110/30/2000
									
									336
					 2608716–911/03/2000
									
									336
					 2608719–311/03/2000
									
									739
					 6039841–711/07/2000
									
									739
					 6039718–711/07/2000
									
									336
					 2609709–311/08/2000
									
									336
					 2608722–711/08/2000
									
									336
					 9412013–211/10/2000
									
									336
					 2609529–511/16/2000
									
									739
					 6040100–511/16/2000
									
									336
					 9412016–511/17/2000
									
									336
					 9412019–911/21/2000
									
									739
					 6040227–611/25/2000
									
									739
					 6039607–211/28/2000
									
									336
					 9412334–211/30/2000
									
									336
					 9412337–511/30/2000
									
									739
					 6040875–212/09/2000
									
									739
					 6040981–812/12/2000
									
									336
					 9412631–112/13/2000
									
									739
					 6041062–612/17/2000
									
									336
					 9412634–512/19/2000
									
									739
					 6041145–912/20/2000
									
									336
					 9412637–812/21/2000
									
									336
					 9412899–412/26/2000
									
									336
					 9412965–312/28/2000
									
									739
					 6041516–1 12/30/2000
									
								
							
						
					(3)Entry year
			 2001The entries described in
			 this paragraph shall, to the extent an antidumping rate of duty of 7.39 percent
			 or 1.67 percent was formerly applied, be reliquidated at an antidumping rate of
			 duty of 0.90 percent:
						
							
								
									Entry numberEntry date
									
								
								
									739
					 6041721–701/03/2001
									
									008
					 0641141–901/05/2001
									
									336
					 9412562–801/05/2001
									
									336
					 9413082–601/05/2001
									
									008
					 0641202–901/11/2001
									
									336
					 9413358–001/12/2001
									
									336
					 2608124–601/15/2001
									
									336
					 9413361–401/15/2001
									
									336
					 9412279–901/16/2001
									
									739
					 6042228–201/18/2001
									
									739
					 6042223–301/18/2001
									
									336
					 9413426–501/19/2001
									
									336
					 9413444–801/19/2001
									
									739
					 6042405–601/23/2001
									
									336
					 9413518–901/25/2001
									
									739
					 6042480–901/26/2001
									
									336
					 9413814–202/05/2001
									
									739
					 6042833–902/05/2001
									
									739
					 6042954–302/07/2001
									
									336
					 9413894–402/08/2001
									
									739
					 6042931–102/10/2001
									
									336
					 9414162–502/23/2001
									
									739
					 6043410–502/24/2001
									
									336
					 9414223–503/07/2001
									
									739
					 6043950–003/07/2001
									
									336
					 9414325–803/20/2001
									
									336
					 9414331–603/28/2001
									
									336
					 9414333–203/29/2001
									
									336
					 9415452–904/02/2001
									
									336
					 9415449–504/04/2001
									
									336
					 9415454–504/25/2001
									
									336
					 9415456–004/25/2001
									
									739
					 6047935–706/12/2001
									
									739
					 6047856–506/14/2001
									
									739
					 6047934–006/14/2001
									
									739
					 6048091–806/21/2001
									
									336
					 9567582–906/25/2001
									
									336
					 9415457–807/06/2001
									
									739
					 6048879–607/09/2001
									
									739
					 6048948–907/10/2001
									
									336
					 9568422–707/13/2001
									
									739
					 6049096–607/16/2001
									
									336
					 9568425–007/19/2001
									
									739
					 6049296–207/20/2001
									
									739
					 6049301–007/20/2001
									
									739
					 6049300–207/20/2001
									
									739
					 6049299–607/21/2001
									
									739
					 6049553–607/25/2001
									
									336
					 9568427–608/01/2001
									
									739
					 6049985–008/08/2001
									
									739
					 6050161–408/14/2001
									
									739
					 6050233–108/14/2001
									
									336
					 9568429–208/16/2001
									
									336
					 9568431–808/27/2001
									
									739
					 6050759–508/29/2001
									
									739
					 6050761–108/29/2001
									
									739
					 6050762–908/29/2001
									
									739
					 6050789–208/29/2001
									
									336
					 9568435–909/05/2001
									
									220
					 1012341–609/19/2001
									
									220
					 1012344–009/19/2001
									
									220
					 1012345–709/19/2001
									
									336
					 9568433–409/20/2001
									
									336
					 9568437–509/21/2001
									
									336
					 9568439–109/21/2001
									
									739
					 6051534–109/21/2001
									
									739
					 6051498–909/24/2001
									
									336
					 9568441–710/01/2001
									
									336
					 9568443–310/02/2001
									
									739
					 6052003–610/05/2001
									
									336
					 9568445–810/08/2001
									
									336
					 9568449–010/11/2001
									
									739
					 6052333–710/11/2001
									
									336
					 9568447–410/17/2001
									
									739
					 6052539–910/17/2001
									
									739
					 6052581–110/18/2001
									
									739
					 6052580–310/19/2001
									
									739
					 6052582-910/19/2001
									
									739
					 6052588–610/20/2001
									
									336
					 9568451–611/05/2001
									
									739
					 6053140–511/07/2001
									
									336
					 9568453–211/12/2001
									
									739
					 6053218–911/12/2001
									
									739
					 6053346–811/12/2001
									
									739
					 6053347–611/12/2001
									
									336
					 9568455–711/14/2001
									
									739
					 6053420–111/14/2001
									
									336
					 9568457–311/23/2001
									
									336
					 9568459–911/30/2001
									
									336
					 9568464–912/05/2001
									
									739
					 6054285–712/07/2001
									
									739
					 6054242–812/11/2001
									
									739
					 6054279–012/11/2001
									
									739
					 6054290–712/11/2001
									
									336
					 9573250–512/17/2001
									
									739
					 6054501–712/18/2001
									
									739
					 6054492–912/18/2001
									
									336
					 9573252–1 12/26/2001
									
								
							
						
					(4)Entry year
			 2002The entries described in
			 this paragraph shall, to the extent an antidumping rate of duty of 1.67 percent
			 or 1.26 percent was formerly applied, be reliquidated at an antidumping rate of
			 duty of 0.90 percent:
						
							
								
									Entry numberEntry date
									
								
								
									739
					 6055104–901/02/2002
									
									336
					 9573254–701/03/2002
									
									336
					 2605850–901/07/2002
									
									336
					 9903585–501/09/2002
									
									739
					 6055356–501/11/2002
									
									739
					 6055488–601/14/2002
									
									336
					 9573496–401/11/2002
									
									336
					 9903640–801/15/2002
									
									739
					 6055586–701/15/2002
									
									336
					 9903642–401/18/2002
									
									336
					 9573258–801/18/2002
									
									739
					 6055963–801/25/2002
									
									739
					 6055954–701/29/2002
									
									739
					 6056226–902/06/2002
									
									739
					 6056338–202/06/2002
									
									739
					 6056433–102/12/2002
									
									739
					 6056623–702/19/2002
									
									739
					 6056968–602/28/2002
									
									739
					 6057410–803/12/2002
									
									739
					 6057409–003/15/2002
									
									739
					 6057973–503/29/2002
									
									739
					 6058682–104/18/2002
									
									739
					 6058950–204/27/2002
									
									739
					 6058971–804/27/2002
									
									JG6
					 8804702–005/09/2002
									
									739
					 6059602–805/15/2002
									
									739
					 6059573–105/15/2002
									
									739
					 6059603–605/15/2002
									
									JG6
					 8804788–905/16/2002
									
									JG6
					 8804733–505/16/2002
									
									739
					 6059792–705/22/2002
									
									JG6
					 8804897–805/25/2002
									
									JG6
					 8805011–505/30/2002
									
									JG6
					 8804965–306/03/2002
									
									JG6
					 8804917–406/03/2002
									
									739
					 6060475–606/10/2002
									
									739
					 6060821–106/14/2002
									
									739
					 6060772–606/18/2002
									
									739
					 6061068–806/22/2002
									
									739
					 6061103–306/23/2002
									
									739
					 6061069–606/23/2002
									
									739
					 6061895–407/10/2002
									
									739
					 6061776–607/12/2002
									
									739
					 6062689–007/28/2002
									
									739
					 6063735–008/20/2002
									
									739
					 6063709–508/20/2002
									
									739
					 6063710–308/20/2002
									
									739
					 6064286–309/03/2002
									
									739
					 6065264–909/22/2002
									
									739
					 6065240–909/22/2002
									
									739
					 6065872–910/06/2002
									
									739
					 6066825–610/29/2002
									
									739
					 6066891–811/03/2002
									
									739
					 6067943–6 11/21/2002
									
								
							
						
					(5)Entry year
			 2003The entries described in
			 this paragraph shall, to the extent an antidumping rate of duty of 1.26 percent
			 was formerly applied, be reliquidated at an antidumping rate of duty of 0.90
			 percent:
						
							
								
									Entry numberEntry date
									
								
								
									739
					 6069860–001/05/2003
									
									739
					 6070029–901/12/2003
									
									739
					 6070500–901/22/2003
									
									739
					 6070760–901/26/2003
									
									739
					 6070759–101/26/2003
									
									739
					 6070914–2 01/29/2003
									
								
							
						
					(e)Prohibition on
			 collection of certain payments made under the Continued Dumping and Subsidy
			 Offset Act of 2000
					(1)In
			 GeneralNotwithstanding any other provision of law and except as
			 provided in paragraph (3), neither the Secretary of Homeland Security nor any
			 other person may require repayment of, or attempt in any other way to recoup,
			 any payments described in paragraph (2) in an attempt to offset any amount to
			 be refunded pursuant to subsection (c).
					(2)Payments
			 DescribedPayments described in this paragraph are payments of
			 antidumping or countervailing duties made pursuant to the Continued Dumping and
			 Subsidy Offset Act of 2000 (section 754 of the Tariff Act of 1930 (19 U.S.C.
			 1675c), repealed by subtitle F of title VII of the Deficit Reduction Act of
			 2005 (Public Law 109–171; 120 Stat. 154)) that were assessed and paid on
			 imports of goods covered by subsection (a) when the entries for those goods
			 were originally liquidated.
					(3)LimitationNothing
			 in this subsection shall be construed to prevent the Secretary of Homeland
			 Security, or any other person, from requiring repayment of, or attempting to
			 otherwise recoup, any payments described in paragraph (2) as a result of a
			 finding of false statements or other misconduct by a recipient of such a
			 payment.
					3006.Liquidation or
			 reliquidation of certain entries of digital still image video cameras
				(a)In
			 generalNotwithstanding
			 sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any
			 other provision of law, if a request described in subsection (b) is filed with
			 U.S. Customs and Border Protection, U.S. Customs and Border Protection
			 shall—
					(1)liquidate or
			 reliquidate each entry specified in subsection (d) of merchandise that was
			 classified under subheading 8525.80.50 of the Harmonized Tariff Schedule of the
			 United States at the time of entry or was reclassified under that subsection at
			 a later date, at the rate of duty that would have applied to that merchandise
			 if the merchandise was classified under subheading 8525.80.40 of the Harmonized
			 Tariff Schedule of the United States; and
					(2)refund any amounts
			 pursuant to such liquidation or reliquidation, plus any accrued interest from
			 the date of entry.
					(b)RequestsAny importer seeking a liquidation or
			 reliquidation pursuant to subsection (a) shall file a proper request with U.S.
			 Customs and Border Protection before the 90th day after the date of the
			 enactment of this Act that contains sufficient information to enable U.S.
			 Customs and Border Protection—
					(1)to locate the
			 entry; or
					(2)to reconstruct the
			 entry if it cannot be located.
					(c)Payment of
			 amounts owedAny amounts owed
			 by the United States pursuant to the liquidation or reliquidation of an entry
			 under subsection (a) shall be paid not later than 180 days after the date of
			 such liquidation or reliquidation.
				(d)EntriesThe entries referred to in subsection (a)
			 are the following:
					
						
							
								Entry NumberEntry Date
								
							
							
								AJR-3162606-003/22/2007
								
								AJR-3162671-403/25/2007
								
								AJR-3162710-003/25/2007
								
								AJR-3162736-503/25/2007
								
								AJR-3162737-303/26/2007
								
								AJR-3163482-5 04/10/2007
								
								AJR-3163639-004/13/2007
								
								AJR-3163632-504/14/2007
								
								AJR-3163518-604/16/2007
								
								FY1-2306902-007/30/2007
								
								FY1-2307071-309/28/2007
								
								FY1-2307092-910/02/2007
								
								FY1-2307081-210/05/2007
								
								FY1-0027486-610/06/2007
								
								FY1-2307082-010/08/2007
								
								FY1-2307107-510/14/2007
								
								FY1-0027588-910/15/2007
								
								595-4373770-010/27/2007
								
								FY1-2307176-011/04/2007
								
								FY1-2307207-311/07/2007
								
								595-4375886-211/08/2007
								
								595-4375899-511/09/2007
								
								FY1-2307217-211/09/2007
								
								FY1-2307203-211/11/2007
								
								FY1-2307226-311/12/2007
								
								FY1-2307182-811/14/2007
								
								FY1-2307245-311/25/2007
								
								595-4386455-312/14/2007
								
								FY1-2307341-012/17/2007
								
								FY1-2307363-412/26/2007
								
								FY1-2307364-212/26/2007
								
								FY1-2307382-412/31/2007
								
								FY1-2307384-001/07/2008
								
								FY1-2307398-001/10/2008
								
								FY1-2307414-501/14/2008
								
								FY1-2307419-401/17/2008
								
								FY1-2307440-001/24/2008
								
								FY1-2307447-501/28/2008
								
								FY1-2307448-301/28/2008
								
								FY1-2307455-801/31/2008
								
								FY1-2307458-201/31/2008
								
								FY1-2307516-702/08/2008
								
								FY1-2307467-302/09/2008
								
								595-4410837-202/13/2008
								
								FY1-2307524-102/13/2008
								
								FY1-2307518-302/15/2008
								
								FY1-2307537-302/19/2008
								
								FY1-2307538-102/19/2008
								
								FY1-2307604-103/06/2008
								
								FY1-2307615-703/10/2008
								
								FY1-2307616-503/10/2008
								
								FY1-2307605-803/13/2008
								
								FY1-2307624-903/14/2008
								
								595-4420282-903/15/2008
								
								FY1-2307632-203/17/2008
								
								FY1-2307633-003/17/2008
								
								FY1-2307634-803/17/2008
								
								FY1-2307630-603/19/2008
								
								FY1-2307638-903/19/2008
								
								FY1-2307647-003/20/2008
								
								FY1-2307656-103/24/2008
								
								FY1-2307657-903/24/2008
								
								FY1-2307658-703/24/2008
								
								FY1-2307659-503/24/2008
								
								FY1-2307661-103/24/2008
								
								FY1-2307646-203/27/2008
								
								595-4426631-104/04/2008
								
								FY1-2307683-504/04/2008
								
								AJR-3178363-004/07/2008
								
								FY1-2307707-204/18/2008
								
								FY1-2307717-104/18/2008
								
								FY1-2307718-904/18/2008
								
								FY1-2307724-704/21/2008
								
								FY1-2307725-404/22/2008
								
								FY1-2307730-404/25/2008
								
								FY1-2307731-204/25/2008
								
								FY1-2307732-004/28/2008
								
								FY1-2307736-104/28/2008
								
								FY1-2307737-904/29/2008
								
								FY1-2307738-705/01/2008
								
								FY1-2307745-205/01/2008
								
								AJR-3179504-805/02/2008
								
								595-4439624-105/05/2008
								
								FY1-2307746-005/05/2008
								
								FY1-2307757-705/08/2008
								
								595-4437519-505/14/2008
								
								FY1-2307770-005/18/2008
								
								FY1-2307808-805/23/2008
								
								FY1-2307791-605/25/2008
								
								AJR-3180463-405/26/2008
								
								FY1-2307811-205/27/2008
								
								FY1-2307814-605/27/2008
								
								FY1-2307815-305/27/2008
								
								FY1-2307816-105/27/2008
								
								FY1-2307817-905/27/2008
								
								FY1-2307818-705/27/2008
								
								FY1-2307824-505/29/2008
								
								FY1-2307828-605/29/2008
								
								595-4451086-606/05/2008
								
								FY1-2307849-206/06/2008
								
								FY1-2307857-506/09/2008
								
								FY1-2307879-906/16/2008
								
								FY1-2307880-706/16/2008
								
								FY1-0031235-106/20/2008
								
								FY1-2307894-806/20/2008
								
								FY1-2307897-106/23/2008
								
								FY1-2307898-906/23/2008
								
								FY1-2307899-706/23/2008
								
								FY1-2307902-906/26/2008
								
								FY1-2307911-006/27/2008
								
								510-1274284-007/01/2008
								
								FY1-2307943-307/10/2008
								
								595-4468860-507/18/2008
								
								595-4472973-008/07/2008
								
								595-4472978-908/14/2008
								
								FY1-2308038-108/16/2008
								
								FY1-2308088-608/25/2008
								
								595-4488037-609/04/2008
								
								FY1-2308111-609/11/2008
								
								FY1-0033329-009/28/2008
								
								FY1-0033330-809/28/2008
								
								FY1-2308170-210/02/2008
								
								FY1-2308178-510/14/2008
								
								FY1-2308229-610/16/2008
								
								FY1-2308261-910/23/2008
								
								FY1-2308284-110/27/2008
								
								FY1-2308292-411/03/2008
								
								FY1-0034031-111/04/2008
								
								FY1-2308329-411/10/2008
								
								FY1-0034232-511/13/2008
								
								FY1-0034256-411/14/2008
								
								FY1-2308359-111/21/2008
								
								FY1-0034442-011/24/2008
								
								FY1-2308371-611/24/2008
								
								FY1-0034497-411/26/2008
								
								FY1-0034551-812/01/2008
								
								FY1-0034572-412/01/2008
								
								FY1-0035346-201/19/2009
								
								FY1-0035385-001/28/2009
								
								FY1-0035557-402/07/2009
								
								FY1-0035601-002/08/2009
								
								FY1-0035711-702/09/2009
								
								FY1-0035815-602/13/2009
								
								FY1-0035766-102/18/2009
								
								FY1-0035869-302/19/2009
								
								FY1-0035881-802/20/2009
								
								FY1-0035909-702/23/2009
								
								FY1-0035916-202/23/2009
								
								FY1-0036012-902/25/2009
								
								FY1-0036027-702/26/2009
								
								FY1-0036036-802/26/2009
								
								FY1-0035687-903/01/2009
								
								FY1-0036064-003/02/2009
								
								FY1-0036065-703/02/2009
								
								FY1-0035705-903/08/2009
								
								FY1-0036231-503/12/2009
								
								FY1-0036250-503/13/2009
								
								FY1-0035948-503/15/2009
								
								FY1-0036272-903/16/2009
								
								FY1-2308691-703/16/2009
								
								FY1-0036316-403/17/2009
								
								FY1-2308696-603/17/2009
								
								FY1-0036333-903/18/2009
								
								FY1-0036359-403/19/2009
								
								FY1-0036366-903/20/2009
								
								FY1-0036367-703/20/2009
								
								FY1-0036380-003/21/2009
								
								FY1-0036381-803/21/2009
								
								FY1-0036115-003/22/2009
								
								FY1-0036395-803/23/2009
								
								FY1-0036396-603/23/2009
								
								FY1-0036397-403/23/2009
								
								FY1-0036450-103/25/2009
								
								AJR-7278415-803/30/2009
								
								FY1-0036524-303/30/2009
								
								FY1-0036526-803/30/2009
								
								FY1-0036321-404/04/2009
								
								FY1-0036679-504/10/2009
								
								FY1-2308762-604/10/2009
								
								FY1-2308764-204/10/2009
								
								FY1-0036379-204/11/2009
								
								FY1-0036777-704/13/2009
								
								FY1-2308770-904/13/2009
								
								FY1-2308771-704/13/2009
								
								FY1-0036853-604/15/2009
								
								FY1-2308774-104/15/2009
								
								FY1-0036803-104/17/2009
								
								FY1-0036864-304/20/2009
								
								FY1-0036867-604/20/2009
								
								FY1-2308787-304/20/2009
								
								FY1-2308790-704/20/2009
								
								FY1-2308791-504/20/2009
								
								FY1-0036883-304/21/2009
								
								FY1-2308803-804/23/2009
								
								FY1-0036943-504/24/2009
								
								FY1-0036970-804/24/2009
								
								FY1-2308801-204/24/2009
								
								FY1-2308806-104/24/2009
								
								FY1-2308807-904/25/2009
								
								FY1-0036997-104/27/2009
								
								FY1-0036998-904/27/2009
								
								FY1-2308812-904/27/2009
								
								FY1-2308815-204/27/2009
								
								FY1-2308818-604/27/2009
								
								FY1-0037112-605/01/2009
								
								FY1-0037138-105/01/2009
								
								FY1-2308830-105/01/2009
								
								FY1-2308829-305/02/2009
								
								FY1-0037124-105/04/2009
								
								FY1-2308863-205/09/2009
								
								FY1-2308866-505/11/2009
								
								FY1-0037292-605/13/2009
								
								FY1-0037308-005/14/2009
								
								FY1-2308883-005/14/2009
								
								FY1-2308886-305/15/2009
								
								FY1-0037359-305/18/2009
								
								FY1-2308901-005/18/2009
								
								FY1-2308903-605/18/2009
								
								FY1-2308905-105/18/2009
								
								FY1-2308895-405/20/2009
								
								FY1-2308918-405/20/2009
								
								FY1-0037399-905/21/2009
								
								FY1-0037449-205/21/2009
								
								FY1-0037451-805/22/2009
								
								FY1-0037469-005/22/2009
								
								FY1-2308923-405/22/2009
								
								FY1-2308929-105/23/2009
								
								FY1-0037493-005/26/2009
								
								FY1-0037537-405/26/2009
								
								FY1-0037538-205/26/2009
								
								FY1-0037541-605/26/2009
								
								FY1-2308926-705/26/2009
								
								FY1-2308940-805/26/2009
								
								FY1-2308944-005/26/2009
								
								FY1-0037543-205/27/2009
								
								FY1-0037544-005/27/2009
								
								FY1-2308937-405/27/2009
								
								FY1-2308938-205/27/2009
								
								FY1-2308948-105/27/2009
								
								FY1-0037569-705/28/2009
								
								FY1-0037570-505/28/2009
								
								FY1-0037571-305/28/2009
								
								FY1-2308947-305/28/2009
								
								FY1-0037596-005/29/2009
								
								FY1-0037597-805/29/2009
								
								FY1-2308957-205/29/2009
								
								FY1-2308965-505/30/2009
								
								FY1-0037604-206/01/2009
								
								FY1-0037605-906/01/2009
								
								FY1-0037629-906/01/2009
								
								FY1-0037631-506/01/2009
								
								FY1-0037643-006/01/2009
								
								FY1-2308970-506/01/2009
								
								FY1-2308971-306/01/2009
								
								FY1-2308973-906/01/2009
								
								FY1-0037632-306/02/2009
								
								FY1-2308977-006/03/2009
								
								FY1-0037668-706/04/2009
								
								FY1-0037727-106/04/2009
								
								FY1-2308987-906/06/2009
								
								FY1-0037736-206/08/2009
								
								FY1-0037773-506/08/2009
								
								FY1-0037774-306/08/2009
								
								FY1-2308993-706/08/2009
								
								FY1-0037831-106/10/2009
								
								FY1-2309000-006/10/2009
								
								FY1-0037860-006/12/2009
								
								FY1-2309004-206/12/2009
								
								FY1-2309006-706/13/2009
								
								FY1-0037866-706/15/2009
								
								FY1-0037890-706/15/2009
								
								FY1-0037891-506/15/2009
								
								FY1-0037917-806/15/2009
								
								FY1-2309008-306/15/2009
								
								FY1-2309009-106/15/2009
								
								FY1-0037964-006/17/2009
								
								FY1-0037997-006/19/2009
								
								FY1-2309019-006/19/2009
								
								FY1-2309027-306/19/2009
								
								FY1-2309028-106/19/2009
								
								FY1-0038033-306/22/2009
								
								FY1-0038046-506/22/2009
								
								FY1-0038047-306/22/2009
								
								FY1-2309040-606/23/2009
								
								FY1-0038122-406/25/2009
								
								FY1-0038148-906/25/2009
								
								FY1-0038209-906/29/2009
								
								FY1-0038210-706/29/2009
								
								FY1-2309061-206/29/2009
								
								FY1-2309062-006/29/2009
								
								FY1-0038298-207/06/2009
								
								FY1-0038363-407/08/2009
								
								FY1-0038390-707/10/2009
								
								FY1-0038391-507/10/2009
								
								FY1-2309080-207/10/2009
								
								FY1-0038445-907/13/2009
								
								FY1-0038457-407/13/2009
								
								FY1-0038479-807/13/2009
								
								FY1-2309091-907/13/2009
								
								FY1-0038511-807/16/2009
								
								FY1-0038548-007/16/2009
								
								FY1-0038564-707/16/2009
								
								FY1-0038549-807/20/2009
								
								FY1-0038594-407/20/2009
								
								FY1-0038595-107/20/2009
								
								FY1-2309113-107/20/2009
								
								FY1-0038660-307/22/2009
								
								FY1-2309120-607/23/2009
								
								FY1-0038749-407/27/2009
								
								FY1-2309137-007/27/2009
								
								FY1-2309138-807/27/2009
								
								FY1-2309143-807/30/2009
								
								FY1-0039082-909/04/2009
								
								FY1-0041364-712/08/2009
								
								FY1-0041365-412/08/2009
								
							
						
					
				
